Exhibit 10.36

 

CONSTRUCTION LOAN AND SECURITY AGREEMENT

 

This Construction Loan and Security Agreement is made as of February 6th, 2009,
by and between Tradeport Development III, LLC, a Connecticut limited liability
company, with a usual place of business at 204 West Newberry Road, Bloomfield,
Connecticut (the “Borrower”), Griffin Land & Nurseries, Inc., a Delaware
corporation with a usual place of business at 204 West Newberry Road,
Bloomfield, Connecticut (the “Guarantor”) and Berkshire Bank, a Massachusetts
banking corporation, with a usual place of business at 31 Court Street,
Westfield, Massachusetts.

 

1.00 DEFINITIONS AND RULES OF INTERPRETATION.

 

1.01 DEFINITIONS

 

The following terms shall have the meanings set forth in this Section 1.01 or
elsewhere in the provisions of this Agreement or other Loan Documents referred
to below:

 

“Advance” shall mean, any disbursement of the proceeds of the Construction Loan
made or to be made by the Lender pursuant to this Agreement.

 

“Agreement” shall mean, this Agreement, including the Schedules and Exhibits
hereto, all of which are incorporated herein by reference.

 

“Appraisal” shall mean, an appraisal of the value of the Project, determined on
an orderly as stabilized basis, performed by a qualified independent appraiser
approved by the Lender.

 

“Architect’s Contract” shall mean, the contract, dated January 19, 2009 between
the Borrower and Cutler Associates, Inc. (the “Borrower’s Architect”), to
provide for the design of the Improvements and the supervision of the
construction thereof.

 

“Assignment of Leases” shall mean, the Assignment of Leases and Rents, dated or
to be dated on or prior to the Closing Date, made by the Borrower in favor of
the Lender, pursuant to which the Borrower assigns its right, title and interest
as landlord in and to the Leases and the rents, issues and profits of the
Project, such Assignment of Leases and Rents to be in form and substance
satisfactory to the Lender.

 

“Assignment of Project Documents” shall mean, the Assignment of Project
Documents, dated or to be dated on or prior to the Closing Date, made by the
Borrower in favor of the Lender, pursuant to which the Borrower assigns and
grants a security interest in the Borrower’s right, title and interest in and to
the Architect’s Contract, the Construction Contract, the Plans and
Specifications and the Project Approvals, such Assignment of Project Documents
to be in form and substance satisfactory to the Lender.

 

“Borrower” shall have the meaning as defined in the preamble hereto.

 

“Borrower’s Requisition”.  See Section 3.01.

 

“Building Consultant” shall mean Cutler Associates, Inc., having an address of
43 Harvard Street, Worcester, MA 01615.

 

“Building Contractor shall mean Cutler Associates, Inc., having an address of 43
Harvard Street, Worcester, MA 01615.

 

“Business Day” shall mean, any day on which the Lender is open for the
transaction of banking business in Springfield, Massachusetts.

 

“CERCLA”.    See Section 9.15(a).

 

1

--------------------------------------------------------------------------------


 

“Closing Date” shall mean, the first date on which the conditions set forth in
Section 12.00 have been satisfied and any Advances are to be made.

 

“Code” shall mean, the Internal Revenue Code of 1986.

 

“Collateral” shall mean, all of (a) the property, rights and interests of the
Borrower that are or are intended to be subject to the security interests,
assignments, and mortgage liens created by the Security Documents, including,
without limitation, that which is defined in Section 14.00 hereof.

 

“Commitment” shall mean, the Commitment Letter for the Construction Loan issued
by the Lender to the Borrower, dated January 22, 2009.

 

“Completion Date”  shall mean, twelve (12) months from the Closing Date.

 

“Construction Contract” shall mean, the contract, dated January 8, 2009 between
the Borrower and the Contractor, providing for the construction of the
Improvements on the Land, as amended from time to time, with prior approval of
the Lender.

 

“Construction Inspector”  shall mean,  Swinerton Management and Consulting or,
at the Lender’s option, either an officer or employee of the Lender or
consulting architects, engineers or inspectors appointed by the Lender from time
to time.

 

“Construction Loan”  shall mean, the construction loan which is the subject of
this Agreement.

 

“Construction Loan Amount” shall mean the lesser of (i)  seventy percent (70%)
of total Project Costs approved by the Lender and the Construction Inspector to
construct the Improvements; or (ii)  seventy percent (70%) of the appraised
value of the land on an as-built basis, such sums are not to exceed Twelve
Million and 00/100 Dollars ($12,000,000.00).

 

“Construction Loan Checking Account”.  See Section 3.03.

 

“Construction Note”  shall mean, the Promissory Note in the principal face
amount of the Construction Loan Amount dated or to be dated on or prior to the
Closing Date, made by the Borrower to the order of the Lender, such Promissory
Note to be in form and substance satisfactory to the Lender.

 

“Construction Schedule”  shall mean, the schedule, broken down by trade, job and
subcontractor, of the estimated dates of commencement and completion of
construction of the Improvements, prepared by the Contractor, approved by the
Lender and attached hereto as Exhibit “A”.

 

“Contingency Reserve” shall mean, the amount(s) allocated as contingency
reserve(s) in the Project Budget, to be advanced only in accordance with the
provisions of Section 2.06 hereof.

 

“Contractor” shall collectively mean the Site Work Contractor and the Building
Contractor.

 

“Contractor’s Subordination Agreement”.  See Section 11.05.

 

“Debt” means, as applied to any Person, as of any date of determination (without
duplication):

 

(a)                                 all obligations of such Person for borrowed
money (whether or not represented by bonds, debentures, notes, drafts or other
similar instruments) or evidenced by bonds, debentures, notes, drafts or similar
instruments;

 

(b)                                all obligations of such Person for all, or
any part of, the deferred purchase price of property or services, or for the
cost of property constructed or of improvements thereon, other than trade
accounts payable incurred, in respect of property purchased, in the ordinary
course of business, which are not overdue or which are being contested in good

 

2

--------------------------------------------------------------------------------


 

faith by appropriate proceedings and are not required to be classified on such
Person’s balance sheet, in accordance with GAAP, as debt;

 

(c)                                 all obligations secured by any Lien on or
payable out of the proceeds of production from property owned or held by such
Person even though such Person has not assumed or become liable for the payment
of such obligation;

 

(d)                                all capital lease obligations of such Person;

 

(e)                                 all obligations of such Person, contingent
or otherwise, in respect of any letter of credit facilities, bankers’ acceptance
facilities or other similar credit facilities other than any such obligation
which relate to an underlying obligation which otherwise constitutes Debt of
such Person hereunder or a current account payable of such Person incurred in
the ordinary course of business;

 

(f)                                   all obligations of such Person upon which
interest payments are customarily made; and

 

(g)                                all Guaranties by such Person of or with
respect to obligations of the character referred to in the foregoing clauses
(a) through (f) of another Person;

 

provided, however, that in determining the Debt of any Person, (i) all
liabilities for which such Person is jointly and severally liable with one or
more other Persons (including, without limitation, all liabilities of any
partnership or joint venture of which such Person is a general partner or
co-venturer) shall be included at the full amount thereof without regard to any
right such Person may have against any such other Persons for contribution or
indemnity, and (ii) no effect shall be given to deposits, trust arrangements or
similar arrangements which, in accordance with GAAP, extinguish Debt for which
such Person remains legally liable.

 

“Debt Service Coverage Calculation Period” means twelve (12) calendar months
commencing on December 1st and ending on November 30th, and it shall be
conducted annually thereafter.”

 

“Debt Service Coverage Ratio” means on each calculation date for the applicable
Debt Service Coverage Ratio Calculation Period, by calculating the ratio of
(x) the Net Operating Income from the Mortgaged Premises for the immediately
preceding Debt Service Coverage Ratio Calculation Period, to (y) the sum of the
monthly payments of principal and interest which were due and payable under the
Note for the immediately preceding Debt Service Coverage Ratio Calculation
Period.

 

“Default” shall mean, a condition or event which would, with the giving of
notice or lapse of time or both, constitute an Event of Default.

 

“Default Rate”  shall mean, the default rate of interest set forth in the
Construction Note.

 

“Direct Costs” shall mean, the costs of the , the Personal Property and all
labor, materials, fixtures, machinery and equipment required to construction,
equipment and complete the Improvements in accordance with the Plans and
Specifications.

 

“Disbursement Schedule”  shall mean, the schedule of the amounts of Advances
anticipated to be requisitioned by the Borrower each month during the term of
the construction of the Improvements (including an itemization of Direct Costs
and Indirect Costs to be included in each such requisition), approved by the
Lender and attached hereto as Exhibit “B”.

 

“Distribution”  shall mean, the declaration or payment of any distribution of
cash or cash flow to the members of the Borrower, or other distribution on or in
respect to any membership interests of the Borrower.

 

“Drawdown Date”  shall mean, the date on which any Advance is made or is to be
made.

 

“Draw Request”  shall mean that with respect to each Advance, the Borrower’s
Requisition for such Advance, and documents required by this Agreement to be
furnished to the Lender as a condition to such Advance.

 

3

--------------------------------------------------------------------------------


 

“Employee Benefit Plan”  shall mean, any employee benefit plan within the
meaning of Section 3(3) of ERISA maintained or contributed to by the Borrower or
any ERISA Affiliate, other than a Multi- employer Plan.

 

Environmental Laws.  See Section 9.15.(a).

 

“ERISA” shall mean, the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

 

“ERISA Affiliate” shall mean, any Person which is treated as a single employer
with the Borrower under Section 414 of the Code.

 

“Event of Default”.    See Section 15.01

 

“Financing Statements” shall mean, Uniform Commercial Code Form 1 Financing
Statement(s) from the Borrower in favor of the Lender giving notice of a
security interest in the Collateral, such financing statements to be in form and
substance satisfactory to the Lender.

 

“Fund the Expansion” means a commitment by Lender to finance the expansion of
the Project at the Mortgaged Premises following the issuance of a final
Certificate of Occupancy.

 

“Funding Date of Construction Loan” shall mean, the date when the proceeds of
the Construction Loan are actually advanced in accordance with this Agreement.

 

“Funding Request Documents” .  See Section 3.01.

 

“Generally Accepted Accounting Principles” shall mean, principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time;
provided that a certified public accountant would, insofar as the use of such
accounting principles is pertinent, be in a position to deliver an unqualified
opinion (other than a qualification regarding changes in generally accepted
accounting principles) as to financial statements in which such principles have
been properly applied.

 

“Governmental Authority” shall mean, the United States of America, the State of
Connecticut, any political subdivision thereof, the City/Town of Windsor, and
any agency, authority, department, commission, board, bureau, or instrumentality
of any of them.

 

“Gross Revenues” means for each Loan Month, all rents, revenues and other
payments received by, or for the benefit of Borrower in cash or current funds or
other consideration from any source whatsoever in connection with its ownership,
operation and management of the Mortgaged Premises, including all payments
received by Borrower from all tenants or other occupants of the Mortgaged
Premises; provided, however, secured deposits paid to Borrower by tenants under
leases at the Mortgaged Premises and insurance proceeds following a casualty or
damage by fire or other cause at the Mortgaged Premises, shall not be included
in Gross Revenues.

 

“Guarantor” shall mean, Griffin Land & Nurseries, Inc.

 

“Guaranty” shall mean, the Unconditional Guaranty of Payment and Performance,
dated or to be dated on or prior to the Closing Date, made by the Guarantor in
favor of the Lender, pursuant to which the Guarantor guarantees to the Lender
the payment and performance of the Obligations (such Guaranty to be in form and
substance satisfactory to the Lender) limited to the period of time from the
Closing to the receipt of the Certificate of Occupancy and performance of the
completion of the Project.

 

“Hazardous Materials”.    See, Section 9.15(b).

 

“Head Office” shall mean 31 Court Street, Westfield, Massachusetts.

 

4

--------------------------------------------------------------------------------


 

“Impositions”  means with respect to Borrower relating to the Mortgaged
Premises, all taxes of every kind and nature, sewer rents, charges for water,
for setting or repairing meters and for all other utilities serving the
Mortgaged Premises, and assessments, levies, inspection and license fees and all
other charges imposed or assessed against the Mortgaged Premises or any portion
thereof, including the income derived from the Mortgaged Premises and any stamp
or other taxes which might be required to be paid with respect to the Loan
Documents, any of which might, if unpaid, result in a lien on the Mortgaged
Premises or any portion thereof, regardless of whom assessed.

 

“Improvements” shall mean, a Class “A” build-to-suit industrial warehouse
containing 304,200 square feet for the Primary Tenant to be constructed on the
Land in accordance with the Plans and Specifications.

 

“Incipient Default” means any event or condition which, with the giving of
notice or the lapse of time, or both, would become an Event of Default.

 

“Indebtedness” shall mean, all obligations, contingent and otherwise, that in
accordance with generally accepted accounting principles should be classified
upon the Borrower’s balance sheet as liabilities, or to which reference should
be made by footnotes thereto, including in any event and whether or not so
classified: (a) all debt and similar monetary obligations, whether direct or
indirect; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; and (c) all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others,
including any obligation to supply funds to or in any manner to invest in,
directly or indirectly, the Borrower, to purchase indebtedness, or to assure the
owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling Borrower to make payment of
the indebtedness held by such owner or otherwise, and the obligations to
reimburse the issuer in respect of any letters of credit.

 

“Indemnity Agreement”  shall mean, the Indemnity Agreement Regarding Hazardous
Materials, dated or to be dated on or prior to the Closing Date, made by the
Borrower and the Guarantor in favor of the Lender, pursuant to which the
Borrower and the Guarantor agree to indemnify the Lender with respect to
Hazardous Materials and Environmental Laws, such Indemnity Agreement to be in
form and substance satisfactory to the Lender.

 

“Indirect Costs”  shall mean, Title insurance premiums, survey charges,
engineering fees, architectural fees, real estate taxes, appraisal costs, loan
fees and interest payable to the Lender under the Construction Loan, premiums
for insurance, marketing, advertising and leasing costs, brokerage commissions,
legal fees, accounting fees, overhead and administrative costs, and all other
expenses which are expenditures relating to the Project and are not Direct
Costs.

 

“Interest Charges” for any period shall mean all interest (including the imputed
interest factor in respect of Capitalized Leases) and all amortization of debt
discount and expense on any particular Indebtedness for which such calculations
are being made. Computations of Interest Charges on a proforma basis for
indebtedness having a variable interest rate shall be calculated at the rate in
effect on the day of any determination.

 

“Interest Expense” means for any period, the sum of the following amounts for
the Borrower: (a) the aggregate amount of all interest accrued (whether or not
actually paid) during such period in respect of Debt (including, without
limitation, imputed interest on Capital Leases), plus (b) amortization of debt
discount and expense.

 

“Investments” shall mean, all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of stock or Indebtedness of, or
for loans, advances, capital contributions or transfers of property to, or in
respect of any guaranties (or other commitments as described under
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time:  (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any

 

5

--------------------------------------------------------------------------------


 

Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

“Land” shall mean, the real property located at 100 International Drive,
Windsor, Connecticut, and described in Exhibit “C” to this Agreement.

 

“Lease(s)” shall mean, leases, licenses and agreements, whether written or oral,
relating to the use or occupation of space in the Improvements or on the Land by
Persons other than the Borrower, and as of the date hereof, it shall mean that
certain Lease between the Borrower and the Primary Tenant dated January 9, 2009
concerning the Mortgaged Premises.

 

“Lender”  shall mean, Berkshire Bank, its successors and assigns.

 

“LIBOR” (London Interbank Offered Rate) means the rate for deposits in U.S.
Dollars for a period of the Designated Maturity, which appears on Telerate
Page 3750 as of 11:00 AM. London time, on the day that is two London banking
days prior to the Reset Date.  If such rate does not appear on Telerate
Page 3750, the rate for that adjustment date will be the arithmetic mean of the
rates quoted by major banks in London, selected by the Lender for the Designated
Maturity, as of 11:00 A.M., London time, on the day that is two London banking
days prior to the Reset Date.

 

“LIBOR Interest Rate” means, for the purpose of this Agreement, the 30-day LIBOR
Rate as announced in the Telerate from time-to-time, plus two hundred
seventy-five (275) basis points; provided, however, for the purposes of this
Agreement the 30-day LIBOR Rate, plus two hundred seventy-five (275) basis
points, shall have a floor of (and shall never be lower then) 4% during the
Interest Only Period (as defined in the Note).

 

“LIBOR Loan” means any Loan when and to the extent that the interest rate
therefore is determined by reference to the LIBOR Interest Rate.

 

“Loan Documents” shall mean, this Agreement, the Construction Note, the
Indemnity Agreement and the Security Documents, and all other agreements,
documents and instruments now or hereafter evidencing, securing or otherwise
relating to the Construction Loan.

 

“London Banking Day” shall mean any Banking Day on which commercial banks are
open for international business (including dealing in U.S. dollar ($) deposits)
in London, England and Boston, Massachusetts.

 

“Maturity Date” shall mean, the earlier of (i) the date of the termination of
the Lender’s obligation to make Advances pursuant to Section 15.02 hereof of
(ii) ten (10)  years from the Closing Date, whichever occurs first.

 

“Mortgage”  shall mean, the Open-End Construction Mortgage, dated or to be dated
on or prior to the Closing Date, made by the Borrower in favor of the Lender,
pursuant to which the Borrower grants a first mortgage lien and first security
interest in and to the Project, such Mortgage to be in form and substance
satisfactory to the Lender.

 

“Mortgaged Premises” shall mean the Land, Improvements and other property
secured by the Mortgage.

 

“Net Cash Flow” for each Loan Month shall mean, Net Operating Income, reduced by
all monthly payments of principal and interest under the Construction Note.

 

“Net Operating Income”  for each Loan Month shall be calculated by Lender based
upon Lender’s review of Borrower’s financial statements provided to Lender,
together with such other financial information as Lender may request, and shall
mean the Gross Revenues for the Loan Month less all Operating Expenses for the
Loan Month.  For the purposes of testing Debt Service Coverage Ratio for the
initial test, annual Net Operating Income shall mean all in-place Gross Revenues
evidenced by a current rent roll (annualized) less budgeted Operating

 

6

--------------------------------------------------------------------------------


 

Expenses (budget subject to review and approval by Lender) for the upcoming
twelve (12) month period, adjusted for interest and non-cash expenses.

 

“Obligations”  shall mean, all indebtedness, obligations and liabilities of the
Borrower to the Lender existing on the date of this Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, including, without limitation, those
arising or incurred under this Agreement or any of the other Loan Documents,
including without limitation any SWAP Agreement(s) or in respect of any of the
Advances or the Construction Note or other instruments at any time evidencing
any thereof.

 

“Outstanding” shall mean, that with respect to the Advances or the Construction
Loan, the aggregate unpaid principal thereof, together with any unpaid and
accrued interest thereon as of any date of determination.

 

“Permitted Liens”  shall mean, liens, security interests and other encumbrances,
permitted by Section 11.05, as well as those encumbering the land and
Improvements mortgaged to the Lender as described in Exhibit “D”.

 

“Person” shall mean, any individual, corporation, partnership, trust,
unincorporated association, business, or other legal entity, and any government
or any governmental agency or political subdivision thereof.

 

“Personal Property”  shall mean, all materials, furnishings, fixtures,
furniture, machinery, equipment and all items of tangible personal property now
or hereafter owned or acquired by the Borrower, wherever located, and either
(i) to be located on or incorporated into the Land or the Improvements,
(ii) used in connection with the construction of the Improvements or (iii) to be
used in connection with the operation or maintenance of the Land or the
Improvements or both.

 

“Plans and Specifications”  shall mean, the plans and specifications for the
Improvements prepared by the Borrower’s Architect and more particularly
identified on Exhibit “E” attached hereto.

 

“Primary Tenant” means The Tire Rack, Inc.

 

“Project”  shall mean, the Land, Improvements and Personal Property.

 

“Project Approvals”  shall mean, all approvals, consents, waivers, orders,
agreements, acknowledgments, authorizations, permits and licenses required under
applicable Requirements or under the terms of any restriction, covenant or
easement affecting the Project, or otherwise necessary or desirable, for the
ownership and acquisition of the Land and the Improvements, the construction and
equipping of the Improvements, and the use, occupancy and operation of the
Project following completion of construction of the Improvements, whether
obtained from a Governmental Authority or any other Person.

 

“Project Budget”  shall mean, the budget for total estimated Project Costs,
submitted by the Borrower, approved by the Lender and the Construction
Inspector, and attached hereto as Exhibit “F” (as amended from time to time with
the prior approval of the Lender), which includes: (a) a line item cost
breakdown for Direct Costs by trades, jobs and subcontractors; (b) a line item
cost break down for Indirect Costs; (c) a construction schedule setting forth
the anticipated dates of completion of incremental portions of the various
subcategories of work in the construction and equipping of the Project; and
(d) a schedule of the sources of funds to pay Project Costs, indicating by item
the portion of Project Costs to be funded through the Construction Loan and
Required Equity Funds.

 

“Project Costs”  shall mean, the sum of all Direct Costs and Indirect Costs that
have been or will be incurred by the Borrower in connection with the acquisition
of the Land, the construction, equipping and completion of the Improvements, the
marketing and leasing of leasable space in the Improvements, and the operation
and carrying of the Project through the Maturity Date.

 

7

--------------------------------------------------------------------------------


 

“Real Estate”  shall mean, all real property at any time owned, leased (as
lessee or sublessee) or operated by the Borrower.

 

“Record”  shall mean, the grid attached to the Construction Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to the Construction Loan.

 

“Release”.  See Section 9.16(c) (iii).

 

“Requirements” shall mean, any law, ordinance, code, order, rule or regulation
of any Governmental Authority relating in any way to the acquisition and
ownership of the Project, the construction of the Improvements, or the use,
occupancy and operation of the Project following the completion of construction
of the Improvements, including those relating to subdivision control, zoning,
building, use and occupancy, fire prevention, health, safety, sanitation,
handicapped access, historic preservation and protection, tidelands, wetlands,
flood control, access and earth removal, and all Environmental Laws.

 

“Required Equity Funds” shall mean, with respect to the Construction Loan, Eight
Million Nine Hundred Fifteen Thousand Eight Hundred Ninety One ($8,915,891.00)
which amount shall be infused by Borrower prior to any Advance hereunder.

 

“Retainage”.  See Section 2.03.

 

“Security Documents” shall mean, the Mortgage,  the Assignment of Project
Documents, the Assignment of Leases, the Financing Statements and the Guaranty,
and any other agreement, document or instrument now or hereafter securing the
Obligations.

 

“Site Work Contractor” shall mean the Simscroft Echo Farms Incorporated.

 

“Survey”  shall mean, an instrument survey of the Land and the Improvements
prepared in accordance with the Lender’s survey requirements, such survey to be
satisfactory to the Lender in form and substance.

 

“Surveyor Certificate”  shall mean, with respect to any Survey, a certificate
executed by the surveyor who prepares such Survey dated as of a recent date and
containing such information relating to the Project as the Lender or the Title
Insurance Company may require, such certificate to be satisfactory to the Lender
in form and substance.

 

“Swap Agreement” means the ISDA Master Agreement (1992 multicurrency — cross
border) dated as of February 6, 2009 between Lender and Borrower, together with
the Schedule thereto and the Confirmation thereunder, each dated as of
February 6, 2009.

 

“Telerate” means, when used in connection with any designated page and any
floating rate option, the display page so designated on Bridge’s Telerate
Service (or such other page as may replace that page on that service), or such
other service as may be nominated as the information vendor, for the purpose of
displaying rates or prices comparable to that floating rate option.

 

“Taking” shall mean, any condemnation for public use of, or damage by reason of,
the action of any Governmental Authority, or any transfer by private sale in
lieu thereof, either temporarily or permanently.

 

“Tangible Net Worth” means as of any date of determination, the net value of the
Borrower’s Stockholder’s Equity, as defined according to GAAP less the book
value as of such date of Intangible Assets.

 

“Termination Date”  shall mean, (i) the Maturity Date, or (ii)  the date of the
termination of the Lender’s obligations to make Advances pursuant to
Section 15.02 hereof, whichever date occurs first.

 

“Title Insurance Company” shall mean, First American Title Insurance Company.

 

8

--------------------------------------------------------------------------------


 

“Title Policy” shall mean, an ALTA standard form title insurance policy issued
by the Title Insurance Company (with such reinsurance or co-insurance as the
Lender may require, any such reinsurance to be with direct access endorsements)
in an amount not less than Twelve Million and 00/100 Dollars ($12,000,000.00)
insuring the priority of the Mortgage and that the Borrower holds marketable fee
simple title to the Project, subject only to such exceptions as the Lender may
approve and which shall not contain exceptions for mechanics liens, persons in
occupancy or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Lender in its sole discretion, and shall contain a pending disbursements
clause or endorsement and such other endorsements and affirmative insurance as
the Lender in its sole discretion may require.

 

1.02        RULES OF INTERPRETATION.

 

(a) A reference to any agreement, budget, document or schedule shall include
such agreement, budget, document or schedule as revised, amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement.

 

(b) The singular includes the plural and the plural includes the singular.

 

(c) A reference to any law includes any amendment or modification to such law.

 

(d) A reference to any Person includes its permitted successors and permitted
assigns.

 

(e) Accounting terms not otherwise defined herein have the meaning assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

 

(f) The words “include”, “includes” and “including” are not limiting.

 

(g) The words “approval” and “approved”, as the context so determines, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

(h) Reference to a particular Section refers to that section of this Agreement
unless otherwise indicated.

 

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

2.00        AGREEMENT TO MAKE ADVANCES; LIMITATIONS.

 

2.01        AGREEMENT TO MAKE ADVANCES.

 

Subject to the terms and conditions of this Agreement and following the infusion
of the Required Equity Funds from the Borrower into the Project, the Lender
agrees to lend to the Borrower and the Borrower shall borrow from time to time
between the Closing Date and the Termination Date upon submission by the
Borrower of a Draw Request in accordance with Section 3.01, such amounts as are
requested by the Borrower up to a maximum aggregate principal amount equal to
the Construction Loan Amount to pay for Project Costs actually incurred by the
Borrower and reflected in the Project Budget as being funded by the Construction
Loan. Each Draw Request for an Advance hereunder shall constitute a
representation and warranty by the Borrower that the conditions set forth in
Section 12.00, in the case of the initial Advance, and Section 13.00, in the
case of all other Advances, have been satisfied on the date of such Draw
Request.

 

2.02        PROJECT BUDGET.

 

The Project Budget reflects, by category and line items, the purposes and the
amounts for which funds to be Advanced by the Lender under this Agreement are to
be used. The Lender shall not be required to disburse for any

 

9

--------------------------------------------------------------------------------


 

category or line item more than the amount specified therefore in the Project
Budget, unless reflected on a revised Project budget previously approved by
Lender.

 

2.03  AMOUNT OF ADVANCES.

 

In no event shall the Lender be obligated to Advance more than the Construction
Loan Amount, or, if less, total Project Costs actually incurred by the Borrower,
less, in either case, the Required Equity Funds. In no event shall any Advance
for Direct Costs of constructing the Improvements exceed an amount equal to
(a) the total value of the labor, materials, fixtures, machinery and equipment
completed, approved and incorporated into the Land or the Improvements prior to
the date of the Draw Request for such Advance, less (b) retainage in an amount
equal to five percent (5%) of such total value (“Retainage”), less (c) the total
amount of any Advances previously made by the Lender for such Direct Costs.
Retainage shall not be required to be Advanced by the Lender to the Borrower.   
With respect to any other Direct Costs and all Indirect Costs, in no event shall
any Advance exceed an amount equal to the amount of such Direct Costs and
Indirect Costs approved by the Lender, incurred by the Borrower prior to the
date of the Draw Request for such Advances, and theretofore paid or to be paid
with the proceeds of such Advance, less the total amount of any Advances
previously made by the Lender for such Direct Costs and Indirect Costs.

 

2.04 QUALITY OF WORK.

 

No Advance shall be due unless all work done at the date the Draw Request for
such Advance is submitted is done in a good and workmanlike manner and without
defects, as confirmed by the report of the Construction Inspector.

 

2.05 COST OVERRUNS AND SAVINGS.

 

If the Borrower becomes aware of any change in Project Costs which will increase
or decrease a category or line item of Project Costs reflected on the Project
Budget (as the Project Budget is revised from time to time and approved by the
Lender), the Borrower shall immediately notify the Lender in writing and
promptly submit to the Lender for its approval a revised Project Budget. If the
revised Project Budget indicates an increase in a category or line item of
Project Costs, no further Advances need be made by the Lender unless and until
(a) the revised Project Budget so submitted by the Borrower is approved by the
Lender, and (b) the Borrower has deposited with the Lender any additional
Required Equity Funds required in accordance with this Agreement (if any). If
the revised Project Budget indicates a decrease in a category or line item of
Project Costs, no reductions in Project Costs will be made or savings
reallocated by the Borrower unless and until (a) the revised Project Budget so
submitted by the Borrower is approved by the Lender, and (b) in the case of
decreases in a category or line item of Direct Costs, the Borrower has furnished
the Lender and the Construction Inspector with evidence satisfactory to them
that the labor performed and materials supplied in connection with such category
or line item of Direct Costs have been satisfactorily completed in accordance
with the Plans and Specifications and paid for in full.

 

2.06 CONTINGENCY RESERVE

 

The amount allocated as Contingency Reserve in the Project Budget is not
intended to be disbursed and will only be disbursed upon the prior approval of
the Lender, which approval will not be unreasonably withheld. The disbursement
of a portion of Contingency Reserve shall in no way prejudice the Lender from
withholding disbursement of any further portion of Contingency Reserve.

 

2.07 OVER ADVANCES

 

The making of loans, Advances or credits by the Lender in excess of the
Construction Loan Amount is for the benefit of the Borrower hereunder and shall
be at the Lender’s sole discretion. Such loans, Advances, and credits shall
constitute Advances and shall be repayable with interest as provided in the
Construction Note. The making of any such loans, Advances or credits in excess
of the Construction Loan Amount on any one occasion shall not obligate the
Lender to make any such loans, Advances or credits on any other occasion nor
permit such loans, Advances or credits to remain outstanding.

 

10

--------------------------------------------------------------------------------


 

2.08  MANDATORY BORROWING

 

Subject to Section 10.14, notwithstanding anything to the contrary contained
herein, and provided that the Lender has not commenced exercise of its
cumulative rights and remedies following an Event of Default, the Borrower must
borrow the Twelve Million and 00/100 Dollars ($12,000,000.00) on or before the
last day of the Interest Only Period (defined in the Construction Note).  In the
event that the Borrower completes construction for less than the Project Budget,
it is still required to draw down the unused portion of the Loan which shall be
held in an interest bearing cash collateral account with the Lender (the
“Reserve Account”).  The Borrower, provided no Event of Default has occurred,
may use the Reserve Account following the first anniversary of the date hereof,
to pay its monthly principal obligations to the Lender under the Construction
Note.

 

2.09  FUNDS DEPOSITED WITH LENDER

 

All funds of Borrower which are deposited with Lender pursuant to this Agreement
or any other Loan Documents shall be held in an interest bearing account and all
funds which are deposited in the Reserve Account may be co-mingled with Lender’s
general funds.  Notwithstanding any information or requirement to the contrary
set forth earlier in this Agreement, any interest which accrues on said funds
shall, at Lender’s sole option, be paid to Borrower or be held as part of the
applicable funds being held by Lender for the same purpose for which the
principal sum of said funds are being held by the Lender.  To secure all of
Borrower’s Obligations to Lender under the Loan Documents, Borrower hereby
grants to Lender a security interest in all funds now or hereafter deposited
with the Lender in the Reserve Account or otherwise in Lender’s possession,
custody or control pursuant to the provisions of this Agreement.  So long as any
Event of Default exists, Lender shall have such rights with respect to such
funds and any interest accrued thereon as are provided by applicable law and may
apply such funds toward the satisfaction of Borrower’s Obligations hereunder or
under any other Loan Documents in Lender’s sole discretion.  Without limiting
any of the foregoing provisions, at the exclusive request of Lender, Borrower
shall execute and deliver from time-to-time such documents as may be necessary
or appropriate, in Lender’s sole discretion to assure Lender that it has a first
priority perfected security interest in and lien on, all funds deposited in the
Reserve Account or otherwise with the Lender.

 

3.00  MAKING THE ADVANCES

 

3.01 DRAW REQUEST

 

At such time as the Borrower shall desire to obtain an Advance, the Borrower
shall complete, execute and deliver to the Lender the Borrower’s Requisition and
the Funding Request Documents in the form of Exhibit “G”  attached hereto
(hereinafter referred to as “Borrower’s Requisition”). Each Borrower’s
Requisition shall be accompanied by:

 

(a) If the Borrower’s Requisition includes payments for Direct Costs, it shall
be accompanied by a completed and itemized Direct Cost Statement in the form of
Schedule I of Exhibit “G” attached hereto, executed by the Borrower,  together
with invoices for all items of Direct Cost covered thereby; .

 

(b) If the Borrower’s Requisition includes amounts to be paid to the Contractor
under the Construction Contract, it shall be accompanied by: (i) a completed and
fully itemized Application and Certificate for Payment (AIA Document G702 or
similar form approved by the Lender) containing the certification of the
Contractor and the Borrower’s Architect as to the accuracy of same, and showing
all subcontractors and materialmen by name and trade or job, the total amount of
each subcontract or purchase order, the amount theretofore paid to each
subcontractor or materialman as of the date of such application, and the amount
to be paid from the proceeds of the Advance to each subcontractor and
materialman; (ii) a certificate of the Contractor in the form of Exhibit “H”
attached hereto; (iii) a certificate of the Borrower’s Architect in the form of
Exhibit “I”  attached hereto; and (iv) copies of requisitions and invoices from
subcontractors and materialmen supporting all items of cost covered by such
application;

 

11

--------------------------------------------------------------------------------


 

(c) If the Borrower’s Requisition includes payments for Indirect Costs, it shall
be accompanied by a completed and itemized Indirect Cost Statement in the form
of Schedule II of Exhibit “G” attached hereto, executed by the Borrower,
together with invoices for all items of Indirect Costs covered thereby;

 

(d) written lien waivers from the Contractor and such laborers, subcontractors
and materialmen for work done and materials supplied by them which were paid for
pursuant to the next preceding Draw Request;

 

(e) a written request of the Borrower for any necessary changes in the Plans and
Specifications, the Project Budget, the Disbursement Schedule or the
Construction Schedule;

 

(f) copies of all change orders and construction change directives, accompanied
by a change order summary prepared by and executed by the Borrower, copies of
all subcontracts, and, to the extent requested by the Lender, of all inspection
or test reports and other documents relating to the construction of the
Improvements, not previously delivered to the Lender;

 

(g) copy of the Construction Inspection Report; and

 

(h) such other information, documentation and certification as the Lender shall
reasonably request.

 

3.02 NOTICE AND FREQUENCY OF ADVANCES

 

Each Draw Request shall be submitted to the Lender at least fourteen (14)
Business Days prior to the date of the requested Advance, and no more frequently
than once each month.

 

3.03 DEPOSIT OF FUNDS ADVANCED

 

The Borrower shall open and maintain a non-interest bearing Construction Loan
checking account with the Lender (the “Construction Loan Checking Account”).
Except as otherwise provided for in Sections 3.04 and 3.05 hereof, the Lender
shall deposit the proceeds of each Advance into the Construction Loan Checking
Account.

 

3.04 ADVANCES TO CONTRACTOR

 

In its sole discretion, following an Event of Default, the Lender may make any
or all Advances through the Title Insurance Company and any portion of the
Construction Loan so disbursed by the Lender shall be deemed disbursed as of the
date on which the Lender makes such disbursement.  At its option, in its sole
discretion, the Lender may make any or all Advances for Direct Costs incurred
under the Construction Contract directly to Contractor for deposit in an
appropriately designated special bank account, and the execution of this
Agreement by the Borrower shall, and hereby does, constitute an irrevocable
authorization so to advance the proceeds of the Construction Loan. No further
authorization from the Borrower shall be necessary to warrant such direct
advances to the Contractor and all such advances shall satisfy pro tanto the
obligations of the Lender hereunder and shall be secured by the Mortgage and the
other Security Documents as fully as if made directly to the Borrower.

 

3.05 ADVANCES TO TITLE INSURANCE COMPANY OR TO OTHERS

 

In its sole discretion, following an Event of Default, the Lender may make any
or all Advances through the Title Insurance Company and any portion of the
Construction Loan so disbursed by the Lender shall be deemed disbursed as of the
date on which the Lender makes such disbursement.  At its option, the Lender may
make Advances of portions of the proceeds of the Construction Loan to any Person
to whom the Lender in good faith determines payment is due and any portion of
the Construction Loan so disbursed by the Lender shall be deemed disbursed as of
the date on which the Lender makes such disbursement.  The execution of this
Agreement by the Borrower shall, and hereby does, constitute an irrevocable
authorization so to advance the proceeds of the Construction Loan. No further
authorization from the Borrower shall be necessary to warrant such direct
Advances and all such Advances shall satisfy pro tanto the obligations of the
Lender hereunder and shall be secured by the Mortgage and the other Security
Documents as fully as if made directly to the Borrower.

 

12

--------------------------------------------------------------------------------


 

3.06 ADVANCES DO NOT CONSTITUTE A WAIVER

 

No Advance made by the Lender shall constitute a waiver of any of the conditions
to the Lender’s obligation to make further Advances nor, in the event the
Borrower fails to satisfy any such condition, shall any such Advance have the
effect of precluding the Lender from thereafter declaring such failure to
satisfy a condition to be an Event of Default.

 

4.00  THE CONSTRUCTION NOTE; INTEREST; MATURITY; SWAP AGREEMENT; PAYMENTS AND
PREPAYMENT.

 

4.01  THE CONSTRUCTION NOTE

 

The obligation of the Borrower to pay the Construction Loan Amount or, if less,
the aggregate unpaid principal amount of all Advances made by the Lender
hereunder plus accrued interest thereon, shall be evidenced by the Construction
Note, a copy of which is annexed hereto as Exhibit “J”.  In the event the
Construction Note is lost, destroyed or mutilated at any time prior to payment
in full of the indebtedness evidenced thereby, the Borrower shall execute a new
note substantially in the form of the Note. The Construction Note shall not be
necessary to establish the indebtedness of the Borrower to the Lender on account
of Advances made under this Agreement.

 

4.02  [RESERVED]

 

4.03        SWAP AGREEMENT

 

Borrower shall enter into the Swap Agreement with Lender or its affiliates with
respect to all of the Construction Note (any such agreement or arrangement shall
be in form and substance reasonably satisfactory to Lender) in order to hedge or
minimize risk with respect to the fluctuation of interest rates.  The Swap
Agreement shall be for a stipulated term equal to the term of the Note shall, at
all times, be in a notional amount equal to Twelve Million and 00/100 Dollars
($12,000,000.00).  If the Swap Agreement shall expire and leave any principal of
the Construction Note uncovered thereby, or if for any other reason any
principal portion of the Construction Note be uncovered by the Swap Agreement,
such uncovered amount shall be immediately due and payable if the Borrower is
unable to negotiate a new Swap Agreement for such uncovered amount with Lender
within four (4) business days following notice from Lender to Borrower.  In the
event Lender no longer offers Swap Agreements, Borrower may negotiate a new Swap
Agreement with a different lender for such uncovered amount.  The Swap Agreement
is subject to termination pursuant to certain provisions described therein,
including without limitation, any payment of principal of the Construction Note
prior to the due date of such payment.

 

4.04 THE RECORD

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Advance or at the time of receipt
of any payment of the principal of the Construction Note, an appropriate
notation on the Lender’s Record reflecting the making of such Advance or (as the
case may be) the receipt of such payment. The outstanding amount of the
Construction Loan set forth on the Lender’s Record shall be prima facie evidence
of the principal amount thereof owing and unpaid to the Lender, but the failure
to record, or any error in so recording, any such amount on the Lender’s Record
shall not limit or otherwise affect the obligations of the Borrower here under
or under the Note to make payments of principal or interest on the Construction
Note when due.

 

13

--------------------------------------------------------------------------------


 

4.05 INTEREST ON ADVANCES

 

Each Advance shall bear interest for the period commencing on the Drawdown Date
of such Advance until paid in full at the rate or rates set forth in the
Construction Note. The Borrower promises to pay interest on each Advance in
arrears in the manner and at the time set forth in the Construction Note.

 

4.06  CALCULATION AND PAYMENT OF INTEREST

 

Interest on each LIBOR Loan shall be calculated on the basis of a year of 360
days for the actual number of days elapsed for the applicable interest period.

 

Interest on the Loans shall be paid in immediately available funds at the
Principal Office of the Lender.  Interest shall be calculated daily and payable
monthly, in arrears, in accordance with the terms of the Construction Note.

 

4.07 PRINCIPAL PAYMENTS

 

Principal payments shall be made in accordance with the Construction Note.   All
unpaid principal and all unpaid and accrued interest thereon shall be due and
payable, in full on the Maturity Date.

 

4.08 MATURITY

 

The Borrower promises to pay the Lender on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all of the unpaid
principal on the Construction Loan outstanding on such date together with any
and all accrued and unpaid interest thereon.

 

4.09  FUNDING LOSS INDEMNIFICATION

 

The Borrower shall also pay to the Lender, upon the request of the Lender, such
amount or amounts as shall be sufficient (in the reasonable opinion of the
Lender) to compensate it for any loss, cost, or expense (including the then
present value of any lost interest earnings as a result of any re-deployment of
prepaid funds) incurred as a result of any payment of a LIBOR Loan on a date
other than a scheduled principal payment day or the last day of the interest
period for such Loan including, but not limited to, acceleration of the Loans by
the Lender pursuant to Section 15.00

 

Upon request, Lender will provide Borrower with reasonable documentation of the
calculation of compensation requested and relating hereto.

 

4.10  PREPAYMENT PREMIUM

 

The Borrower may prepay the Construction Note in whole or in part with accrued
interest from the date of such prepayment on the amount prepaid provided that it
pays any termination or adjustment or other breakage fees or costs pursuant to
the Swap Agreement as well as any other costs and expenses required under this
Agreement including without limitation those described in section 4.09.

 

5.00        [RESERVED]

 

6.00        LOAN FEES; PAYMENTS AND COMPUTATIONS; CAPITAL ADEQUACY, ETC.

 

6.01        LOAN FEE

 

The Borrower agrees to pay to the Lender on or before the Closing Date of the
Construction Loan a loan commitment fee in the amount of $60,000.

 

14

--------------------------------------------------------------------------------


 

6.02        FUNDS FOR PAYMENT

 

(a) All payments of principal, interest, fees and any other amounts due under
the Construction Note or under any of the other Loan Document shall be made to
the Lender at its Head Office or at such other location that the Lender may from
time to time designate, in each case not later than 2:00 p.m. (Boston time) on
the date when due in immediately available funds in lawful money of the United
States.

 

(b) All payments by the Borrower under the Construction Note and under any of
the other Loan Documents shall be made without setoff or counterclaim and free
and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation to deduct or withhold is imposed upon the Borrower with respect
to any amount payable by it under the Construction Note or under any of the
other Loan Documents, the Borrower will pay to the Lender, on the date on which
such amount is due and payable under the Construction Note or under such other
Loan Document, such additional amount as shall be necessary to enable the Lender
to receive the same amount which the Lender would have received on such due date
had no such obligation been imposed upon the Borrower. The Borrower will deliver
promptly to the Lender certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by the
Borrower under the Construction Note or under such other Loan Document.

 

6.03 COMPUTATIONS

 

Except as otherwise provided in this Agreement, the Construction Note, whenever
a payment thereunder or under any of the other Loan Documents becomes due on a
day that is not a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and interest shall accrue during such
extension. The outstanding amount of the Construction Loan as reflected on the
Record from time to time shall be considered correct and binding on the Borrower
unless within ten (10) Business Days after receipt of any notice by the Borrower
of such outstanding amount, the Borrower shall notify the Lender to the
contrary.

 

6.04 ILLEGALITY

 

Notwithstanding any other provision in this Agreement, if the Lender determines
that any applicable law, rule, or regulation, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by the Lender (or its Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency shall make it unlawful or
impossible for the Lender (or its Lending Office) to (1) maintain the
Construction Loan, then upon notice to the Borrower by the Lender the
Construction Loan shall terminate; or (2) maintain or fund LIBOR Loans, then
upon notice to the Borrower by the Lender the outstanding principal amount of
the LIBOR Loans, together with interest accrued thereon, and any other amounts
payable to the Lender under this Agreement shall be repaid or converted to a
prime Loan at the option of the Borrower (a) immediately upon demand of the
Lender if such change or compliance with such request, in the judgment of the
Lender, requires immediate repayment; or (b) at the expiration of the last
Interest Period to expire before the effective date of any such change or
request.

 

6.05 DISASTER

 

Notwithstanding anything to the contrary herein, if the Lender determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR is not being provided
in the relevant amounts or for the relative maturities for purposes of
determining the rate of interest on LIBOR Loan as provided in this Agreement
then the Lender shall forthwith give notice thereof to the Borrower, whereupon
(a) the obligation of the Lender to make LIBOR Loans shall be suspended until
the Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist; and (b) the Borrower shall repay in full, or convert
to a Loan with a comparable rate of interest, in full, the then outstanding
principal amount of the Loan, together with accrued interest thereon.

 

15

--------------------------------------------------------------------------------


 

6.06  ADDITIONAL PAYMENTS

 

If after the date of this Agreement the Lender determines that (i) the adoption
of or change in any law, rule, regulation or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any governmental authority charged with
the administration thereof, or (ii) as a result from any change after the date
of this Agreement in United States, Federal, State, Municipal or Foreign Laws or
Regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof which changes the basis of taxation of any amounts
payable to the Lender under this Agreement, including the Construction Loan, 
(other than taxes imposed on the overall net income of the Lender for any of
such loans by the jurisdiction where the principal office of the Lender is
located), then the Lender shall notify the Borrower thereof.  The Borrower
agrees to pay to the Lender the amount of such reduction in the return on
capital as and when such reduction is determined, upon presentation by the
Lender of a statement in the amount and setting forth the Lender’s calculation
thereof, which statement shall be deemed true and correct absent manifest
error.  In determining such amount, the Lender may use reasonable averaging and
attribution methods.

 

7.00  COLLATERAL SECURITY AND GUARANTY

 

7.01 MORTGAGE LIEN

 

The Obligations shall be secured by, inter alia,  (i) a perfected first priority
mortgage lien on the Project, (ii) a perfected first absolute assignment of
rentals and leases concerning the Project, and (iii) a first perfected priority
security interest in all Collateral, whether now owned or hereafter acquired,
pursuant to the terms of Section 14.00 of this Agreement and the Security
Documents to which the Borrower is a party.  The Obligations shall also be
guaranteed pursuant to the terms of the Guaranty.  This security interest is in
addition to, and not in substitution of, a security interest of even date
granted from Borrower to Lender, pursuant to an Open-End Construction Mortgage
and the definition of “Collateral” therein shall be incorporated herein by
reference as if originally stated herein.  Any conflict between this Agreement
and the Mortgage and Security Agreement shall be resolved in each instance, in
the sole discretion of the Lender.

 

7.02        CONTROL

 

Borrower will cooperate with Lender, and execute agreements required by Lender,
in obtaining control with respect to Collateral consisting of:

 

(i) deposit accounts;

 

(ii)  investment property;

 

(iii)  letter of credit rights; and

 

(iv)  electronic and chattel paper.

 

The Borrower grants Lender a limited power of attorney to enter into a Control
Agreement on behalf of the Borrower to effectuate the forgoing.

 

Borrower will not create any chattel paper without placing a legend on the
chattel paper acceptable to Lender, indicating that Lender has a security
interest in the chattel paper.

 

7.03  CROSS DEFAULT

 

A default of any of the terms and conditions of any Obligation, of the Borrower
and/or Guarantor to the Lender (including, without limitation any reimbursement
obligations arising out of any Letters of Credit which the Lender may later
issue on behalf of the Borrower and/or Guarantor) or any document or instrument
evidencing such an obligation, shall constitute a default of the Construction
Note, this Agreement, and all Obligations of the Borrower and Guarantor to the
Lender whether evidenced by notes or otherwise.

 

16

--------------------------------------------------------------------------------


 

8.00 CERTAIN RIGHTS OF LENDER

 

8.01 RIGHT TO RETAIN THE CONSTRUCTION INSPECTOR

 

The Lender shall have the right to retain, at the Borrower’s cost and expense,
the Construction Inspector to perform the following services on behalf of the
Lender:

 

(a) to review and advise the Lender whether in the opinion of the Construction
Inspector, the Project Budget accurately reflects all Project Costs;

 

(b) to review and advise the Lender whether, in the opinion of the Construction
Inspector, the Plans and Specifications are satisfactory for the intended
purposes thereof;

 

(c) to make periodic inspections (approximately at the date of each Draw
Request) for the purpose of assuring that construction of the Improvements to
date is in accordance with the Plans and Specifications and to approve the
Borrower’s then current Draw Request as being consistent with the Project Budget
and the Borrower’s obligations under this Agreement, and to advise the Lender of
the anticipated cost of and time for completion of construction of the
Improvements and the adequacy of any Contingency Reserve;

 

(d) to review and advise the Lender on any proposed change orders or
construction change directives; and

 

(e) to review the Construction Contract and subcontracts, for the purpose of
providing the Lender with an opinion as to the cost of construction to be
incurred to complete the Project, and also for the purpose of assuring that all
such subcontracts are for work required by the Plans and Specifications to be
performed.

 

The fees of the Construction Inspector shall be paid by the Borrower forthwith
upon billing therefore and expenses incurred by the Lender on account thereof
shall be reimbursed to the Lender forthwith upon request therefore, but neither
the Lender nor the Construction Inspector shall have any liability to the
Borrower on account of (i) the services performed by the Construction Inspector,
(ii) any neglect or failure on the part of the Construction Inspector to
properly perform its services, or (iii) any approval by the Construction
Inspector of construction of the Improvements. Neither the Lender nor the
Construction Inspector assumes any obligation to the Borrower or any other
Person concerning the quality of construction of the Improvements or the absence
therefrom of defects.

 

8.02  APPRAISAL

 

At any time during the term of the Loan, Borrower shall cooperate with Lender
and use reasonable efforts to assist Lender in obtaining an appraisal of the
Mortgaged Premises.  Such cooperation and assistance from Borrower shall include
but not be limited to the obligation to provide Lender or Lender’s appraiser
with the following: (i) reasonable access to the Mortgaged Premises, (ii) a
current certified rent roll for the Mortgaged Premises in form and substance
satisfactory to Lender, including current asking rents and a history of change
in asking rents and historical vacancy for the past three years, (iii) current
and budgeted income and expense statements for the prior three years, (iv) a
site plan and survey of Mortgaged Premises and the Building, (v) the building
plans and specifications, including typical elevation and floor plans, (vi) a
photocopy of the transfer documents conveying the beneficial interest in the
Mortgaged Premises to Borrower, together with the legal description of the
Mortgaged Premises, (vii) the current and prior year real estate tax bills,
(viii) a detailed list of past and scheduled capital improvements and the costs
thereof, (ix) a summary of the then current ownership entity, (x) all
environmental reports and other applicable information relating to the Mortgaged
Premises and the Building, and (xi) copies of all recent appraisals/property
description information or brochures, including descriptions of amenities and
services relating to the Mortgaged Premises and the Building.  The appraiser
performing any such appraisal shall be engaged by Lender, and Borrower shall be
responsible for any fees payable to said appraiser in connection with an
appraisal of the Mortgaged Premises; provided, however, so long as no Event of
Default exists, Borrower shall not be required to pay for more than one
appraisal during the initial thirty-six (36) months hereof.

 

17

--------------------------------------------------------------------------------


 

8.03 CHARGES AGAINST CONSTRUCTION LOAN CHECKING ACCOUNT

 

The Lender shall have the right, and the Borrower hereby irrevocably authorizes
the Lender, to charge any account of the Borrower with the Lender, including the
Construction Loan Checking Account referred to in Section 3.03 hereof, without
the further approval of the Borrower, for (i) any installment of principal or
interest due under the Construction Note, (ii) after the Borrower has been given
notice thereof (provided, that no such notice need be given if there has
occurred a Default or Event of Default), any costs or expenses incurred by the
Lender which are to be paid or reimbursed by the Borrower under the terms of
this Agreement or any of the other Loan Documents (including, without limiting
the generality of the foregoing, all Construction Inspector, Appraisal and
reasonable attorney’s fees) or (iii) after the Borrower has been given notice
thereof (provided, that no such notice need be given if there has occurred a
Default or Event of Default), any other sums due to the Lender under the
Construction Note, this Agreement or any of the other Loan Documents, all to the
extent that the same are not paid by the respective due dates thereof. The
Borrower agrees that at all times, the unadvanced portion of the Construction
Loan, together with the collected balance in the Construction Loan Checking
Account shall not be less than the total remaining Project Costs, exclusive of
change orders which have been paid for by the Primary Tenant within fifteen (15)
days of the date of the Change Order, which monies shall be deposited in the
Construction Loan account and if such negative balance exists, Borrower shall
immediately deposit “good funds” into the Construction Loan Checking Account to
remedy the negative balance.

 

9.00 REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender as follows with respect to
Sections 9.01 — 9.41.  The Guarantor represents and warrants to the Lender,
Sections 9.01, 9.03 and 9.04:

 

9.01 ORGANIZATION, AUTHORITY, ETC.

 

(a) Organization; Good Standing. The Borrower is a limited liability company
duly organized pursuant to the Articles of Organization dated October 20, 2008 
and filed with the Connecticut Secretary of State on October 20, 2008, and is
validly existing and in good standing under the laws of the State of
Connecticut. The Borrower, (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdiction where
the Land is located and in each other jurisdiction where such qualification is
necessary.

 

The Guarantor is a corporation duly organized pursuant to the Articles of
Organization dated March 10, 1970 and filed with the Delaware Secretary of State
on March 10, 1970 and is validly existing and in good standing under the laws of
the State of Delaware. The Guarantor, (i) has all requisite power to own its
property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in the jurisdiction where the Land is located and in each other jurisdiction
where such qualification is necessary.

 

(b) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Borrower or the Guarantor is or is to
become a party and the transaction contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (iii) do not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not conflict
with any provision of any operating agreement and articles of organization, or
any agreement or other instrument binding upon, such Person, and (v) do not
require the approval or consent of, or filing with, any governmental agency or
authority other than those already obtained and the filing of the Mortgage, the
Assignment of Leases and the Financing Statements in the appropriate public
records with respect thereto.

 

(c) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower or the Guarantor is or is to become a party
will result in valid and legally binding obligations of such Person enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or

 

18

--------------------------------------------------------------------------------


 

affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought.

 

9.02 TITLE TO PROJECT AND OTHER PROPERTIES

 

Excluding the Permitted Liens:

 

(a) The Borrower holds good clear record and marketable fee simple absolute
title to the Land and the Improvements, and owns the Personal Property, subject
to no rights of others, including any mortgages, leases, conditional sale
agreements, title retention agreements, liens or other encumbrances.

 

(b) The Borrower owns all of the assets reflected in any financial statements
provided to Lender as at the Balance Sheet Date or acquired since that date
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date), subject to no rights of others, including any
mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.

 

9.03 FINANCIAL STATEMENTS

 

There has been furnished to the Lender financial information of the Borrower and
Guarantor in connection with the application for the Loan (the “Financial
Information”). Such Financial Information, to the best of Borrower’s knowledge,
has been prepared in accordance with generally accepted accounting principles
and fairly present the financial condition of the Guarantor as at the close of
business on the date thereof and the results of operations for the fiscal year
then ended.

 

9.04  NO MATERIAL CHANGES, ETC.

 

Since the date of the Financial Information, there has occurred no material
adverse change in the financial condition or business of the Guarantor other
than changes in the ordinary course of business that have not had any material
adverse effect either individually or in the aggregate on the business or
financial condition of the Guarantor.

 

9.05  INTELLECTUAL PROPERTY

 

Borrower owns or has a valid right to use all patents, copyrights, trademarks,
licenses, trade names or franchises now being used or necessary to conduct its
business, all of which are listed on Exhibit “K”, hereto and the conduct of its
business as now operated does not conflict with valid patents, copyrights,
trademarks, licenses, trade names or franchises of others in any manner that
could materially adversely affect in any manner the business or assets or
condition, financial or otherwise, of Borrower.  True and complete copies of
each license and franchise agreement, and evidence of all patents, copyrights,
trademarks and trade names, have previously been delivered to the Lender.

 

9.06 LITIGATION

 

There are no actions, suits, proceedings or investigations of any kind pending
or threatened against the Borrower before any court, tribunal or administrative
agency or board that, if adversely determined, might, either in any case or in
the aggregate, adversely affect the properties, assets, financial condition or
business of such Person or materially impair the right of such Person to carry
on business substantially as now conducted by it, or result in any liability not
adequately covered by insurance, or for which adequate reserves are not
maintained on the balance sheet of such Person, or which question the validity
of this Agreement or any of the other Loan Documents, any action taken or to be
taken pursuant hereto or thereto, or any lien or security interest created or
intended to be created pursuant hereto or thereto, or which will adversely
affect the ability of the Borrower to construct, use and occupy the Improvements
or to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.

 

19

--------------------------------------------------------------------------------


 

9.07 NO MATERIALLY ADVERSE CONTRACTS, ETC.

 

The Borrower is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a materially adverse effect on the business,
assets or financial condition of the Borrower. The Borrower is not a party to
any contract or agreement that has or is expected, in the judgment of the
Borrower’s officers, to have any materially adverse effect on the business of
the Borrower.

 

9.08 COMPLIANCE WITH OTHER INSTRUMENTS

 

The Borrower is not in violation of any provision of its Certificate of
Organization or Operating Agreement or any agreement or instrument to which it
may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of penalties or
materially and adversely affect the financial condition, properties or business
of the Borrower

 

9.09 TAX STATUS

 

The Borrower (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (b) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings. There
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Borrower knows of no
basis for any such claim.

 

9.10 NO EVENT OF DEFAULT

 

No Default or Event of Default has occurred and is continuing.

 

9.11 INVESTMENT COMPANY ACT

 

The Borrower is not an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

9.12 ABSENCE OF FINANCING STATEMENTS, ETC.

 

There is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest in, (a) any
Collateral or (b) any other assets or property of the Borrower or any rights
relating thereto, except with respect to Permitted Liens.

 

9.13 SETOFF, ETC.

 

The Collateral and the Lender’s rights with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses. The Borrower is
the owner of the Collateral free from any lien, security interest, encumbrance
and any other claim or demand.

 

9.14 CERTAIN TRANSACTIONS

 

Except as set forth on Exhibit “L”  hereto, none of the officers, trustees,
directors, partners, members or employees of the Borrower are presently a party
to any transaction with the Borrower (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, trustee, director, partner or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, trustee, director, partner, member or any such employee has a
substantial interest or is an officer, director, trustee, member or partner

 

20

--------------------------------------------------------------------------------


 

9.15.       EMPLOYEE BENEFIT PLANS MULTI-EMPLOYER PLANS GUARANTEED PENSION PLANS

 

Neither the Borrower nor any ERISA Affiliate other than the Guarantor, maintains
or contributes to any Employee Benefit Plan, Multi- employer Plan or Guaranteed
Pension Plan.

 

9.16 ENVIRONMENTAL COMPLIANCE

 

The Borrower has taken all necessary action to investigate the past and present
condition and usage of the Real Estate and the operations conducted thereon and,
based upon such diligent investigation, makes the following representations and
warranties to its knowledge.

 

(a) None of the Borrower, or any operator of the Real Estate, or any operations
thereon, is in violation, or alleged violation, of any judgment, decree, order,
law, license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter “Environmental Laws”), which violation involves the
Land or would have a material adverse effect on the environment or the business,
assets or financial condition of the Borrower.

 

(b) The Borrower has not received notice from any third party including, without
limitation any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any hazardous waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances
as defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as defined by
42 U.S.C.§ 9601(33) or any toxic substances, oil or hazardous materials as
defined by M.G.L. c. .21E, or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Materials”) which it has generated, transported
or disposed of have been found at any site at which a federal, state or local
agency or other third party has conducted or has ordered that the Borrower or
the Guarantor conduct a remedial investigation, removal or other response action
pursuant to any Environmental Laws; or (iii) that it is or shall be a named
party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Materials.

 

(c) Except as set forth on Exhibit “M” attached hereto: (i) no portion of the
Real Estate has been used for the handling, processing, storage or disposal of
Hazardous Materials except in accordance with applicable Environmental Laws; and
no underground tank or other underground storage receptacle for Hazardous
Materials is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Borrower, or the operators of their properties,
no Hazardous Materials have been generated or are being used on the Real Estate
except in accordance with applicable Environmental Laws; (iii) there has been no
past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (a “Release”)
or threatened Release of Hazardous Materials on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of any
of the Real Estate or adjacent properties or the environment; (iv) to the best
of the Borrower’s knowledge, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which would
have a material adverse effect on the value of, the Real Estate; and (v) any
Hazardous Materials that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have

 

21

--------------------------------------------------------------------------------


 

been and are, to the best of the Borrower’s knowledge, operating in compliance
with such permits and applicable Environmental Laws.

 

(d) Except as set forth in Exhibit M, none of the Real Estate is or shall be
subject to any applicable environmental clean-up responsibility law or
environmental restrictive transfer law or regulation, by virtue of the
transactions set forth herein and contemplated hereby.

 

9.17 MEMBERS AND MANAGERS

 

The members and managers of the Borrower are:

 

Members & Managers

 

Class

 

Percentage of Ownership

 

 

 

 

 

 

 

Griffin Land & Nurseries, Inc.

 

N/A

 

100

%

 

In each case, the named Member/Manager is the Manager for the Class owned.

 

9.18 AVAILABILITY OF UTILITIES

 

All utility services necessary and sufficient for the construction, development
and operation of the Project for its intended purposes are presently (or will be
prior to the issuance of the final Certificate of Occupancy) available to the
boundaries of the Land through dedicated public rights of way or through
perpetual private easements, approved by the Lender, with respect to which the
Mortgage creates a valid and enforceable first lien, including, but not limited
to, water supply, storm and sanitary sewer, gas, electric and telephone
facilities, and drainage.

 

9.19 ACCESS

 

The rights of way for all roads necessary for the full utilization of the
Improvements for their intended purposes have either been acquired by the
appropriate Governmental Authority or have been dedicated to public use and
accepted by such Governmental Authority, and all such roads shall have been
completed, or all necessary steps have been taken by the Borrower and such
Governmental Authority to assure the complete construction and installation
thereof prior to the date upon which access to the Project via such roads will
be necessary. All curb cuts, driveways and traffic signals shown on the Plans
and Specifications are existing or have been fully approved by the appropriate
Governmental Authority.

 

9.20 CONDITION OF PROJECT

 

Neither the Project nor any part thereof is now damaged or injured as result of
any fire, explosion, accident, flood or other casualty or has been the subject
of any Taking, and to the knowledge of the Borrower, no Taking is pending or
contemplated.

 

9.21 COMPLIANCE WITH REQUIREMENTS

 

The Plans and Specifications and construction of the Improvements pursuant
thereto and the use and occupancy of the Project contemplated thereby comply
with all Requirements.

 

22

--------------------------------------------------------------------------------


 

9.22 PROJECT APPROVALS

 

Except as set forth on Exhibit “N” hereto, the Borrower has obtained all Project
Approvals. All Project Approvals obtained by the Borrower are listed and
described on Exhibit “O”  hereto, have been validly issued and are in full force
and effect. The Borrower has no reason to believe that any of the Project
Approvals not heretofore obtained by the Borrower will not be obtained by the
Borrower in the ordinary course following completion of the construction of the
Improvements in accordance with the Plans and Specifications. No Project
Approvals will terminate, or become void or voidable or terminable, upon any
sale, transfer or other disposition of the Project, including any transfer
pursuant to foreclosure sale under the Mortgage.

 

9.23 CONSTRUCTION CONTRACT

 

The Construction Contract is in full force and effect and both the Borrower and
the Contractor are in full Compliance with their respective obligations under
the Construction Contract. The work to be performed by the Contractor under the
Construction Contract is the work called for by the Plans and Specifications,
and all work required to complete the Improvements in accordance with the Plans
and Specifications is provided for under the Construction Contract.

 

9.24 ARCHITECT’S CONTRACT

 

The Architect’s Contract is in full force and effect and both the Borrower and
the Borrower’s Architect are in full Compliance with their respective
obligations under the Architect’s Contract.

 

9.25 OTHER CONTRACTS

 

The Borrower has made no contract or arrangement of any kind or type whatsoever
(whether oral or written, formal or informal), the performance of which by the
other party thereto could give rise to a lien or encumbrance on the Project.

 

9.26 REAL PROPERTY TAXES; SPECIAL ASSESSMENTS

 

There are no unpaid or outstanding real estate or other taxes or assessments on
or against the Project or any part thereof which are payable by the Borrower
(except only real estate taxes not yet due and payable). The Borrower has
delivered to the Lender true and correct copies of real estate tax bills for the
Project for the past fiscal tax year. No abatement proceedings are pending with
reference to any real estate taxes assessed against the Project. There are no
betterment assessments or other special assessments presently pending with
respect to any part of the Project, and the Borrower has received no notice of
any such special assessment being contemplated.

 

9.27 VIOLATIONS

 

The Borrower has received no notices of, or has any knowledge of, any violations
of any applicable Requirements or Project Approvals.

 

9.28 PLANS AND SPECIFICATIONS

 

The Borrower has furnished the Lender with true and complete sets of the Plans
and Specifications. The Plans and Specifications so furnished to the Lender
comply with all Requirements, all Project Approvals, and all restrictions,
covenants and easements affecting the Project, and have been approved by the
Contractor, the Borrower’s Architect, the Primary Tenant, the Lender, and such
Governmental Authority as is required for construction of the Improvements.

 

9.29 PROJECT BUDGET

 

To the best of Borrower’s knowledge, the Project Budget accurately reflects all
Project Costs.

 

23

--------------------------------------------------------------------------------


 

9.30 FEASIBILITY

 

Each of the Construction Schedule and the Disbursement Schedule is realistic and
feasible, and is accurate to date.

 

9.31 EFFECT ON DRAW REQUEST

 

Each Draw Request submitted to the Lender as provided in Section 3.01 hereof
shall constitute an affirmation that the representations and warranties
contained in Section 9.00 of this Agreement and in the other Loan Documents
remain true and correct as of the date thereof; and unless the Lender is
notified to the contrary, in writing, prior to the Drawdown Date of the
requested Advance or any portion thereof, shall constitute an affirmation that
the same remain true and correct on the Drawdown Date.

 

9.32 PRINCIPAL DEPOSITORY

 

The Borrower further agrees that it shall conduct its principal (majority)
banking business with the Lender, including, without limitation, retaining the
Lender as its principal depository savings accounts, checking accounts, general
demand depository accounts, and such other accounts as are utilized by the
Borrower from time-to-time.

 

9.33  FINANCIAL STATEMENTS

 

The balance sheet of the Guarantor and the related statements of income and
retained earnings and cash flow of the Guarantor for the fiscal year then ended,
and the accompanying footnotes, together with any interim financial statements
of the Guarantor, copies of which have been furnished to the Lender, are
complete and correct and fairly present the financial condition of the Guarantor
as at such dates and the results of the operations of the Guarantor for the
periods covered by such statements, all in accordance with GAAP consistently
applied (subject to year-end adjustments in the case of the interim financial
statements), and there has been no material adverse change in the condition
(financial or otherwise), business, or operations of the Guarantor since the
presentation to the Lender of the most recently dated financial statements, nor
are there any liabilities of the Guarantor , fixed or contingent, which are
material but are not reflected in such financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business. No
information, exhibit or report furnished by the Guarantor to the Lender in
connection with the negotiation of this Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading.

 

9.34  LABOR DISPUTES AND ACTS OF GOD

 

Neither the business nor the properties of the Borrower are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), materially and adversely
affecting such business or properties or the operation of the Borrower.

 

9.35  OTHER AGREEMENTS

 

The Borrower is not a party to any indenture, loan or credit agreement, or to
any lease or other agreement or instrument, or subject to any charter or limited
liability company restriction which could have a material adverse effect on the
business, properties, assets, operations, or conditions, financial or otherwise,
of the Borrower, or the ability of the Borrower to carry out its obligations
under the Loan Documents to which it is a party. The Borrower is not in default
in any material respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in any agreement or
instrument material to its business to which it is a party.

 

9.36  LITIGATION

 

There is no pending or threatened action or proceeding against or affecting the
Borrower before any court, governmental agency, or arbitrator, which may, in any
one case or in the aggregate, materially adversely affect the

 

24

--------------------------------------------------------------------------------


 

financial condition, operations, properties, or business of the Borrower, or the
ability of the Borrower to perform their obligations under the Loan Documents to
which it is a party.

 

9.37  NO JUDGMENTS

 

The Borrower has satisfied all judgments, and the Borrower is not in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court, arbitrator, or Federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign.

 

9.38  ERISA

 

The Borrower is to the best of its knowledge in compliance in all material
respects with all applicable provisions of ERISA.  Neither a Reportable Event
nor a Prohibited Transaction has occurred and is continuing with respect to any
Plan; no notice of intent to terminate a Plan has been filed, nor has any Plan
been terminated; no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; the Borrower, nor any
Commonly Controlled Entity has completely or partially withdrawn from a
Multiemployer Plan; the Borrower and each Commonly Controlled Entity have met
their minimum funding requirements under ERISA with respect to all of their
Plans and the present value of all vested benefits under each Plan does not
exceed the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA; and neither the Borrower, nor any Commonly Controlled
Entity has incurred any liability to the PBGC under ERISA.

 

9.39  DEBT

 

Set forth in the financial statements referred to in this Agreement, to the
extent required by GAAP, is a complete and correct list of all Debt in respect
of which the Borrower is in any manner directly or contingently obligated; and
the maximum principal or face amounts of the credit in question, which are
outstanding and which can be outstanding, are correctly stated, and all Liens of
any nature given or agreed to be given as security therefore are correctly
described or indicated in such financial statements.   Exhibit “P” correctly
lists all secured and unsecured Debt of the Borrower outstanding as of the date
of this Agreement, and shows, as to each item of Debt listed thereon, the
obligor and obligee, the aggregate principal amount outstanding on the date
hereof.

 

9.40 EXECUTIVE AGREEMENTS

 

None of the executive officers of the Borrower is subject to any agreement in
favor of anyone, other than Borrower, which limits or restricts that person’s
right to engage in the type of business activity conducted or proposed to be
conducted by such Borrower or to use therein any property or confidential
information or which grants to anyone other than the Borrower any rights in any
inventions or other ideas susceptible to legal protection developed or conceived
by any such officer.

 

9.41  FOREIGN ASSET CONTROL REGULATIONS

 

Neither the execution of this Agreement nor the use of the proceeds thereof
violates the Trading With the Enemy Act of 1917, as amended, nor any of the
Foreign Assets Control Regulations promulgated thereunder or under the
International Emergency Economic Powers Act or the U.N. Participation Act of
1945.

 

10.00   AFFIRMATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as the Construction Loan is
outstanding or the Lender has any obligation to make any Advances:

 

25

--------------------------------------------------------------------------------


 

10.01 PUNCTUAL PAYMENT

 

The Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Construction Loan and all other amounts provided for in the
Construction Note, this Agreement and the other Loan Documents to which the
Borrower is a party, all in accordance with the terms of the Construction Note,
this Agreement and such other Loan Documents.

 

10.02 COMMENCEMENT, PURSUIT AND COMPLETION OF CONSTRUCTION

 

The Borrower will commence construction of the Improvements within ten (10) days
after the Construction Loan Closing Date, will diligently pursue construction of
the Improvements in accordance with the Construction Schedule, and will complete
construction of the Improvements prior to the Completion Date, all in accordance
with the Plans and Specifications, in full compliance with all restrictions,
covenants and easements affecting the Project, all Requirements, and all Project
Approvals, and with all terms and conditions of the Loan Documents, without
deviation from the Plans and Specifications unless the Borrower obtains the
prior approval of the Lender, and the Primary Tenant.  The Borrower will pay all
sums and perform all such acts as may be necessary or appropriate to complete
such construction of the Improvements in accordance with the Plans and
Specifications and in full Compliance with all restrictions, covenants and
easements affecting the Project, all Requirements and all Project Approvals, and
with all terms and conditions of the Loan Documents, all of which shall be
accomplished on or before the Completion Date, free from any liens, claims or
assessments (actual or contingent) asserted against the Project for any
material, labor or other items furnished in connection therewith. The Borrower
will furnish evidence of satisfactory Compliance with this Section 10.02 to the
Lender on or before the Completion Date.

 

10.03 CORRECTION OF DEFECTS

 

The Borrower will promptly correct or cause to be corrected all defects in the
Improvements or any departure from the Plans and Specifications not previously
approved by the Lender. The Borrower agrees that any Advance made by the Lender,
whether before or after such defects or departures from the Plans and
Specifications are discovered by, or brought to the attention of, the Lender,
shall not constitute a waiver of the Lender’s right to require Compliance with
this Section 10.03.

 

10.04 MAINTENANCE OF OFFICE

 

After the Completion Dates, the Borrower will maintain its chief executive
office in Bloomfield, Connecticut or at such other place in the United States of
America as the Borrower shall designate upon written notice to the Lender, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

 

10.05 RECORDS AND ACCOUNTS

 

The Borrower will (a) keep true and accurate records and books of account in
which full, true and correct entries will be made in accordance with generally
accepted accounting principles and (b) maintain adequate accounts and reserves
for all taxes (including income taxes), depreciation and amortization of its
properties, contingencies, and other reserves.

 

10.06 FINANCIAL STATEMENTS, CERTIFICATES AND INFORMATION

 

The Borrower (as indicated), at its sole expense, will deliver to the Lender:

 

(a)  within fifteen (15) days after the filing of its Form 10K with the
Securities Exchange Commission, the Guarantor will provide Lender with its
audited financial statement;

 

(b) within one hundred twenty (120) days of fiscal year end, the internal
statement of

 

26

--------------------------------------------------------------------------------


 

operations, statement of cash flow and balance sheets of Borrower;

 

(c) within thirty (30) days after the receipt of the Primary Tenant’s audited
financial statements, the Borrower shall provide them to Lender; and

 

(d) from time to time such other reasonable financial data and information as
the Lender may request.

 

10.07 NOTICES

 

(a) Defaults. The Borrower will promptly notify the Lender in writing of the
occurrence of any Default or Event of Default, specifying the nature and
existence of such Default or Event of Default and what action the Borrower is
taking or proposes to take with respect thereto. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower is a party or obligor, whether as principal or surety, and
such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof,  the Borrower shall
forthwith give written notice thereof to the Lender, describing the notice or
action and the nature of the claimed default.

 

(b) Environmental Events. The Borrower will promptly give notice to the Lender
(i) of any violation of any Environmental Law that the Borrower reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency and (ii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, or any federal, state or local
environmental agency or board, that in either case involves the Project or has
the potential to materially affect the assets, liabilities, financial conditions
or operations of the Borrower or such general partner or the Lender’s liens or
security interests pursuant to the Security Documents.

 

(c) Notification of Claims against Collateral.  The Borrower will, immediately
upon becoming aware thereof, notify the Lender in writing of any material
setoff, claims, withholdings or other defenses to which any of the Collateral,
or the Lender’s rights with respect to the Collateral, are subject.

 

(d) Notice of Nonpayment. The Borrower will immediately notify the Lender in
writing if the Borrower receives any notice, whether oral or written, from any
laborer, subcontractor or materialman to the effect that such laborer,
subcontractor or materialman has not been paid when due for any labor or
materials furnished in connection with the construction of the Improvements

 

(e) Notice of Litigation and Judgments.  The Borrower will give notice to the
Lender in writing within fifteen (15) days of becoming aware of any litigation
or proceeding threatened in writing or any pending litigation and proceedings
affecting the Project or affecting the Borrower or to which the Borrower is or
is to become a party involving an uninsured claim against the Borrower that
could reasonably be expected to have a materially adverse effect on the Borrower
or any of its general partners and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Lender, in
writing, in form and detail satisfactory to the Lender, within ten (10) days of
any judgment not covered by insurance, final or otherwise, against the Borrower
in an amount in excess of $10,000.00.

 

(f) Notice of Occupancy by Tenants. Excluding the Primary Tenant, the Borrower
will give written notice to the Lender at least ten (10) days prior to the
commencement of, and again on the date of, occupancy of the Improvements by any
tenant under a Lease, stating the name of the tenant, the date of occupancy, and
the area so occupied.

 

10.08 EXISTENCE

 

The Borrower will do or cause to be done all things necessary to preserve and
keep in full force and effect its existence as a Connecticut limited liability
company. The Borrower will do or cause to be done all things

 

27

--------------------------------------------------------------------------------


 

necessary to preserve and keep in full force all of its rights and franchises.
The Borrower (a) will cause all of its properties used or useful in the conduct
of its business to the maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (b) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, and (c) will continue to engage primarily in the businesses now
conducted by it and in related businesses.

 

10.09 INSURANCE; BONDS

 

10.09.1  CONTRACTOR AND ARCHITECT INSURANCE

 

(a) The Borrower will require the Contractor to obtain and maintain at all times
during the construction of the Improvements the insurance required by the
Construction Contract and such other insurance as may be required by the Lender
(including, without limitation, commercial general liability insurance,
comprehensive automobile liability insurance, all-risk contractor’s equipment
floater insurance, workmen’s compensation insurance and employer liability
insurance), all such insurance to be in such amounts and form, to include such
coverage and endorsements, and to be issued by such insurers as shall be
approved by the Lender, and to contain the written agreement of the insurer to
give the Lender thirty (30) days prior written notice of cancellation,
nonrenewal, modification or expiration. The Borrower will provide or will cause
the Contractor to provide the Lender with certificates evidencing such insurance
upon the request of the Lender.

 

(b)  The Borrower will require the Borrower’s Architect or any other architect,
engineer or design professional providing design or engineering services in
connection with the construction of the Improvements, to obtain and maintain
professional liability insurance covering any claims asserted with respect to
the Project for a period of not less than five (5) years after the date of
completion of the Improvements, such insurance to be in such amounts and form,
to include such coverage and endorsements, and to be issued by such insurers as
shall be approved by the Lender, and to contain the written agreement of the
insurer to give the Lender thirty (30) days prior written notice of
cancellation, nonrenewal, modification or expiration.  The Borrower will provide
or will cause the Borrower’s Architect or such other design professional to
provide the Lender with certificates evidencing such insurance upon the request
of the Lender.

 

10.09.2  INSURANCE.   Borrower, at its sole cost and expense, shall, or shall
cause the Primary Tenant to insure and keep insured the Mortgaged Premises,
against such perils and hazards, and in such amounts and with such limits, as
Lender may from time to time reasonably require.   Borrower shall also carry
such other insurance, and in such amounts, as Lender may from time to time
reasonably require, against insurable risks which at the time are commonly
insured against in the case of premises similarly situated, due regard being
given to the availability of insurance and to the type of construction,
location, utilities, use and occupancy of the Mortgaged Premises or any
replacements or substitutions therefor (“Additional Insurance”). Such Additional
Insurance may include flood, earthquake, , business interruption and demolition
and shall be obtained within 30 days after demand by Lender. Otherwise, Borrower
shall not obtain any separate or additional insurance which is contributing in
the event of loss, unless it is properly endorsed and otherwise reasonably
satisfactory to Lender in all respects.  Except as otherwise required under the
existing Lease with the Primary Tenant, any proceeds of insurance in excess of
Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) paid on account of
any damage to or destruction of the Mortgaged Premises or any portion thereof
shall be paid over to the Lender and shall be applied and distributed as
provided for herein and in the Mortgage.

 

10.09.2(a)              EVIDENCE OF COVERAGE.  The insurance shall be evidenced
by the original policy or a true and certified copy of the original policy, or
in the case of liability insurance, by certificates of insurance. Certificates
evidencing such insurance shall be delivered to Lender at or prior to Closing
and certified copies or original policies shall be delivered to Lender within
thirty (30) days following Closing. On or before the stated due date, Borrower
or the Primary Tenant shall pay all premiums and fees for the insurance policies
required hereunder. Borrower shall deliver certified copies of all policies and
renewals (or certificates evidencing the same) to Lender at least thirty (30)
days before the expiration of existing policies. Each such policy shall provide
that such policy may

 

28

--------------------------------------------------------------------------------


 

not be canceled or materially changed except upon 30 days prior written notice
of intention of non-renewal, cancellation or material change to Lender, and that
no act or thing done by Borrower shall invalidate the policy as against Lender. 
Lender shall be named as Mortgagee, loss payee and addtional insured on all such
policies.  Notwithstanding anything to the contrary contained herein or in any
provision of law, the proceeds of insurance policies coming into the possession
of Lender and which are not to be used for the Work (as hereinafter defined)
shall not be deemed trust funds and Lender shall be entitled to dispose of such
proceeds as hereinafter provided and as set forth in the Mortgage. If Lender has
not received satisfactory evidence of such renewal or substitute insurance in
the time frame herein specified, Lender shall have the right, but not the
obligation, to purchase such insurance for Lender’s interest only. Any amounts
so disbursed by Lender pursuant to this Section 10.09 shall be deemed to be a
part of the Loan and shall bear interest at the Default Rate. Nothing contained
in this Section 10.09 shall require Lender to incur any expense or take any
action hereunder, and inaction by Lender shall never be deemed a waiver of any
rights accruing to Lender on account of this Section 10.09.

 

10.09.2(b)              SEPARATE INSURANCE.  Borrower shall not carry any
separate insurance on the Mortgaged Premises concurrent in kind or form with any
insurance required hereunder or contributing in the event of loss without
Lender’s prior written consent, and any such policy shall have attached a
standard non-contributing mortgagee clause, with loss payable to Lender, and
shall meet all other requirements set forth herein.

 

10.09.2(c)              DAMAGE TO OR DESTRUCTION OF MORTGAGED PREMISES.    In
the event of any damage to or destruction of the Mortgaged Premises, Borrower
shall give prompt written notice to Lender and provided that no Event of Default
has occurred hereunder, Lender shall relesae any insurance proceeds received by
it to the Borrower provided that the Borrower uses it strictly in compliance
with its obligations under the Lease with the Primary Tenant, Borrower shall
promptly commence and diligently continue to complete the repair, restoration
and rebuilding of the Mortgaged Premises so damaged or destroyed in full
compliance with all legal requirements and with the provisions of the Lease and
as set forth in Section 10.9.2(d) below, and free and clear from any and all
liens and claims. Such repair, restoration and rebuilding of the Mortgaged
Premises are sometimes hereinafter collectively referred to as the “Work.”
Borrower shall not adjust, compromise or settle any claim for insurance proceeds
without the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed.

 

10.09.2(d)              RESTORATION. Borrower warrants, covenants and represents
that:

 

(i) During the period following a casualty until the Work has been completed,
Borrower shall cause the insurance proceeds, together with any additional sums
deposited by Borrower with the Lender in respect of the applicable casualty to
equal or exceed such estimated cost of effecting such repair and restoration, or
such portion thereof as then remains to be completed and paid for;

 

(ii) Upon completion of the Work, the monthly rents from all Leases remaining in
full force and effect shall, in Lender’s reasonable judgment, be sufficient to
pay all Operating Expenses of the Mortgaged Premises and all regularly scheduled
principal, interest and other sums due and payable under the Construction Note,
this Agreement and the other Loan Documents.

 

(iii) At all times, there shall be in force and effect for the benefit of
Borrower and Lender rental interruption insurance sufficient to provide coverage
for one hundred percent (100%) of all rental income lost as a consequence of
such casualty for a total of at least twelve (12) months;

 

(iv) The Work will be effected pursuant to plans and specifications reasonably
approved in writing by Lender, and by a general contractor and major
subcontractors, and pursuant to contracts, approved in writing by Lender; and

 

(v) The Work can be effected in compliance with all applicable laws and Borrower
shall have obtained all licenses, permits, consents and approvals from all
applicable governmental authorities or private parties required to permit
Borrower to effect such restoration and repair and to use, operate and occupy
the repaired and restored premises upon completion thereof (other than those
which will issue in the ordinary course upon completion) and that the same shall
be in full force and effect.

 

29

--------------------------------------------------------------------------------


 

10.09.2(e)              DISTRIBUTION OF PROCEEDS.  If any insurance Proceeds are
used for the Work, Borrower warrants, covenants and represents:

 

(i) If the Work is structural or if the cost of the Work is reasonably estimated
by Lender to exceed Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
the Work shall be conducted under the supervision of a certified and registered
architect or engineer. Before Borrower commences any Work, other than temporary
work to protect property or prevent interference with business, Lender shall
have approved in writing the plans and specifications for the Work, which
approval shall not be unreasonably withheld or delayed, it being nevertheless
understood that such plans and specifications shall provide for Work so that,
upon completion thereof, the Mortgaged Premises shall be at least equal in value
and general utility to the Mortgaged Premises prior to the damage or
destruction.

 

(ii) Borrower shall deliver to Lender a certificate of the architect or engineer
in (i) above (or a certificate given by Borrower if no architect or engineer is
so required) stating (A) that all of the Work completed has been done in
compliance with the approved plans and specifications, if required under
(i) above, (B) that the proceeds to be distributed are justly required to
reimburse the Borrower for payments made by Borrower, or are justly due to the
contractor, subcontractors, materialmen, laborers, engineers, architects or
other persons rendering services or materials for the Work (giving a brief
description of such services and materials), and that when added to all sums
previously paid out by the Lender does not exceed the value of the Work done to
the date of such certificate, (C) if the sum to be distributed is to cover
payment relating to repair and restoration of personal property required or
relating to the Mortgaged Premises, that title to the personal property items
covered by the requested payment is vested in Borrower, and (D) that the amount
of such proceeds remaining in the hands of the Lender will be sufficient on
completion of the Work to pay for the same in full (giving in such reasonable
detail as Lender may require an estimate of the cost of such completion).
Additionally, Borrower shall deliver to Lender a statement signed by Borrower
approving both the Work done to date and the Work covered by the payment in
question.

 

(iii) Borrower shall deliver waivers of lien satisfactory to Lender covering
that part of the Work for which payment or reimbursement is being requested and,
if required by Lender, a search prepared by a title company, or by other
evidence satisfactory to Lender that there has not been filed with respect to
the Mortaged Premises any mechanics’ or other lien or instrument for the
retention of title relating to any part of the Work not discharged of record.
Additionally, as to any personal property covered by the request for payment,
Lender shall be furnished with evidence of payment therefor and such further
evidence satisfactory to assure Lender of its valid first lien on the personal
property.

 

(iv) Lender or its designee shall have the right to inspect the Work at all
reasonable times. The reasonable cost of any such inspection of the Work shall
be paid by Borrower upon demand. Neither the approval by Lender of the plans and
specifications for the Work nor the inspection by Lender of the Work shall make
Lender responsible for the preparation of such plans and specifications or the
compliance of such plans and specifications, or of the Work, with any applicable
law, regulation, ordinance, covenant or agreement.

 

(v) Borrower shall deliver a copy or copies of any certificate or certificates
required by law to render occupancy and full operation of the Mortgaged Premises
legal.

 

10.09.2(f)                              MISCELLANEOUS INSURANCE PROVISIONS.

 

(i) The insurance requirements contained in this Section 10.9.2(f) are in
addition to, and supplement the insurance requirements contained in the
Mortgage.

 

(ii) In the event of the foreclosure of the Mortgage or other transfer of title
to or assignment of the Mortgaged Premises in extinguishment of the debt due
Lender in whole or in part, all right, title and interest of Borrower in and to
all policies of insurance required by this Agreement and any insurance proceeds
shall inure to the benefit of and pass to Lender or any purchaser or transferee
of the Mortgaged Premises.

 

(iii) Borrower hereby authorizes Lender, during all periods in which an Event of
Default has occurred and remains uncured, to settle any insurance claims, to
obtain insurance proceeds, and to endorse any

 

30

--------------------------------------------------------------------------------


 

checks, drafts or other instruments representing any insurance proceeds whether
payable by reason of loss thereunder or otherwise.

 

10.10 TAXES

 

(a) The Borrower will pay, or cause to be paid and discharged, all taxes,
assessments and other governmental charges imposed upon it with respect to the
Project or imposed upon the Project at the time and in the manner required by
the Mortgage, before the same shall become overdue. The Borrower will promptly
pay and discharge (by bonding or otherwise) all claims for labor, material or
supplies that if unpaid might by law become a lien or charge against the Project
or any part thereof or might affect the priority of the lien created by the
Mortgage with respect to any Advance made or to be made by the Lender under this
Agreement.

 

(b) The Borrower will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its other real properties, sales
and activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim with respect to properties other than the
Project need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower shall
have set aside on its books adequate reserves with respect thereto; and provided
further that the Borrower will pay all such taxes, assessments, charges, levies
or claims forthwith upon the commencement of proceedings to foreclose any lien
that may have attached as security therefore.

 

10.11 INSPECTION OF PROJECT, OTHER PROPERTIES AND BOOKS

 

(a) The Borrower shall permit the Lender and the Construction Inspector, at the
Borrower’s expense, to visit and inspect the Project and all materials to be
used in the construction thereof and will cooperate with the Lender and the
Construction Inspector during such inspections (including making available
working drawings of the Plans and Specifications); provided that this provision
shall not be deemed to impose on the Lender or the Construction Inspector any
obligation to undertake such inspections.

 

(b) The Borrower shall permit the Lender at the Borrower’s expense to visit and
inspect any of the other properties of the Borrower to examine the books of
account of the Borrower (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Borrower with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Lender may reasonably request.

 

10.12 COMPLIANCE WITH LAWS, CONTRACTS, LICENSES AND PERMITS

 

The Borrower will comply with, (a) the applicable laws and regulations wherever
its business is conducted, including all Environmental Laws and, in the case of
the Borrower, all Requirements, (b) the provisions of its operating agreement
and other charter documents and by-laws, (c) all agreements and instruments by
which it or any of its properties may be bound, including, in the case of the
Borrower, the Architect’s Contract, the Construction Contract and all
restrictions, covenants and easements affecting the Project, (d) all applicable
decrees, orders and judgments, and (e) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, including, in the case of the
Borrower, all Project Approvals.

 

10.13 PROJECT APPROVALS

 

The Borrower will promptly obtain all Project approvals not heretofore obtained
by the Borrower (including those listed and described on Exhibit “N”  hereto and
any other Project Approvals which may hereafter become required, necessary or
desirable) and will furnish the Lender with evidence that the Borrower has
obtained such Project Approvals promptly upon its request. The Borrower will
give all such notices to, and take all such other actions with respect to, such
Governmental Authority as may be required under applicable Requirements to
construct the Improvements and to use, occupy and operate the Project following
the completion of the construction

 

31

--------------------------------------------------------------------------------


 

of the Improvements. The Borrower will also promptly obtain all utility
installations and connections required for the operation and servicing of the
Project for its intended purposes, and will furnish the Lender with evidence
thereof. The Borrower will duly perform and comply with all of the terms and
conditions of all Project Approvals obtained at any time, including all Project
Approvals listed and described on Exhibit “Q” hereto.

 

10.14 USE OF PROCEEDS

 

The Borrower will use the proceeds of the Construction Loan solely for the
purpose of paying for Project Costs in accordance with the Project Budget. 
Additionally, the Lender agrees that should actual construction costs be less
than the approved Construction Budget (the “Construction Savings”) and the
Lender has not fully Advanced the Loan, the Borrower shall be entitled to recoup
equity up to Five Hundred Thousand and 00/100 Dollars ($500,000.00) (on a
dollar-for-dollar basis, equal to the Construction Savings) at the time of
issuance of a final Certificate of Occupancy.

 

10.15 PROJECT COSTS

 

The Borrower will pay all Project Costs in excess of the Construction Loan
Amount, regardless of the amount, and prior to the same being overdue.

 

10.16 INSUFFICIENCIES OF CONSTRUCTION LOAN PROCEEDS

 

The Borrower will deposit funds with the Lender as follows: If at any time while
the Construction Loan is outstanding or the Lender has any obligation to make
Advances hereunder, the Lender shall in its reasonable discretion determine that
the remaining undisbursed portion of the Construction Loan, together with the
Required Equity Funds and any other sums previously deposited by the Borrower
with the Lender in connection with the Construction Loan, is or will be
insufficient to fully complete and equip the Improvements in accordance with the
Plans and Specifications, to operate and carry the Project after completion of
the Improvements until payment in full of the Construction Loan by the Borrower,
to pay all other Project Costs, to pay all interest accrued or to accrue on the
Construction Loan during the term of the Construction Loan from and after the
date hereof, and to pay all other sums due or to become due under the Loan
Documents (or as to any budget category or line item), regardless of how such
condition may be caused, the Borrower will, within seven (7) days after written
notice of such determination from the Lender, deposit with the Lender such sums
of money in cash as the Lender may require, in an amount sufficient to remedy
the condition described in such notice, and sufficient to pay any liens for
labor and materials alleged to be due and payable at the time in connection with
the Improvements, and, at the Lender’s option, no further Advances of the
Construction Loan shall be made by the Lender until the provisions of this
Section 10.16 have been fully complied with. All such deposited sums shall stand
as additional security for the Obligations and shall be disbursed by the Lender
in the same manner as Advances under this Agreement before any further Advances
of the Construction Loan proceeds shall be made. The Lender shall have no
obligation to pay the Borrower any interest with respect to such deposited
funds.

 

10.17 LEASES

 

The Borrower will take or cause to be taken all steps within the power of the
Borrower to market and lease the leasable area of the Improvements to such
tenants and upon such terms and conditions as may be approved by the Lender. 
Any proposed standard form of lease to be used by the Borrower in connection
with the Improvements shall be submitted to and approved by the Lender prior to
its submission to any proposed tenant, and the Borrower will make such
amendments, modifications or additions thereto as may be required by the Lender.
The leases to any tenant who will lease or occupy thirty percent (30%) or more
of the net leasable area of the Improvements (other than the Primary Tenant)
will require that such tenant prepare and deliver to the Borrower and the Lender
annual financial statements certified by an independent certified public
accountant within 120 days following the end of each fiscal year of such tenant.
The Borrower will require, and each Lease will require, each tenant to enter
into a Nondisturbance, Attornment and Subordination Agreement upon the request
of the Lender.  The Lender shall have

 

32

--------------------------------------------------------------------------------


 

the right, and the Borrower hereby authorizes the Lender, to communicate
directly with any tenant under a Lease to verify any information delivered to
the Lender by the Borrower concerning such tenant or such tenant’s Lease.

 

10.18 LABORERS, SUBCONTRACTORS AND MATERIALMEN

 

The Borrower will furnish to the Lender, upon request at anytime, and from time
to time, affidavits listing all laborers, subcontractors, materialmen, and any
other Persons who might or could claim statutory or common law liens and are
furnishing or have furnished labor or material to the Project or any part
thereof, together with affidavits, or other evidence satisfactory to the Lender,
showing that such parties have been paid all amounts then due for Labor and
materials furnished to the Project. The Borrower will also furnish to the
Lender, at any time and from time to time upon demand by the Lender, lien
waivers bearing a then current date and prepared on a form satisfactory to the
Lender from the Contractor and such subcontractors or materialmen as the Lender
may designate.

 

10.19 DEPOSIT OF INCOME

 

The Borrower will deposit with the Lender, upon request at any time following an
Event of Default, any sums (other than base rent, which is being paid to a lock
box) received by the Borrower from tenants under Leases (other than amounts paid
by tenants to reimburse the Borrower for construction work performed for tenants
the cost of which has not been disbursed to the Borrower by the Lender under the
Construction Loan), in a special account, from which no funds shall be drawn by
the Borrower without the Lender’s prior approval, and which sums shall stand as
additional security for the Obligations.  It is expressly agreed that at the
Lender’s option, such sums shall be disbursed in the same manner as Advances
before any further Advance of the Construction Loan is made.

 

10.20 PUBLICITY

 

The Borrower will permit the Lender to obtain publicity in connection with the
construction of the Improvements through press releases and participation in
such events as ground breaking and opening ceremonies. The Borrower will give
the Lender ample advance notice of such events and will cooperate with and
provide to the Lender as much assistance as possible in connection with
obtaining such publicity.

 

10.21 SIGN REGARDING CONSTRUCTION FINANCING

 

If requested by the Lender, the Borrower will, at its cost and expense, erect
and maintain on a suitable location on the Land a sign indicating that the
construction financing for the Project is being provided by the Lender, such
location and sign to be subject to the approval of the Lender.

 

10.22 FURTHER ASSURANCES

 

(a) Regarding Construction. The Borrower will furnish or cause to be furnished
to the Lender all instruments documents, boundary surveys, footing or foundation
surveys, certificates, plans and specifications, title and other insurance,
reports and agreements and each and every other document and instrument required
to be furnished by the terms of this Agreement or the other Loan Documents, all
at the Borrower’s expense.

 

(b) Regarding Preservation of Collateral. The Borrower will execute and deliver
to the Lender such further documents, instruments, assignments and other
writings, and will do such other acts necessary or desirable, to preserve and
protect the Collateral at any time securing or intended to secure the
Obligations, as the Lender may require.

 

(c)  Regarding title. If at any time the Lender or the Lender’s counsel has
reason to believe that any Advance is not secured or will or may not be secured
by the Mortgage as a first lien or security interest on the Project, then the
Borrower shall, within ten (10) days after written notice from the Lender, do
all things and matters necessary, to assure to the satisfaction of the Lender
and the Lender’s counsel that any Advance previously made hereunder or to be
made hereunder is secured or will be secured by the Mortgage as a first lien or
security interest on the Project, and the Lender, at its option, may decline to
make further Advances hereunder until the Lender has received such assurance,
but nothing in this Section 10.22 shall limit the Lender’s right to require
endorsements extending the effective date of the Title Policy as herein set
forth.

 

33

--------------------------------------------------------------------------------


 

(d) Regarding this Agreement. The Borrower will cooperate with, and will do such
further acts and execute such further instruments and documents as the Lender
shall reasonably request to carry out to its satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

 

10.23  NO MERGER OR ACQUISITION

 

Borrower will not merge or consolidate or be merged or consolidated with or into
any other corporation or business entity, nor acquire substantially all of the
assets and/or stock of another corporation or other business entity, unless
specifically authorized by Lender, in writing, in advance.

 

10.24  NO SUBSTITUTION

 

This Agreement may but need not be supplemented by separate assignments and
pledges and, if such assignments and pledges are given, the rights and security
interests given thereby shall be in addition to and not in limitation of the
rights and security interests given by this Agreement.  This Agreement shall not
act to terminate, cancel, revoke, nor otherwise cause a novation, estoppel, or
waiver of any or all prior security interests granted by Borrower to Lender in
and to any collateral contemplated by these presents, or other, wholly or in
part, and without exception; and any and all such security interests shall
continue to remain properly perfected by Borrower to Lender in their terms and
without interruption.

 

10.25  PROTECTION OF COLLATERAL

 

Borrower will maintain all Collateral in a condition which is comparable to that
which exists on the date of the issuance of the final Certificate of Occupancy,
and make any necessary repairs thereto, or replacements thereof; ordinary wear
and tear and obsolescence excepted.

 

Borrower will at the request of Lender, promptly furnish Lender the receipted
bills for all payments required by this Agreement.  At its option, but without
liability so to do, Lender may discharge taxes, assessments, liens or security
interests or other encumbrances at any time levied or placed on the Collateral,
may pay for insurance on the Collateral and may pay for the maintenance and
preservation of the Collateral. Borrower agrees to reimburse Lender on demand
for any payments made by Borrower, or any expenses including attorneys’ fees
incurred by Lender pursuant to the foregoing authorization, and upon failure of
Borrower so to reimburse Lender, any such sums paid or advanced by Lender shall
be deemed secured by the Collateral and constitute part of the Loans.

 

10.26  COMPLIANCE WITH ERISA

 

The Borrower will not:

 

(A) engage in any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code), or commit any other breach of its fiduciary
responsibility under Part 4 of Title I of ERISA, which could subject the
Borrower or any Borrower Group Member to any material liability under
Section 406, 409, 502(i) or 502(d) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or such
Borrower Group Member could be required to indemnify any Person against any such
liability or which could otherwise have a Material Adverse Effect on the
Borrower or any Plan; or

 

(B) fail to make any contribution required to be made by it to any Plan or
Multiemployer Plan or permit to exist with respect to any Plan any “accumulated
funding deficiency” (as such term is defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; or

 

34

--------------------------------------------------------------------------------


 

(C) (i) commence proceedings to terminate any Plan, other than in a “standard
termination” within the meaning of Section 4041 of ERISA, or (ii) permit to
exist any proceedings instituted by the PBGC to terminate or to have a trustee
appointed to administer any Plan, or (iii) withdraw from any Multiemployer Plan
in a manner which could result in the imposition of a withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA.

 

10.27  FINANCING STATEMENTS

 

Prior to any loan being made from Lender to Borrower, the Borrower hereby agrees
that Lender may file and record at Borrower’s cost, any financing statement, or
other notices appropriate under applicable law, in respect of any security
interest created pursuant to this Agreement or at any other time which may at
any time be required by the Lender.  The Borrower authorizes the Lender to file
any and all financing statements on behalf of the Borrower describing the
Collateral, as well as any agricultural liens or other statutory liens held by
Lender.  In the event that any re-recording or re-filing thereof (or the filing
of any statements of continuation or assignment of any financing statement) is
required to protect and preserve such lien or security interest, the Borrower
shall, at its cost and expense, cause the same to be re-recorded and/or re-filed
at the time and in the manner requested by the Lender.  The Borrower hereby
irrevocably designates the Lender, its agents, representatives and designees as
agents and attorneys-in-fact for the Borrower to sign such financing statements,
or other instruments in connection herewith, on behalf of the Borrower and file
the same, as required.

 

10.28 TAXES AND IMPOSITIONS

 

(A) Borrower shall (i) pay and discharge all Impositions prior to delinquency,
and (ii) provide Lender validated receipts or such other evidence satisfactory
to Lender showing the payment of such Impositions within thirty (30) days after
the same would have otherwise become delinquent.  Borrower’s obligation to pay
the Impositions pursuant to this Agreement shall include, to the extent
permitted by applicable law, taxes resulting from future changes in law which
impose upon Lender an obligation to pay any property taxes or other
Impositions.  Should Borrower default on any payment of any Impositions, Lender
may (but shall not be obligated to) pay such Impositions or any portion thereof
and Borrower shall reimburse Lender on demand for all such payment(s).

 

(B) Borrower shall not be required to pay, discharge or remove any Imposition so
long as Borrower contests in good faith such Impositions or the validity,
applicability or amount thereof by an appropriate legal proceeding which
operates to prevent the collection of such amounts and the sale of the Mortgaged
Premises, or any portion thereof; provided, however, that prior to the date on
which such Imposition would otherwise have become delinquent, Borrower shall
have (i) given Lender prior written notice of such contest and (ii) deposited
with Lender, and shall deposit such additional amounts as are necessary to keep
on deposit at all times, in an amount equal to at least one hundred percent
(100%) of the total of (A) the balance of such Imposition then remaining unpaid,
and (B) all interest, penalties, costs and charges accrued or accumulated
thereon.   Lender shall keep said deposited amounts in an interest bearing,
aggregated account (the “Account”) for the Borrower and shall pay out interest
at least annually thereon.  Any such contest shall be prosecuted with due
diligence, and Borrower shall promptly pay from the Account, the amount of such
Imposition as finally determined, together with all interest and penalties
payable in connection therewith.  Lender shall have full power and authority to
apply any amount deposited with Lender pursuant to this clause to the payment of
any unpaid Imposition to prevent the sale or forfeiture of the Mortgaged
Premises or any portion thereof for non-payment thereof.  Lender shall have no
liability, however, for failure to so apply any amount deposited.  Any surplus
retained by Lender after payment of the Imposition for which a deposit was made,
shall be repaid to Borrower unless an Event of Default shall have occurred, in
which case said surplus may be retained by Lender to be applied to the
obligations in the sole discretion of the Lender.  Notwithstanding any
provisions of this clause to the contrary, Borrower shall pay any Imposition
which it might otherwise be entitled to contest if, in the sole and absolute
discretion of Lender, the Mortgaged Premises, or any portion thereof or any
Collateral, is in jeopardy or in danger of being forfeited or foreclosed.  If
Borrower refuses to pay any such Imposition, Lender may (but shall not be
obligated to) make such payment and Borrower shall reimburse Lender on demand
for all such advances.

 

35

--------------------------------------------------------------------------------


 

10.29  MAINTENANCE OF RECORDS

 

Keep adequate records and books of account, in which complete entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of the Borrower.

 

10.30  MAINTENANCE OF PROPERTIES

 

Maintain, preserve and keep, its properties which are used or useful in the
conduct of its business (whether owned in fee or a leasehold interest) in good
repair and working order and from time-to-time will make all necessary repairs,
replacements, renewals and additions so that at all times the efficiency thereof
shall be maintained.  Borrower agrees that it will maintain and repair the
Collateral and the Mortgaged Premises and keep all of the same in good and
serviceable condition and in at least as good condition and repair as same were
on the date hereof or in such better condition and repair as same may have been
put thereafter.  Borrower will not waste or destroy or suffer the waste or
destruction of the Collateral or the Mortgaged Premises or any part thereof. 
Borrower will not use any of the Collateral or the Mortgaged Premises in
violation of any insurance thereon.  In the event of damage to or destruction of
all or any part of the Collateral or the Mortgaged Premises from any cause, the
Borrower shall repair, replace, restore and reconstruct the Collateral and the
Mortgaged Premises to the extent necessary to restore each portion of same to
its condition immediately prior to such damage or destruction and this
obligation shall not be limited by the amount of any insurance proceeds
available.

 

10.31  COMPLIANCE WITH LAWS

 

Promptly pay and discharge all lawful taxes, assessments and governmental
charges or levies imposed upon the Borrower, or upon, or in respect of, all or
any part of the property or business of the Borrower, all trade accounts payable
in accordance with usual and customary business terms, and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of the Borrower; provided the Borrower shall not be required to pay any
such tax, assessment, charge, levy, account payable or claim if (i) the
validity, applicability or amount thereof is being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
any property of the Borrower or any material interference with the use thereof
by the Borrower, and (ii) the Borrower shall set aside on its books, reserves
deemed by it to be adequate with respect thereto. The Borrower will promptly
comply with all laws, ordinances or governmental rules and regulations to which
it is subject, including without limitation, the Occupational Safety and Health
Act of 1970, ERISA, the Americans with Disabilities Act and all Environmental
Laws in all applicable jurisdictions, the violation of which would materially
and adversely affect the properties, business, prospects, profits or condition
of the Borrower or would result in any lien or charge upon any property of the
Borrower.

 

10.32  ENVIRONMENT

 

Notify the Lender immediately of any notice of a hazardous discharge or
environmental complaint received from any governmental agency or any other
party; notify the Lender immediately of any hazardous discharge from or
affecting its premises; immediately contain and remove the same, in compliance
with all applicable laws; promptly pay any fine or penalty assessed in
connection therewith, except such assessments as are being contested in good
faith, against which adequate reserves have been established; upon receipt of
such notification, permit the Lender to inspect the premises, and to inspect all
books, correspondence, and records pertaining thereto; and at the Lender’s
request, and at the Borrower’s expense, provide a report of a qualified
environmental engineer, satisfactory in scope, form, and content to the Lender,
arid such other and further assurances reasonably satisfactory to the Lender
that the condition has been corrected.

 

10.33  PAYMENT OF LOANS

 

The Borrower will duly and punctually pay the Principal of, and interest on the
Loans in accordance with the terms of the Loans and this Agreement.

 

10.34  [RESERVED]

 

36

--------------------------------------------------------------------------------


 

10.35  MORTGAGE TAXES

 

Borrower shall pay all taxes, charges, filing, registration, recording fees,
excises and levies imposed upon Lender by reason of their respective interest
in, or measured by amounts payable under the Note, this Agreement, the Mortgage
or any other Loan Document (other than income, franchise and doing business
taxes), and shall pay all stamp taxes and other taxes required to be paid on the
Note, this Agreement, the Mortgage or the other Loan Documents.  If Borrower
fails to make such payment within five days after notice thereof from Lender,
Lender may (but shall not be obligated to) pay the amount due, and Borrower
shall reimburse Lender on demand for all such Advances.  If applicable law
prohibits Borrower from paying such taxes, charges, filing, registration and
recording fees, excises, levies, stamp taxes or other taxes, then Lender may
declare the Indebtedness then unpaid to be immediately due and payable.  In such
event, no Prepayment Fee (as defined in the Note) shall be charged.

 

10.36  LENDER’S EXPENSES

 

Borrower shall pay, on demand by Lender, all reasonable expenses, charges, costs
and fees in connection with the negotiation, documentation and closing of the
Loan, including all registration, recording fees and insurance consultant fees,
if any, environmental consultant fees, costs of appraisals, costs of engineering
reports, fees and disbursements of all counsel (both local and special) of
Lender, escrow fees, cost of surveys, fees and expenses of Lender’s Consultant
or others employed by Lender to inspect the Collateral from time to time and
reasonable out-of-pocket travel expenses incurred by Lender and Lender’s agents
and employees in connection with the Loan.  At Closing, Lender may pay directly
from the proceeds of the Loan each of the forgoing expenses.

 

10.37      OPERATING BUDGET. On or before December 31st of each year during the
term of the Loan Borrower shall submit to Lender for Lender’s review and
approval Borrower’s Operating Budget for the Mortgaged Premises for the
following calendar year. The Operating Budget shall include all budgeted Gross
Revenues, Operating Expenses and capital expenditures for the Mortgaged
Premises.   Operating Expenses and capital expenditures shall be in a detailed
line item format, and the Operating Budget shall include a comparison to the
immediately preceding year.

 

11.00 NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as the Construction Loan is
outstanding or the Lender has any obligation to make any Advances:

 

11.01 RESTRICTION ON CHANGE ORDERS

 

The Borrower will not cause, permit or suffer to exist any deviations from the
Plans and Specifications, which will result in a decrease in the Project Costs
of Fifty Thousand and 00/100 Dollars ($50,000.00) or an increase in the Project
Costs of Fifty Thousand and 00/100 Dollars ($50,000.00) and will not approve or
consent to any change order or construction change directive except where the
same is being paid for by the Borrower and has in fact been fully paid by the
Borrower simultaneous with the request for a change order or construction change
directive without the prior approval which will not be unreasonably withheld or
delayed, of the Lender.

 

11.02 RESTRICTIONS ON EASEMENTS, COVENANTS AND RESTRICTIONS

 

The Borrower will not create or suffer to be created or to exist any easement,
right of way, restriction, covenant, condition, license or other right in favor
of any Person which affects or might affect title to the Project or the use and
occupancy of the Project or any part thereof without (i) submit ting to the
Lender and the proposed instrument creating such easement, right of way,
covenant, condition, license or other right, accompanied by a survey showing the
exact proposed location thereof and such other information as the Lender may
reasonably request, and (ii) obtaining the prior approval of the Lender.

 

37

--------------------------------------------------------------------------------


 

11.03 NO AMENDMENTS, TERMINATIONS OR WAIVERS

 

(a) The Borrower will not amend, supplement or otherwise modify, whether by
change order or otherwise, any of the terms and conditions of the Architect’s
Contract or the Construction Contract without in each case the prior approval of
the Lender, and in the case of the Construction Contract, without the prior
approval of the Lender.

 

(b) The Borrower will not, directly or indirectly, terminate or cancel, or cause
or permit to exist any condition which would result in the termination or
cancellation of, or which would relieve the performance of any obligations of
any other party under, the Architect’s Contract or the Construction Contract.

 

(c) The Borrower will not, directly or indirectly, waive or agree or consent to
the waiver of, the performance of any obligations or any other party under the
Architect’s Contract of the Construction Contract.

 

11.04 RESTRICTIONS ON INDEBTEDNESS

 

Excluding a mortgage, junior to the Lender’s mortgage, when it does not agree to
Fund the Expansion (the “Expansion Mortgage” the Borrower will not create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

 

(a) Indebtedness to the Lender arising under any of the Loan Documents;

 

(b) current liabilities of the Borrower incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefore shall not at the time be required to be made in accordance with the
provisions of Section 10.10 (provided, however, that with respect to any
Indebtedness to the Contractor, the Contractor shall have entered into a
subordination agreement (the “Contractor’s Subordination Agreement”), in form
and substance satisfactory to the Lender, subordinating the Borrower’s
obligation to pay Retainage to the full payment and performance of the
Obligations);

 

(d) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Borrower shall at the time in good
faith be prosecuting an appeal or proceeding for review and in respect of which
a stay of execution shall have been obtained pending such appeal or review;

 

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and

 

(f) unsecured Indebtedness of the Borrower owing to any member of the Borrower
(including the Required Equity Funds), that is expressly subordinated and made
junior to the payment and performance in full of the Obligations and evidenced
as such by a written instrument containing subordination provisions in form and
substance approved by the Lender.

 

11.05 RESTRICTIONS ON LIENS, ETC.

 

Excluding the Expansion Mortgage, the Borrower will not (a) create or incur or
suffer to be created or incurred or to exist any lien, encumbrance, mortgage,
pledge, charge restriction or other security interest of any kind upon any of
its property or assets of any character whether now owned or hereafter acquired,
or upon the income or profits therefrom; (b) transfer any of its property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against it that if
unpaid might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over

 

38

--------------------------------------------------------------------------------


 

its general creditors; or (e) sell, assign, pledge or otherwise transfer any
accounts, contract rights, general intangibles, chattel paper or instruments,
with or without recourse; provided that the Borrower may create or incur or
suffer to be created or incurred or to exist, the following Permitted Liens:

 

(i) liens to secure taxes, assessments and other governmental charges or claims
for labor, material or supplies in respect of obligations not overdue;

 

(ii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(iii) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties other than the Project in existence less than 120 days from
the date of creation thereof in respect of obligations not overdue;

 

(iv) encumbrances on properties other than the Project consisting of easements,
rights of way, covenants, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which the Borrower is a party, and other minor liens or encumbrances
on properties other than the Project none of which in the opinion of the
Borrower interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, which defects do not
individually or in the aggregate have a materially adverse effect on the
business of the Borrower;

 

(v) liens in favor of the Lender under the Loan Documents; and

 

(vi) other liens on the Project consisting of easements, rights of way,
covenants and restrictions if and to the extent the same have been approved by
the Lender.

 

11.06 RESTRICTIONS ON INVESTMENTS

 

The Borrower will not make or permit to exist or to remain outstanding any
Investment except Investments in:

 

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower;

 

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
and

 

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s Investors Services, Inc., and
not less than “A 1” if rated by Standard and Poor’s.

 

11.07 MERGER, CONSOLIDATION AND DISPOSITION OF ASSETS

 

(a) The Borrower will not become a party to any merger or consolidation, or
agree to or effect any asset acquisition or stock acquisition (other than the
acquisition of assets in the ordinary course of business consistent with past
practices).

 

(b) The Borrower will not become a party to or agree to or effect any
disposition of the Project or any part thereof, unless such agreement provides
for the payment, in full, of all of Borrower’s Obligations.

 

(c) The Borrower will not become a party to or agree to effect any disposition
of assets, other than the disposition of assets not included in the Project in
the ordinary course of business, consistent with the past practices.

 

39

--------------------------------------------------------------------------------


 

11.08 SALE AND LEASEBACK

 

The Borrower will not enter into any arrangement, directly or indirectly,
whereby the Borrower shall sell or transfer any property owned by it in order
then or thereafter to lease such property or lease other property that the
Borrower intends to use for substantially the same purpose as the property being
sold or transferred.

 

11.09 COMPLIANCE WITH ENVIRONMENTAL LAWS

 

Except as set forth on Exhibit “M”, the Borrower will not do any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Materials,
(b) cause or permit to be located on any of the Real Estate any underground tank
or other underground storage receptacle for Hazardous Materials except in full
compliance with Environmental laws, (c) generate any Hazardous Materials on any
of the Real Estate except in full compliance with Environmental Laws, or
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a Release.

 

11.10 DISTRIBUTIONS

 

The Borrower will not make any Distributions during the tenure of its
Construction Loan; provided, however, that during the tenure of the Construction
Loan, the Borrower may make distributions provided that (i) no Event of Default
has occurred and (ii) the Borrower has complied with all terms, covenants and
conditions of this Agreement, including, without limitation, the covenants set
forth in Section 17.01 hereof.

 

11.11  NO GUARANTEES

 

Borrower will not assume, guaranty, endorse or otherwise become directly or
contingently liable, or permit any of its subsidiaries to assume, guaranty,
endorse, or otherwise become directly or contingently liable (including, without
limitation, liable by way of agreement, contingent or otherwise, to purchase, to
provide funds for payment, to supply funds to or otherwise invest in any debtor
or otherwise to assure any creditor against loss) in connection with any Debt of
any other Person.

 

11.12 CORPORATE LOANS

 

Subject to Section 11.04, the Borrower agrees that it shall neither make any
loans,  nor investments in other corporations, business entities or to any other
Persons, until all Obligations are fully paid.

 

11.13 ADVERSE TRANSACTIONS

 

The Borrower shall not enter into any transaction which adversely affects the
Collateral or its ability to repay the Obligations in full as and when due.

 

11.14  PREPAYMENT

 

The Borrower shall not prepay any Debt other than the Obligations, except in the
ordinary course of business and to the extent that it does not have a material
adverse effect on the financial condition of the Borrower.

 

11.15 AFFILIATE TRANSACTIONS

 

Excluding distributions to the sole member where no Event of Default has
occurred or will occur after giving effect to the distribution, the Borrower
shall not, sell, transfer, distribute or pay any money or property to any
Affiliate or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or debt, or any property, of any Affiliate, or become
liable on any guaranty of the indebtedness, dividends or other obligation of any
Affiliate.

 

40

--------------------------------------------------------------------------------


 

12.00 CONDITIONS TO INITIAL ADVANCE

 

The obligation of the Lender to make the initial Advance shall be subject to the
satisfaction of the following conditions precedent:

 

12.01 LOAN DOCUMENTS

 

Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender. The Lender shall have received a
fully executed copy of each such document.

 

12.02 CONSTRUCTION DOCUMENTS

 

Each of the Architect’s Contract and Construction Contract shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect, and shall be in form and substance satisfactory to the Lender. The
Lender shall have received a certified or a fully executed copy of each such
document. The Borrower’s Architect and the Contractor shall have duly executed
and delivered to the Lender a consent to the assignment of the Architect’s
Contract and the Construction Contract, in form and substance satisfactory to
the Lender, and the Lender shall have received a fully executed copy thereof.

 

12.03 SUBCONTRACTS

 

The Borrower shall have delivered to the Lender, and the Lender shall have
approved, a list of all subcontractors and materialmen who have been or, to the
extent identified by the Borrower, will be supplying labor or materials for the
Project, a copy of the standard form of subcontract to be used by the
Contractor, and correct and complete photocopies of all executed subcontracts
and contracts.

 

12.04 OTHER CONTRACTS

 

The Borrower shall have delivered to the Lender correct and complete photocopies
of all other executed contracts with contractors, engineers or consultants for
the Project, the Project Budget, and of all development, management, brokerage,
sales or leasing agreements for the Project.

 

12.05 EQUITY INFUSION

 

Borrower shall have contributed its equity into the Project and the amount of
the loan, less the Interest Reserve is sufficient to fully build out the Project
in accordance with the Budget.

 

12.06 CERTIFIED COPIES OF ORGANIZATION DOCUMENTS

 

The Lender shall have received from the Borrower, a copy, certified as of a
recent date by the appropriate officer of the State in which the Borrower is
organized, to be true and complete, of its operating agreement and any other of
its organization documents as in effect on such date of certification.

 

12.07 RESOLUTIONS

 

All action necessary for the valid execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents to which it is or is to
become a party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lender shall have been provided to the Lender. The Lender
shall have received from the Borrower, true copies of the resolutions adopted by
its members authorizing the transactions described herein, each certified as of
a recent date to be true and complete.

 

41

--------------------------------------------------------------------------------


 

12.08 INCUMBENCIES CERTIFICATE; AUTHORIZED SIGNERS

 

The Lender shall have received from the Borrower and each of its members, an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized members of the Borrower and giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign, in the name
and on behalf of the Borrower, each of the Loan Documents to which such Person
is or is to become a party; (b) in the case of the Borrower, to make Draw
Requests; and (c) to give notices and to take other action on its behalf under
the Loan Documents.

 

12.09 VALIDITY OF LIENS

 

The Security Documents shall be effective to create in favor of the Lender a
legal, valid and enforceable first lien and security interest in the Collateral
and first mortgage on the Project. All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Lender to protect and preserve such lien and security interest shall have been
duly effected. The Lender shall have received evidence thereof in form and
substance satisfactory to the Lender.

 

12.10   DELIVERY OF DOCUMENTS

 

The following items or documents shall have been delivered to the Lender by the
Borrower and shall be in form and substance satisfactory to the Lender:

 

(a) Plans and Specifications. Two complete sets of the Plans and Specifications
and approval thereof by any necessary Governmental Authority, with a
certification from the Borrower’s Architect that the Improvements to be
constructed comply with all Requirements and Project Approvals.

 

(b) Title Policy. The Title Policy, together with proof of payment of all fees
and premiums for such policy and true and accurate copies of all documents
listed as exceptions under such policy.

 

(c) Other Insurance. Duplicate originals or certified copies of all policies of
insurance required by the Mortgage to be obtained and maintained by the Borrower
during the construction of the Improvement; provided, however, at the Closing,
Binders of insurance policies and/or Certificates of Insurance will be
provided.  Photocopies will be delivered within fifteen (15) days following the
Closing, and certificates of insurance evidencing the insurance required by
Sections 10.09(b) and (c) to be obtained and maintained by the Contractor and
the Borrower’s Architect.

 

(d) Evidence of Sufficiency of Funds.  Evidence that the proceeds of the
Construction Loan, together with the Required Equity Funds delivered to the
Lender on the Closing Date, will be sufficient to cover all Project Costs
reasonably anticipated to be incurred to complete the Improvements prior to the
Completion Date, to carry the Project through the Maturity Date and to satisfy
the obligations of the Borrower to the Lender under this Agreement.

 

(e) Evidence of Access, Availability of Utilities, Project Approvals.  Evidence
as to:

 

(i) the methods of access to and egress from the Project, and nearby or
adjoining public ways, meeting the reasonable requirements of the Project and
the status of completion of any required improvements to such access;

 

(ii) the availability of water supply and storm and sanitary sewer facilities
meeting the reasonable requirements of the Project;

 

(iii) the availability of all other required utilities, in location and capacity
sufficient to meet the reasonable needs of the Project; and

 

(iv) the obtaining of all Project Approvals which are required, necessary or
desirable for the construction of the Improvements and the access thereto,
together with copies of all such Project Approvals.

 

42

--------------------------------------------------------------------------------


 

(f) Environmental Report. An environmental site assessment report or reports of
one or more qualified environmental engineering or similar inspection firms
approved by the Lender, which report or reports shall indicate a condition of
the Land and any existing improvements thereon in all respects satisfactory to
the Lender in its sole discretion and upon which report or reports the Lender is
expressly entitled to rely.

 

(g)  Soils Report.  A soils report for the Land prepared by a soils engineer
approved by the Lender, which report shall indicate that, based upon actual
surface and subsurface examinations of the Land, the soils conditions are fully
satisfactory for the proposed construction and operation of the Improvements in
accordance with the Plans and Specifications.

 

(h) Surveys and Taxes. A Survey of the Land (and any existing improvements
thereon) and Surveyor’s Certificate, and evidence of payment of all real estate
taxes and municipal charges on the Land (and any existing improvements thereon)
which were due and payable prior to the Closing Date.

 

(i) Draw Request. A Draw Request complying with the provisions of Section 3.01
hereof.

 

12.11  [RESERVED]

 

12.12 CONSTRUCTION INSPECTOR REPORT

 

The Lender shall have received a report or written confirmation from the
Construction Inspector that (a) the Construction Inspector has reviewed the
Plans and Specifications, (b) the Plans and Specifications have been received
and approved by each Governmental Authority to which the Plans and
Specifications are required under applicable Requirements to be submitted,
(c) the Construction Contract satisfactorily provides for the construction of
the Improvements, and (d) in the opinion of the Construction Inspector,
construction of the Improvements can be completed on or before the Completion
Date for an amount not greater than the amount allocated for such purpose in the
Project Budget.

 

12.13 LEGAL OPINIONS

 

The Lender shall have received favorable opinions in form and substance
satisfactory to the Lender and the Lender’s counsel, addressed to the Lender and
dated as of the Closing Date, from Borrower’s legal counsel, opining to those
matters described on Exhibit “R”.

 

12.14 LIEN SEARCH

 

The Lender shall have received a certification from Title Insurance Company or
counsel satisfactory to the Lender (which shall be updated from time to time at
the Borrower’s expense upon request by the Lender) that a search of the public
records disclosed no conditional sales contracts, security agreements, chattel
mortgages, leases of personalty, financing statements or title retention
agreements which affect the Collateral.

 

12.15 NOTICES

 

All notices required by any Governmental Authority under applicable requirements
to be filed prior to commencement of construction of the Improvements shall have
been filed.

 

12.16 APPRAISAL

 

The Lender shall have received an Appraisal, in form and substance satisfactory
to the Lender, stating that the Project, assuming completion in accordance with
the Plans and Specifications, has a fair market value of at least Seventeen
Million One Hundred Forty Two Thousand Eight Hundred Fifty Seven and 00/100
Dollars ($17,142,857.00).

 

43

--------------------------------------------------------------------------------


 

12.17 PERFORMANCE; NO DEFAULT

 

The Borrower shall have performed and complied with all terms and conditions
herein required to be performed or complied with by it on or prior to the
Drawdown Date of the initial Advance, and on the Drawdown Date of the initial
Advance, there shall exist no Default or Event of Default.

 

12.18 REPRESENTATIONS AND WARRANTIES

 

The representations of warranties of the Borrower and the Guarantor in the Loan
Documents or otherwise made by or on behalf of the Borrower or the Guarantor in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects on the Drawdown Date of the initial Advance.

 

12.19 PROCEEDINGS AND DOCUMENTS; COSTS

 

All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be satisfactory to the Lender and
the Lender’s counsel in form and substance, and the Lender shall have received
all information and such counterpart originals or certified copies of such
documents and such other certificates, opinions or documents as the Lender and
the Lender’s counsel may reasonably require. The Borrower shall reimburse Lender
on demand for all reasonable costs and expenses incurred by Lender in connection
with the Construction Loan, including, without limitation, legal, engineering,
inspection and appraisal fees.

 

12.20   LEASES/SUBORDINATION AGREEMENTS AND ESTOPPELS

 

Certified copies of all Leases, together with a Subordination, Nondisturbance
and Attornment Agreements executed by the Primary Tenant located at the
Mortgaged Premises as are required by the title company in order to confirm that
no Lease has priority over the Mortgage all as more fully described in
Exhibit S.”

 

12.21 LICENSES, PERMITS AND APPROVALS

 

A copy of the final unconditional Certificate of Occupancy (“CO”) issued with
respect to the Mortgaged Premises if (a CO has been issued and is reasonably
available from the City authorities), together with such other applicable
licenses, permits and approvals as Lender or any governmental authority may
require.

 

13.00 CONDITIONS OF SUBSEQUENT ADVANCES

 

The obligation of the Lender to make any Advance after the initial Advance shall
be subject to the satisfaction of the following conditions precedent:

 

13.01 PRIOR CONDITIONS SATISFIED

 

All conditions precedent to the initial Advance and any prior Advance shall
continue to be satisfied as of the Drawdown Date of such subsequent Advance.

 

13.02 PERFORMANCE; NO DEFAULT

 

The Borrower shall have performed and complied with all terms and conditions
herein required to be performed or complied with by it on or prior to the
Drawdown Date of such Advance, and on the Drawdown Date of such Advance there
shall exist no Default or Event of Default.

 

44

--------------------------------------------------------------------------------


 

13.03 REPRESENTATIONS AND WARRANTIES

 

Each of the representations and warranties made by the Borrower in the Loan
Documents or otherwise made by or on behalf of the Borrower and/or Guarantor in
connection therewith after the date thereof shall have been true and correct in
all respects on the date on when made and shall also be true and correct in all
material respects on the Drawdown Date of such Advance (except to the extent of
changes resulting from transactions contemplated or permitted by the Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not adverse).

 

13.04 NO DAMAGE

 

The Improvements shall not have been injured or damaged by fire, explosion,
accident, flood or other casualty.

 

13.05 RECEIPT OF LENDER

 

The Lender shall have received:

 

(a) Draw Request. A Draw Request complying with the requirements hereof,
including those set forth in Section 3.01 hereof;

 

(b) Endorsement to Title Policy. A “date down” endorsement to the Title Policy
indicating no change in the state of title and containing no survey exceptions
not approved by the Lender, which endorsement shall, expressly or by virtue of a
proper “pending disbursements” clause of endorsement in the Title Policy,
increase the coverage of the Title Policy to the aggregate amount of all
proceeds of the Construction Loan advanced on or before the effective date of
such endorsement, and prior to the final advance, an endorsement which confirms
that the Project is located as set forth in the “as built” survey.

 

(c) Current Survey. An updated Survey if required by the Title Insurance Company
or the Lender and prior to the last advance, an “as built”  survey;

 

(d) Approval by Construction Inspector. Approval of the Draw Request for such
Advance by the Construction Inspector, accompanied by a certificate or report
from the Construction Inspector to the effect that in its opinion, based on
on-site observations and submissions by the Contractor, the construction of the
Improvements to the date thereof was performed in a good and workmanlike manner
and in accordance with the Plans and Specifications, stating the estimated total
cost of construction of the Improvements, stating the percentage of in-place
construction of the Improvements, and stating that the remaining non-disbursed
portion of the Construction Loan and Required Equity Funds allocated for such
purpose in the Project Budget is adequate to complete the construction of the
Improvements;

 

(e)  Approval by Lender.  At the option of the Lender, inspection of work in
place;

 

(f) Contracts. Evidence that one hundred percent (100%) of the cost of the
remaining construction work is covered by firm fixed price or guaranteed maximum
price contracts or subcontracts, or orders for the supplying of materials, with
contractors, subcontractors, materialmen or suppliers satisfactory to the
Lender; and

 

(g) Change Orders. Documentation to the effect that the Borrower has paid for
the cost of any change orders relating to the Project.

 

14.00 SECURITY INTEREST

 

Borrower, for valuable consideration received, hereby pledges, assigns,
transfers and grants to Lender a continuing lien and security interest in all
tangible and intangible personal property of Borrower (whether now existing or
hereafter acquired or arising, and wherever located) upon, concerning or in any
way relating to, or unrelated to, the Mortgaged Premises, including, without
limitation, (i) all fixtures, machinery, equipment, furniture, inventory,
building supplies, appliances and other personal property, including, but not
limited to, furnaces, ranges, heaters, plumbing goods, gas and electric
fixtures, screens, screen doors, mantels, shades, storm doors and windows,

 

45

--------------------------------------------------------------------------------


 

awnings, oil burners and tanks, gas or electric refrigerators and refrigerating
systems, ventilating and air conditioning apparatus and equipment, doorbell and
alarm systems, sprinkler and fire extinguishing systems, portable or sectional
buildings, and all other fixtures and equipment of whatever kind or nature now
or hereafter located in or on the Mortgaged Premises, or used or intended to be
used in connection with the use, operation, construction or enjoyment of the
Mortgaged Premises, all of which shall be deemed fixtures and a part of the
Mortgaged Premises as between the parties hereto and all persons claiming by,
through or under them, (ii) all leases, contracts or agreements relating to the
lease, rental, hire or use by Borrower of any of the aforementioned personal
property, (iii) all leases, tenancies, occupancies and license arrangements
heretofore or hereafter entered into affecting the use, enjoyment or occupancy
of or the conduct of any activity upon or in to the Mortgaged Premises or any
portion thereof, and all guaranties and security relating thereto (individually,
a “Lease” and collectively, the “Leases”), (iv)  all rents, issues, profits and
other benefits from the Mortgaged Premises, any of the personal property
described herein, and any of the leases, tenancies, occupancies, license
arrangements and rental agreements relating thereto, (v) all contracts,
agreements, accounts, chattel paper, general intangibles, licenses, rights,
permits and approvals, privileges, warranties and representations relating to
the ownership, use, operation, management, construction, repair or service of
any of the Mortgaged Premises or personal property described herein, (vi) any
and all agreements to sell the Mortgaged Premises or any portion thereof,
(vii) all funds held by Lender as tax or insurance escrow payments or for other
purposes, (viii) all insurance policies and all proceeds or unearned insurance
premiums relating thereto, (ix) all claims, awards, damages or proceeds
resulting from any condemnation or other taking of, or for any damage to, any of
the Mortgaged Premises or personal property described herein, (x) all claims to
rebates, refunds or abatements of any property taxes relating to any of the
Mortgaged Premises or personal property described herein, (xi) all construction
contracts, subcontracts, architectural agreements, labor, material and payment
bonds, guaranties and warranties, and plans and specifications relating to the
construction of improvements upon the Mortgaged Premises, (xii) all proceeds,
products, substitutions and accessions to any of the foregoing, together with,
and whether or not related to the Mortgaged Premises, and all machinery,
equipment, goods, inventory, accounts, including health care insurance
receivables, chattel paper, general intangibles, including payment intangibles
and amounts owed by other than customers, regardless of whether or not they
constitute proceeds of other collateral; all chose-in-action, cash, cash
deposits, deposit accounts, investment property, including without limitation,
securities, stocks, bonds,  warrants, options, documents, documents of title,
instruments, including promissory notes, deposits, debts, refunds, letter of
credit rights, supporting obligations,  policies and certificates of insurance,
obligations and liabilities in whatever form owing from any person, corporation,
or other legal entity; all books, records, evidences of title, goodwill and all
papers relating to the operation of the Borrower’s business; all federal, state,
and local tax refunds and/or abatements and any loss carryback tax refunds; all
patents, patents rights, trade secrets, know-how, trademarks, trade names,
logos, registrations, customer lists, computer programs, and assignments of
patents all intellectual property as defined in 11 USC 101 (53) to the extent
that such intellectual property is assignable; all fixtures, real estate leases,
any and all equipment leases, rentals and other sums payable thereunder, other
chattel paper, purchase option payments, lessor’s interest in leased equipment
and insurance proceeds; any licenses or interests in real estate; all liens,
guarantees, securities, rights, remedies and privileges pertaining to all of the
foregoing, all property allocable to unshipped orders and all merchandise
returned by or reclaimed by or repossessed from customers, all rights of
stoppage in transit, replevin, repossession and reclamation and all other rights
of an unpaid vendor or lienor; and all interest of the Borrower in goods or
merchandise as to which an account receivable for goods sold or delivered has
arisen;

 

And all of the above, wherever located, whether now owned or now due or
hereafter arising or acquired or coming due and including the products and
proceeds thereof (if any) and all accessions and additions thereto and all
replacements and substitutions therefore, cash and stock dividends (if
applicable), and all proceeds of credit, fire, casualty, or other insurance upon
said property, or any of the above which are acquired with any cash proceeds or
other collateral.  The term “proceeds” shall include, without limitation, all
types or classifications of non-cash proceeds acquired with cash proceeds (all
of the foregoing shall collectively be referred to as the “Collateral”).

 

14.01  The security interest granted hereby is to secure payment and performance
of all Obligations from Borrower to Lender, together with all interest, fees,
charges and expenses including the reasonable expenses of the Lender’s counsel
in the maintaining, foreclosing and selling of any of the Collateral.

 

14.02  IT IS THE TRUE, CLEAR, AND EXPRESS INTENTION OF THE Borrower that the
continuing grant of this security interest remain as security for payment and
performance of all Obligations, whether now existing, or which may hereinafter
be incurred by future advances, or otherwise; and whether, or not, such
obligation

 

46

--------------------------------------------------------------------------------


 

is related to the transaction described in this Agreement, by class, or kind, or
whether or not contemplated by the parties at the time of the granting of this
security interest.  The notice of the continuing grant of this security interest
therefore shall not be required to be stated on the face of any document
representing any such obligation, nor otherwise identified it as being secured
hereby.

 

15.00 EVENTS OF DEFAULT AND REMEDIES

 

15.01 EVENTS OF DEFAULT

 

The occurrence of any one or more of the following conditions or events shall
constitute an “Event of Default”:

 

(a) any failure by the Borrower to pay when due and payable any interest on or
principal of or other sum payable under the Construction Note; or

 

(b) any failure by the Borrower following five (5) days notice from Lender to
Borrower to deposit with the Lender any funds required by Section 10.16 hereof
to be deposited with the Lender, at the time and otherwise in accordance with
Section 10.16; or

 

(c) any failure by the Borrower following five (5) days notice from Lender to
Borrower to pay as and when due and payable any other sums to be paid by the
Borrower to the Lender under this Agreement or any of the Loan Documents; or

 

(d) title to the Collateral is or becomes unsatisfactory to the Lender by reason
of any lien, charge, encumbrance, title condition or exception (including
without limitation, any mechanic’s, materialmen’s or similar statutory or common
law lien or notice thereof), and such matter causing title to be or become
unsatisfactory is not cured or removed (including by bonding) within thirty (30)
days after notice thereof from the Lender to the Borrower; or

 

(e) any refusal by the Title Insurance Company to insure any Advance as being
secured by the Mortgage as a valid first lien and security interest on the
Project and continuance of such refusal for a period of thirty (30) days after
notice thereof by the Lender to the Borrower; or

 

(f) the Improvements are not completed by the Completion Date or, in the
reasonable judgment of the Lender, construction of the Improvements will not be
completed by the Completion Date; or

 

(g) the Project or any part thereof is injured by fire, explosion, accident,
flood or other casualty, provided, however, no Event of Default under this
Agreement or any of the Loan Documents has occurred, and there are sufficient
insurance proceeds to restore the Project and the cost to remedy the casualty is
less then available insurance proceeds then, in this case, this
Section 15.01(g) shall not constitute an Event of Default; or

 

(h) the Project or any part thereof is subject to a Taking, provided, however,
Lender agrees to allow payments to be made in accordance with the terms of the
Mortgage

 

; or

 

(w) any of the members of the Borrower and/or any Guarantor shall be convicted
for a federal crime, a punishment for which could include the forfeiture of any
of its assets; or

 

(x) any failure by the Borrower and/or any Guarantor to duly observe or perform
any other term, covenant, condition or agreement under this Agreement and
continuance of such failure for a period of thirty (30) days after notice
thereof from the Lender; or

 

15.02 TERMINATION OF COMMITMENT AND ACCELERATION

 

If any one or more of the Events of Default shall occur, the Lender may declare
its obligations to make Advances hereunder to be terminated, whereupon the same
shall terminate and the Lender shall be relieved of all

 

47

--------------------------------------------------------------------------------


 

obligations to make Advances to the Borrower, and/or declare all unpaid
principal of and accrued interest on the Construction Note, together with all
other amounts owing under the Loan Documents, to be immediately due and payable,
whereupon same shall become and be immediately due and payable, and without
presentment, protest, demand or other notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

15.03 COMPLETION OF PROJECT

 

If any one or more of the Events of Default shall have occurred and continue
past any applicable grace period,  and whether or not the Lender shall have
terminated its obligations to make Advances and accelerated the maturity of the
Construction Loan pursuant to Section 15.02, the Lender, if the construction of
the Improvements has not been fully completed, may cause the Project to be
completed and may enter upon the Land and construct, equip and complete the
Project in accordance with the Plans and Specifications, with such changes
therein as the Lender may, from time to time, and in its sole discretion, deem
appropriate. In connection with any construction of the Project undertaken by
the Lender pursuant to the provisions of this Section 15.03, the Lender may:

 

(a) use any funds of the Borrower, including any balance which may be held by
the Lender as security or in escrow, and any funds remaining unadvanced under
the Construction Loan;

 

(b) employ existing contractors, subcontractors, agents, architects, engineers,
and the like, or terminate the same and employ others;

 

(c) employ security watchmen to protect the Project;

 

(d) make such additions, changes and corrections in the Plans and Specifications
as shall, in the judgment of the Lender, be necessary or desirable;

 

(e) take over and use any and all Personal Property contracted for or purchased
by the Borrower, if appropriate, or dispose of the same as the Lender sees fit;

 

(f) execute all applications and certificates on behalf of the Borrower which
may be required by any Governmental Authority or Requirements or contract
documents or agreements;

 

(g) pay, settle or compromise all existing or future bills and claims which are
or may be liens against the Project, or may be necessary for the completion of
the Improvements or the clearance of title to the Project;

 

(h) complete the marketing and leasing of leasable space in the Improvements,
enter into new Leases, and modify or amend existing Leases, all as the Lender
shall deem to be necessary or desirable;

 

(i) prosecute and defend all actions and proceedings in connection with the
construction of the Improvements or in any other way affecting the Land; and

 

(j) take such action hereunder, or refrain from acting hereunder, as the Lender
may, in its sole and absolute discretion, from time to time determine, and
without any limitation whatsoever, to carry out the intent of this
Section 15.03.

 

The Borrower shall be liable to the Lender for all costs paid or incurred for
the construction, equipping and completion of the Project, whether the same
shall be paid or incurred pursuant to the provisions of this Section 15.03 or
otherwise, and all payments made or liabilities incurred by the Lender hereunder
of any kind whatsoever shall be deemed Advances made to the Borrower under this
Agreement and shall be secured by the Mortgage and the other Security Documents.
To the extent that any costs so paid or incurred by the Lender, together with
all other Advances made by the Lender hereunder, exceed the Construction Loan
Amount, the amount of such excess costs shall be added to the Construction Loan
Amount, and the Borrower’s obligation to repay the same, together with interest
thereon at the Default Rate, shall be deemed to be evidenced by this Agreement
and secured by the Mortgage and the other Security Documents. In the event the
Lender takes possession of the Project and assumes control of such construction
as aforesaid, it shall not be obligated to continue such construction longer
than it shall see fit and may

 

48

--------------------------------------------------------------------------------


 

thereafter, at any time, change any course of action undertaken by it or abandon
such construction and decline to make further payments for the account of the
Borrower whether or not the Project shall have been completed. For the purpose
of this Section 15.03, the construction, equipping and completion of the Project
shall be deemed to include any action necessary to cure any Event of Default by
the Borrower under any of the terms and provisions of any of the Loan Documents.

 

15.04 OTHER REMEDIES

 

If any one or more of the Events of Default shall have occurred, and whether or
not the Lender shall have terminated its obligations to make Advances or
accelerated the maturity of the Construction Loan pursuant to Section 15.02, the
Lender may proceed to protect and enforce its rights and remedies under this
Agreement, the Construction Note or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if any amount owed to the Lender shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of the Lender. No remedy conferred
upon the Lender or the holder of the Note in this Agreement or in any of the
other Loan Documents is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
legal or equitable right of the Lender. No remedy conferred upon the Lender or
the holder of the Construction Note in this Agreement or in any of the other
Loan Documents is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or thereunder or now or hereafter existing at law or in equity
or by statute or any other provision of law.

 

15.05 RIGHTS AS TO COLLATERAL

 

Upon the occurrence of an Event of Default and after any applicable grace
period, and at any time thereafter, in addition to other rights and remedies the
Lender has under this Agreement, the Lender may:

 

15.05.1  Notify account debtors at Borrower’s expense, that the Collateral has
been assigned to Lender and that payments shall be made directly to Lender and
upon request of Lender, Borrower will so notify such account debtor that their
accounts must be paid to Lender.  This right may be exercised by the Lender at
any time, even prior to default.  Borrower will immediately upon receipt of all
checks, drafts, cash and other remittances deliver the same in kind to the
Lender. Lender shall have full power to collect, compromise, endorse, sell or
otherwise deal with the Collateral or proceeds thereof in its own name or in the
name of Borrower and Borrower hereby, for consideration paid, irrevocably
appoints the Lender its attorney-in-fact for this purpose.

 

15.05.2  Without notice to Borrower, enter and take possession of all Collateral
and the Project on which they are now or hereafter located, including without
limitation, breaking the close and changing and replacing locks as may be
required without the same being considered as a trespass, as Borrower hereby
expressly provides authority for the same.  The Lender, at its sole discretion,
may operate and use Borrower’s equipment, complete work in process and sell
inventory without being liable to the Borrower on account of any losses, damage
or depreciation that may occur as a result thereof so long as Lender shall act
reasonably and in good faith and may lease or license the Collateral to third
persons or entities for such purposes; and in any event, Lender may at its
option and without notice to Borrower, except as specifically herein provided,
sell, lease, assign and deliver, the whole or any part of the Collateral, or any
substitute therefore, or any addition thereto, at public or private sale, for
cash, upon credit, or for future delivery, at such prices and upon such terms as
Lender deems advisable, including without limitation the right to sell or lease
in conjunction with other property, real or personal, and allocate the sale
proceeds or leases among the items of property sold without the necessity of the
Collateral being present at any such sale, or in view of prospective purchasers
thereof.  Lender shall give Borrower timely notice by hand delivery to Borrower
or by United States mail, postage prepaid (in which event notice shall be deemed
to have been given when so deposited in the mail), at the address specified
herein, of the time and place of any public or private sale or other disposition
unless the Collateral is perishable, threatens to decline speedily in value, or
is the type customarily sold in a recognized market.  Upon such sale, Lender may
become the purchaser of the whole or any part of the Collateral sold, discharged
from all claims and free from any right of redemption.  In case of any such sale
by

 

49

--------------------------------------------------------------------------------


 

Lender of all or any of said Collateral on credit, or for future delivery, such
property so sold may be retained by Lender until the selling price is paid by
the purchaser.  The Lender shall incur no liability in case of the failure of
the purchaser to take up and pay for the Collateral so sold.  In case of any
such failure, the said Collateral may be again, from time-to-time, sold.

 

15.05.3. Continue to occupy and use all premises which the Borrower now occupies
or may hereafter have or occupy, to the extent Borrower could legally do so, and
may use all trademarks, service marks, trade names, trade styles, logos,
goodwill, trade secrets, franchises, licenses and patents which the Borrower now
has or may hereafter acquire, including the following rights:

 

(i)  the rights in said marks, name, styles, logos and goodwill acquired by the
common law of the United States or of any state thereof or under the law of any
foreign nation, organization, or subdivision thereof;

 

(ii)  the rights acquired by registrations of said marks, names, styles, and
logos under the statute of any foreign country, or the United States, or any
state or subdivision thereof;

 

(iii)  the rights acquired in each and every form of said mark, name, style and
logo as used by the Borrower notwithstanding that less than all of such forms
would be registered and notwithstanding the form of said mark, name and style;

 

(iv)  the right to use or license any party to the use of all or any of said
marks, names, styles, logos and goodwill in connection with the sale of goods
and/or the rendering of services in the conduct of services advertising,
promotion and the like anywhere in the world;

 

(v)  the right to use said marks, names, styles, logos and goodwill either in
connection with or entirely independent from the Collateral;

 

(vi)  the right to assign, transfer and convey a partial interest or the entire
interest in any one or more of said marks, names, styles or logos;

 

(vii)  the right to seek registration, foreign or domestic, of any of said
marks, names, styles or logos which was not registered as of the date hereof or
registered subsequently;

 

(viii)  the right to prosecute pending trademark applications for foreign or
domestic registration (federal or state) of any of said marks, names, styles or
logos.

 

15.05.4  Act as attorney-in-fact for Borrower for the purposes herein described,
and Borrower does hereby make, constitute and appoint any officer or agent of
Lender as Borrower’s true and lawful attorney-in-fact, with full power: to
endorse the name of Borrower or any of Borrower’s officers or agents upon any
assignments, notes, checks, drafts, money orders, or other instruments of
payment or Collateral that may come into possession of Lender for purposes of
such recovery of accounts receivable monies; to sign and endorse the name of
Borrower or any of Borrower’s officers or agents upon any negotiable instrument,
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts, assignments, verifications and notices in connection with accounts, and
any instruments or documents relating thereto or to Borrower’s rights therein;
to give notice to the United States Post Office to effect changes of address so
that mail addressed to the Borrower may be permanently delivered directly to the
Lender for purposes of accepting same, and obtaining access to contents, in
order to take possession of such accounts receivable monies, and all other
collateral, with full power to do any and all things necessary to be done in and
about the premises as fully and effectually as Borrower might or could do; and
Borrower does hereby ratify all that Lender shall lawfully do, or cause to be
done by virtue hereof.

 

15.05.5  Make all Obligations immediately due and payable, without presentment,
demand, protest, hearing or notice of any kind and exercise the remedies of a
Lender afforded by the Uniform Commercial Code and other applicable law or by
the terms of any agreement between Borrower and Lender.

 

50

--------------------------------------------------------------------------------


 

15.05.6  In the case of any sale or disposition of the Collateral, or the
realization of funds therefrom, the proceeds thereof shall first be applied to
the payment of the reasonable expenses of re-taking, maintaining, and
foreclosure of Collateral, and costs, fees and expenses of such sale,
commissions, reasonable attorney’s fees and all charges paid or incurred by
Lender pertaining to said sale, including any taxes or other charges imposed by
law upon the Collateral and/or the owning, holding or transferring thereof;
secondly, to pay, satisfy, and discharge the Obligations secured hereby pro rata
in accordance with the unpaid amount thereof; and thirdly, to pay the surplus,
if any, to Borrower, provided that the time of any application of the proceeds
shall be at the sole and absolute discretion of the Lender.  To the extent such
proceeds do not satisfy the foregoing items, Borrower hereby promises and agrees
to pay the deficiency.

 

15.05.7  The Lender and the holders of the Obligations may take or release other
security, may release any party primarily or secondarily liable for any of the
Obligations, may grant extensions, renewals or indulgences with respect to the
Obligations, or may apply to the Obligations the proceeds of the Collateral or
any amount received on account of the Collateral by the exercise of any right
permitted hereunder, without resorting or regard to other security or sources of
reimbursement.

 

15.05.8  Require the Borrower to assemble the Collateral in a single location at
a place to be designated by Lender and make the Collateral at all times secure
and available to the Lender.

 

15.05.9  The Lender shall hereby also be granted a security interest in, and
right of set off against any balance on any deposit, deposit account, agency,
reserve, holdback, or other account maintained by, or on behalf of, the Borrower
with the Lender and the Lender shall have the right to apply the proceeds of
such foreclosure or set off against such items of Borrowers’ Obligations as
Lender may select.

 

15.05.10 All rights and remedies of Lender whether provided for herein or in
other agreements, instruments, or documents, or conferred by law, are cumulative
and not alternative and may be enforced successively.

 

15.05.11 The parties agree that in the event that a determination of Adequate
Protection of Lender is required under Section 362 or 363 of the Bankruptcy
Reform Act of 1978 (Code), its successor, or Bankruptcy Rules in connection
therewith, that:

 

A.  The bargain of the parties at the time of lien creation hereunder in order
to provide the Lender with adequate protection to induce it to make the loan(s),
included stated ratios herein.

 

B.  That in the event of any proceeding under the Code, that the said ratio of
the value (as determined by the Lender in its sole discretion) Collateral
secured to Lender to the amount of the Obligation (“Collateral-To-Obligation
Ratio”), must be increased by an additional one hundred ten percent (110%) in
order to continue to provide minimum levels of Adequate Protection to Lender due
to the reduced expectation for present and future prospects of lien enforcement
resulting from the existence of proceedings under the Code.  This agreed minimum
increase in said ratio shall not act to bar Lender from presenting evidence that
even such increase is insufficient and leaves the Lender without Adequate
Protection, based upon the deteriorating nature or kind of Collateral, wholly or
in part, in any instance.

 

C.  That the parties agree that the costs of liquidating and collecting of
Collateral, as well as the potential for rapid Collateral deterioration if
Borrower is, at any time, subject to the Code, all require that the original
Collateral-To-Obligation Ratio be increased, as aforesaid, as a requirement of
minimum Adequate Protection, in addition to such other additional Adequate
Protection as may be required by the Lender.

 

D.  The parties agree that these covenants shall be conclusive evidence in any
proceeding to determine minimum Adequate Protection under the Code, as to the
intention and agreement of the parties at both this time, and at all times
hereinafter, until the Obligations to the Lender, are paid in full.

 

51

--------------------------------------------------------------------------------


 

E.  That these agreements may be submitted to the Court in any such proceeding,
by the Lender, in its sole and exclusive discretion, as conclusive evidence as
to the agreement of the parties at the time of such hearing, concerning minimum
Adequate Protection to be provided to the Lender at the time of presentment. 
PROVIDED, HOWEVER, that such submission shall not constitute a waiver of any
default or breach hereunder, or of any other agreement by the Borrower to the
Lender, but shall remain only as evidence for the limited purposes stated
herein.

 

F.  PROVIDED, FURTHER that at all times the Lender reserves, and does not waive
Borrower’s obligation to provide Adequate Protection prior to the Borrower’s use
of “cash collateral” as defined in Section 363 of the Code.

 

15.05.12   The Lender has no obligation to attempt to satisfy the Obligations by
collecting from any other Person liable for them and Lender may release, modify
or waive any Collateral provided by any other Person to secure any of the
Obligations, all without affecting Lender’s rights against Borrower.  Borrower
waives any right it may have to require Lender to pursue any third Person for
any of the Obligations.

 

15.05.13  Lender may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.

 

15.05.14  Lender may sell the Collateral without giving any warranties as to the
Collateral.  The Lender may specifically disclaim any warranties of title or the
like.  This procedure will not be considered adversely to affect, the commercial
reasonableness of the sale of the Collateral.

 

15.05.15  If Lender agrees with a purchaser to sell the Collateral upon credit,
Borrower will be credited only with payments actually made by the purchaser,
received by Lender and applied to the indebtedness of the purchaser.  In the
event that purchaser fails to pay for the Collateral, Lender may resell the
Collateral and Borrower shall be credited with the net proceeds of the sale.

 

15.05.16  In the event Lender purchases any of the Collateral being sold, Lender
may pay for the Collateral by crediting some or all of the Obligations of the
Borrower.

 

15.05.17  Lender has no obligation to marshall any assets in favor of Borrower
or in payment of any of the Obligations or any other obligations owed to Lender
by Borrower or any other person.

 

15.06 DISTRIBUTION OF COLLATERAL PROCEEDS

 

In the event that, following the occurrence or during the continuance of any
Default or Event of Default, the Lender receives any monies in connection with
the enforcement of any the Security Documents, or otherwise with respect to the
realization upon any of the Collateral, such monies shall be distributed for
application as follows:

 

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Lender for or in respect of all reasonable costs, expenses, attorneys fees,
disbursements and losses which shall have been incurred or sustained by the
Lender in connection with the collection of such monies by the Lender,  for the
exercise, protection or enforcement by the Lender of all or any of the rights,
remedies, powers and privileges of the Lender under this Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Lender against any taxes or liens which
by law shall have, or may have, priority over the rights of the Lender to such
monies;

 

(b) Second, to all Obligations in such order or preference as the Lender may
determine in its sole discretion; provided, however, that the Lender may in its
discretion make proper allowance to take into account any Obligations not then
due and payable;

 

52

--------------------------------------------------------------------------------


 

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lender of all of the Obligations, to the payment of
any obligations required to be paid pursuant to Article IX of the Uniform
Commercial Code of the Commonwealth of Massachusetts; and

 

(d) Fourth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

 

15.07 POWER OF ATTORNEY

 

For the purposes of carrying out the provisions and exercising the rights,
remedies, powers and privileges granted by or referred to in this Section 15.07,
the Borrower hereby irrevocably constitutes and appoints the Lender its true and
lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and do and perform any acts which are
referred to in this Section 15.07, in the name and on behalf of the Borrower.
The power vested in such attorney-in-fact is, and shall be deemed to be, coupled
with an interest and irrevocable.

 

15.08 WAIVERS

 

The Borrower hereby waives to the extent not prohibited by applicable law
(a) all presentments, demands for performance, notices of nonperformance (except
to the extent required by the provisions hereof or of any of the other Loan
Documents), protests and notices of dishonor, (b) any requirement of diligence
or promptness on the Lender’s part in the enforcement of its rights (but not
fulfillment of its obligations) under the provisions of this Agreement or any of
the other Loan Documents, and (c) any and all notices of every kind and
description which may be required to be given by any statute or rule of law and
any defense of any kind which the Borrower may now or here after have with
respect to its liability under this Agreement or under any of the other Loan
Documents.

 

16.00      FINANCING STATEMENTS

 

Prior to any Advance the Borrower hereby agrees to execute, deliver, and pay the
cost of filing any financing statement, or other notices appropriate under
applicable law, in respect of any security interest created pursuant to this
Agreement or at any other time which may at any time be required or which, in
the opinion of the Lender, may at any time be desirable.  In the event that any
re-recording or re-filing thereof (or the filing of any statements of
continuation or assignment of any financing statement) is required to protect
and preserve such lien or security interest, the Borrower shall, at its cost and
expense, cause the same to be re-recorded and/or re-filed at the time and in the
manner requested by the Lender.  The Borrower hereby irrevocably designates the
Lender, its agents, representatives and designees as agents and
attorneys-in-fact for the Borrower to sign such financing statements, or other
instruments in connection herewith, on behalf of the Borrower and file the same,
as required.

 

17.00      FINANCIAL COVENANTS

 

17.01      COVENANTS AS TO BORROWER

 

Borrower, agrees to comply with the following financial ratios the default of
which shall constitute a default of this Agreement:

 

(a) Maximum loan-to-value ratio shall at all times not be in excess of seventy
percent (70%).

 

(b) Commencing at 2010 fiscal year end, the Borrower will be tested for
compliance with the Debt Service Coverage Ratio which shall not be less than
1.15:1.00.

 

18.00      TENURE

 

Borrower’s liability under this Agreement shall commence with the date hereof
and continue in full force and effect and be binding upon Borrower until all
Obligations whether now in existence, or created hereinafter, shall

 

53

--------------------------------------------------------------------------------


 

have been fully paid and satisfied, and until so paid and satisfied, Lender
shall be entitled to retain the security interest granted hereby in all
Collateral.  At any time, either party may advise the other that no further
loans or advances are to be made, but such notice shall in no way cause any and
all obligations of the Borrower to Lender to be waived.

 

19.00      SETOFF

 

Regardless of the adequacy of any Collateral, and at all times, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch of the Lender where such deposits are held) or
other sums credited by or due from the Lender to the Borrower and any securities
or other property of the Borrower in the possession of the Lender may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to the Lender.

 

20.00      EXPENSES

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Lender (other than taxes based upon
the Lender’s net income), including any recording, mortgage or intangibles taxes
in connection with the Mortgage, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any taxes payable by
the Lender after the Closing Date (the Borrower hereby agreeing to indemnify the
Lender with respect thereto), (c) all title insurance premiums, and the
reasonable fees, expenses and disbursements of the Lender’s counsel or any local
counsel to the Lender incurred in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each Advance hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the fees,
expenses and disbursements of the Lender incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, and the making of each Advance hereunder
(including all fees paid to the Construction Inspector, Appraisal fees, and
surveyor fees) (e) all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of the Lender and
the fees and costs of consultants, accountants, auctioneers, receivers, brokers,
property managers, appraisers, investment bankers or other experts retained by
the Lender in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrower or the Guarantor or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Lender’s relationship with the Borrower or
the Guarantor, and (f) all reasonable fees, expenses and disbursements of the
Lender incurred in connection with UCC searches, UCC filings, title rundowns,
title searches or mortgage recordings. The covenants of this Section 20.00 shall
survive payment or satisfaction of payment of all amounts owing with respect to
the Construction Note. The Lender shall act reasonably in incurring any costs
and expenses described in this Section 20.00 which are to be paid by the
Borrower.

 

21.00      INDEMNIFICATION

 

Except for gross negligence committed by Lender, the Borrower agrees to
indemnify and hold harmless the Lender from and against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitations,
(a) any brokerage, leasing, finders or similar fees, (b) any disbursement of the
proceeds of any of the Advances, (c) any condition of the Project whether
related to the quality of construction or otherwise, (d) any actual or proposed
use by the Borrower of the proceeds of any of the Advances, (e) any actual or
alleged violation of any Requirements or Project Approvals, (f) the Borrower
entering into or performing this Agreement or any of the other Loan Documents or
(g) with respect to the Borrower and Guarantor, their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Materials or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Materials
(including, but not limited to claims with respect to wrongful death, personal
injury or damage to property), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding. In litigation, or the preparation therefore,

 

54

--------------------------------------------------------------------------------


 

the Lender shall be entitled to select its own counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel. The obligations of the Borrower under this
Section 21.00 shall survive the repayment of the Construction Loan and shall
continue in full force and effect so long as the possibility of such claim,
action or suit exists. If, and to the extent that the obligations of the
Borrower under this Section 21.00 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law.

 

22.00      LIABILITY OF THE LENDER

 

No action shall be commenced by the Borrower or Guarantor for any claim against
the Lender under the terms of this Agreement unless written notice thereof,
specifically setting forth the claim of the Borrower, shall have been given to
the Lender at least fifteen (15) Business Days prior to the commencement of such
action.   The liability of the Lender to the Borrower and Guarantor for any
breach of the terms of this Agreement by the Lender shall not exceed a sum equal
to the amount which the Lender shall be determined to have failed to Advance in
consequence of a breach by the Lender of its obligations under this Agreement,
together with interest thereon at the rate payable by the Borrower under the
terms of the Note for Advances which the Borrower is to receive hereunder,
computed from the date when the Advance should have been made by the Lender to
the date when the Advance is, in fact, made by the Lender and upon the making of
any such payment by the Lender to the Borrower, the same shall be treated as an
Advance under this Agreement, in the same fashion as any other Advance under the
terms of this Agreement.  In no event shall the Lender be liable to the Borrower
and/or Guarantor, or anyone claiming by, under or through the Borrower and/or
Guarantor, for any special, exemplary, punitive or consequential damages,
whatever the nature of the breach of the terms of this Agreement by the Lender,
such damages and claims therefore being expressly waived by the Borrower and
Guarantor.

 

23.00      RIGHTS OF THIRD PARTIES

 

All conditions to the performance of the obligations of the Lender under this
Agreement, including the obligation to make Advances, are imposed solely and
exclusively for the benefit of the Lender and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that the Lender will refuse to make Advances in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Lender at any time if in its sole discretion it deems it desirable to do so. In
particular, the Lender makes no representations and assumes no obligations as to
third parties concerning the quality of the construction by the Borrower of the
Improvements or the absence therefrom of defects.

 

24.00      SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein,  in the
Construction Note, in any of the other Loan Documents or in any documents or
other papers delivered by or on behalf of the Borrower or the Guarantor pursuant
hereto and thereto shall be deemed to have been relied upon by the Lender,
notwithstanding any investigation heretofore or hereafter made by it, and shall
survive the making by the Lender of the Advances, as herein contemplated, and
shall continue in full force and effect so long as any amount due under this
Agreement or the Note or any of the other Loan Documents remains outstanding or
the Lender has any obligation to make any Advances. All statements contained in
any certificate or other paper delivered to the Lender at any time by or on
behalf of the Borrower or the Guarantor pursuant hereto or in connection with
the transactions contemplated hereby shall constitute representations and
warranties by the Borrower or the Guarantor hereunder.

 

25.00      PARTICIPATION; ETC.

 

25.01    PARTICIPATIONS

 

The Lender may sell participations to one or more banks or other entities in all
or a portion of the Lender’s rights and obligations under this Agreement and the
other Loan Documents; Provided that (a) any such sale or participation shall not
affect the rights and duties of the Lender hereunder to the Borrower and (b) the
only rights granted to the participant pursuant to such participation
arrangements with respect to waivers, amendments or modifications of the Loan
Documents shall be the right to approve waivers, amendments or modifications
that

 

55

--------------------------------------------------------------------------------


 

would reduce the principal of or the interest rate on the Construction Loan,
extend the term or increase the amount of the Construction Loan or extend any
regularly scheduled payment date for principal or interest.

 

25.02 PLEDGE BY THE LENDER

 

The Lender may at any time pledge all or any portion of its interest and rights
under this Agreement (including all or any portion of the Note) to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C., § 341. No such pledge or the enforcement thereof shall release
the Lender from its obligations hereunder or under any of the other Loan
Documents.

 

25.03 NO ASSIGNMENT BY THE BORROWER

 

The Borrower shall not assign or transfer any of its rights or obligations under
any of the Loan Documents without the prior approval of the Lender.

 

26.00 RELATIONSHIP

 

The relationship between the Lender and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

27.00 NOTICES

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this Section 27.00 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

If to the Lender:

Berkshire Bank

 

31 Court Street

 

Westfield, MA 01085

 

 

 

Attn: Shaun Dwyer, Vice President

 

 

with a copy to:

Peter W. Shrair, Esquire

 

Cooley, Shrair, P.C.

 

1380 Main Street

 

Springfield, Massachusetts 01103

 

 

If to the Borrower:

Tradeport Development III, LLC

 

204 West Newberry Road

 

Bloomfield, CT 06002

 

 

With a copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CitiPlace 1

 

185 Asylum Street

 

Hartford, CT 06103

 

 

If to Guarantor:

Griffin Land & Nurseries, Inc.

 

204 West Newberry Road

 

Bloomfield, CT 06002

 

 

With a copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CitiPlace 1

 

56

--------------------------------------------------------------------------------


 

 

185 Asylum Street

 

Hartford, CT 06103

 

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid. The time period in which a response to such Notice must be given or
any action taken with respect thereto (if any), however, shall commence to run
from the date of receipt if personally delivered or sent by overnight courier,
or if so deposited in the United States Mail, the earlier of three (3) Business
Days following such deposit or the date of receipt as disclosed on the return
receipt. Rejection or other refusal to accept or the inability to deliver
because of changed address for which no Notice was given shall be deemed to be
receipt of the Notice sent. By giving at least thirty (30) days prior Notice
thereof, the Borrower or the Lender shall have the right from time to time and
at any time during the term of this Agreement to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.

 

28.00 GOVERNING LAW

 

This Agreement and each of the other Loan Documents, except as otherwise
specifically provided there in, are contracts under the laws of the Commonwealth
of Massachusetts and shall for all purposes be construed in accordance with and
governed by the laws of said Commonwealth (excluding the laws applicable to
conflicts or choice of law).

 

29.00 CONSENT TO JURISDICTION

 

THE BORROWER AND GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO
PERSONAL JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY
STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, (II) TO OBJECT TO JURISDICTION
WITHIN THE COMMONWEALTH OF MASSACHUSETTS OR VENUE IN ANY PARTICULAR FORUM WITHIN
THE COMMONWEALTH OF MASSACHUSETTS, AND (III) TO THE RIGHT, IF ANY, TO CLAIM OR
RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
OTHER THAN ACTUAL DAMAGES.  THE BORROWER AGREES THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED DIRECTED TO THE BORROWER AT THE ADDRESS SET FORTH
IN SECTION 27.00 ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS
AFTER THE SAME SHALL BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL
PREVENT THE LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING
ANY RIGHTS AGAINST ANY COLLATERAL AND AGAINST THE BORROWER, AND AGAINST ANY
PROPERTY OF THE BORROWER, IN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR
PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A
WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE
LENDER HEREUNDER OR THE SUBMISSION HEREIN BY THE BORROWER TO PERSONAL
JURISDICTION WITHIN THE COMMONWEALTH OF MASSACHUSETTS.

 

30.00 HEADINGS

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

31.00 COUNTERPARTS

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together

 

57

--------------------------------------------------------------------------------


 

shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

32.00 ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in
Section 33.00.

 

33.00 CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly set forth in any particular provision of this
Agreement, any consent or approval required or permitted by this Agreement to be
given by the Lender may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower of any terms of this Agreement or such
other instrument or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Lender. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon. No course of dealing or delay or omission on the part
of the Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No Advance made by the lender hereunder during
the continuance of any Default or Event of Default shall constitute a waiver
there of. No notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.

 

34.00 TIME OF THE ESSENCE

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents and
the Guarantor.

 

35.00 SEVERABILITY

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY ENDS HERE;

SIGNATURE PAGE TO FOLLOW]

 

58

--------------------------------------------------------------------------------


 

BORROWER:

 

TRADEPORT DEVELOPMENT III, LLC BY

 

 

GRIFFIN LAND & NURSERIES, INC.,

 

 

ITS SOLE MEMBER

 

 

 

/s/Thomas M. Daniels

 

By:

/s/Frederick M. Danziger

Witness

 

Its duly authorized

 

 

 

/s/Thomas M. Lescalleet

 

 

Witness

 

 

 

 

 

 

 

 

GUARANTOR:

 

GRIFFIN LAND & NURSERIES, INC.

 

 

 

/s/Thomas M. Daniels

 

By:

/s/Frederick M. Danziger

Witness

 

Its duly authorized

 

 

 

/s/Thomas M. Lescalleet

 

 

Witness

 

 

 

 

 

 

 

 

LENDER:

 

BERKSHIRE BANK

 

 

 

/s/Peter Shrair

 

By:

/s/Joseph Marullo

Witness

 

Its duly authorized

 

 

 

/s/Candace Goodreau

 

 

Witness

 

 

 

59

--------------------------------------------------------------------------------


 

Exhibit A

Construction Schedule

 

Griffin Land

304,000 SF Warehouse

Preliminary Schedule

 

ID

 

Task Name

 

Duration

 

Completion Date

 

 

 

 

 

 

 

1

 

Selection of Construction Manager

 

64 days

 

01/08/09

2

 

Contract Construction Manager

 

0 days

 

01/08/09

3

 

Design

 

86 days

 

02/08/09

4

 

Civil Drawings

 

80 days

 

01/30/09

5

 

Structural Drawings

 

20 days

 

02/09/09

6

 

Architectural

 

20 days

 

02/05/09

7

 

MEP’s

 

20 days

 

02/09/09

8

 

Contract — Sitework

 

1 day

 

01/05/09

9

 

Permits

 

20 days

 

02/09/09

10

 

Order long lead items

 

42 days

 

04/08/09

11

 

Structural Steel

 

8 weeks

 

04/08/09

12

 

Reinforcing rods

 

20 days

 

03/09/09

 

 

 

 

 

 

 

14

 

CONSTRUCTION

 

147 days

 

07/26/09

15

 

Site work

 

104 days

 

05/24/09

16

 

Erosion control

 

3 days

 

01/08/09

17

 

Cuts and fills

 

31 days

 

02/20/09

18

 

Prepare building sub-grade

 

10 days

 

03/06/09

19

 

Utilities

 

60 days

 

05/29/09

20

 

Site improvements

 

100 days

 

07/19/09

21

 

Retaining walls

 

20 days

 

04/03/09

22

 

Road gravel

 

10 days

 

06/01/09

23

 

Binder course of paving

 

3 days

 

06/03/09

24

 

Top course of paving

 

2 days

 

07/17/09

25

 

Loam and seed — Landscaping

 

10 days

 

07/15/09

26

 

Building Construction

 

108 days

 

07/26/09

27

 

Building Shell

 

90 days

 

07/05/09

28

 

Foundations — warehouse

 

20 days

 

03/27/09

29

 

Foundation insulation — warehouse

 

5 days

 

03/27/09

30

 

Underground plumbing & Electrical

 

20 days

 

04/10/09

31

 

Prep. Building slab

 

15 days

 

04/10/09

32

 

Building Slab on grade — warehouse

 

20 days

 

05/08/09

33

 

Form and cast Tilt panels

 

20 days

 

05/22/09

34

 

Erect tilt panels

 

10 days

 

06/05/09

35

 

Structural Steel, deck and joist

 

55 days

 

06/26/09

36

 

Masonry walls

 

9 days

 

04/23/09

37

 

Roofing

 

30 days

 

07/03/09

38

 

Rack Installation begins

 

0 days

 

07/01/09

39

 

O.H. doors

 

9 days

 

06/18/09

40

 

Windows

 

10 days

 

06/19/09

41

 

Painting

 

20 days

 

07/03/09

 

 

 

 

 

 

 

42

 

Interior work

 

51 days

 

07/20/09

43

 

Rough Fire Protection

 

40 days

 

07/10/09

44

 

Rough Plumbing

 

10 days

 

06/11/09

45

 

Rough HVAC

 

20 days

 

06/11/09

 

60

--------------------------------------------------------------------------------


 

46

 

Rough Electrical

 

30 days

 

06/26/09

47

 

Loading dock equipment

 

10 days

 

07/10/09

48

 

Finish Fire Protection

 

15 days

 

07/24/09

49

 

Finish Plumbing

 

20 days

 

07/09/09

50

 

Finish HVAC

 

20 days

 

07/09/09

51

 

Finish Electrical

 

20 days

 

07/24/09

52

 

Inspections

 

14 days

 

07/26/09

53

 

Plumbing

 

1 day

 

07/10/09

54

 

Electrical

 

1 day

 

07/27/09

55

 

Fire Alarm

 

1 day

 

07/28/09

56

 

Building

 

1 day

 

07/29/09

57

 

Project Closeout

 

10 days

 

07/29/09

58

 

As-Built Plans and O & M’s

 

10 days

 

07/30/09

59

 

Punch List

 

10 days

 

07/30/09

60

 

Certificate of Occupancy

 

1 day

 

07/30/09

61

 

Certificate of Substantial Completion

 

0 days

 

07/30/09

 

61

--------------------------------------------------------------------------------


 

Exhibit B

 

Disbursement Schedule

 

Cost Schedule

 

Tire Rack

100 International Drive

Windsor, CT

 

2/5/2009

 

Year

 

Month

 

Estimated
Costs

 

%
Complete

 

Lease
Commission

 

Bank
Legal

 

Bank
Points

 

Other

 

Total

 

%
Complete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2008

 

Sept.

 

$

10,271

 

—

 

 

 

 

 

 

 

 

 

$

10,271

 

—

 

 

 

Oct.

 

$

258,747

 

2

%

 

 

 

 

 

 

 

 

$

258,747

 

2

%

 

 

Nov.

 

$

148,996

 

1

%

 

 

$

50,000

 

 

 

 

 

$

198,996

 

1

%

 

 

Dec.

 

$

12,629

 

—

 

 

 

 

 

 

 

 

 

$

12,629

 

—

 

2009

 

Jan.

 

$

1,131,930

 

8

%

 

 

 

 

 

 

 

 

$

1,131,930

 

7

%

 

 

Feb.

 

$

1,121,881

 

15

%

$

270,550

 

$

35,000

 

$

180,000

 

$

15,000

 

$

1,622,431

 

10

%

 

 

Mar.

 

$

1,271,113

 

24

%

 

 

$

15,000

 

 

 

 

 

$

1,286,113

 

8

%

 

 

April

 

$

2,824,360

 

43

%

 

 

 

 

 

 

 

 

$

2,824,360

 

18

%

 

 

May

 

$

4,049,162

 

70

%

 

 

 

 

 

 

 

 

$

4,049,162

 

26

%

 

 

June

 

$

2,795,035

 

89

%

 

 

 

 

 

 

 

 

$

2,795,035

 

18

%

 

 

July

 

$

950,091

 

95

%

 

 

 

 

 

 

 

 

$

950,091

 

6

%

 

 

Aug.

 

$

294,685

 

97

%

 

 

 

 

 

 

 

 

$

294,685

 

2

%

 

 

Sept.

 

—

 

—

 

$

270,550

 

 

 

 

 

 

 

$

270,550

 

2

%

 

 

 

 

$

14,868,900

 

 

 

 

 

 

 

 

 

 

 

$

15,705,000

 

 

 

 

Note:

 

1.              Total cost includes: environmental remediation, offsite
utilities, water tank.

2.              Costs are when work is completed.

3.              In January the environmental work will require the following
cash flow:

 

1/19/2009

 

$

100,000

 

1/21/2009

 

$

100,000

 

1/23/2009

 

$

100,000

 

1/26/2009

 

$

125,000

 

1/28/2009

 

$

125,000

 

1/30/2009

 

$

125,000

 

2/03/2009

 

$

125,000

 

2/05/2009

 

$

125,000

 

2/10/2009

 

$

89,718

 

 

 

$

1,014,718

 

 

Payment will be required by the receiving facility on the dates above.

 

62

--------------------------------------------------------------------------------


 

Exhibit C

 

The Premises

 

That certain piece or parcel of land, with the improvements thereon, if any,
situated in the Town of Windsor, County of Hartford and State of Connecticut,
having a lot area of 58.455 acres and being shown as “100 INTERNATIONAL DRIVE”,
ON A CERTAIN MAP ENTITLED: “REVISION TO RESUBDIVISION PLAN PREPARED FOR GRIFFIN
LAND STONE RD., INTERNATIONAL DR. & RAINBOW RD. WINDSOR, CONNECTICUT SCALE: 1 IN
= 200 FT DECEMBER 19, 2005 REVISION PER TOWN STAFF 1/10/06” prepared by Ed Lally
and Associates, Inc., which map is on file in the Windsor town Clerk’s Office as
Map No. 5212 to which reference may be had for a more particular description.

 

63

--------------------------------------------------------------------------------


 

Exhibit D

 

Permitted Liens

 

1.              Real estate taxes to the Town of Windsor on the List of
October 1, 2008, which taxes are not yet due and payable.

 

2.              Water use charges as may be due to the Metropolitan District.

 

3.              Terms and provisions of a Right of Way Agreement by and between
American Sumatra Company and Northeastern Gas Transmission Company dated May 5,
1952 and recorded in Volume 139 at Page 386 of the Windsor Land Records.

 

4.              Caveat, Deferred Outlet Charge, by The Metropolitan District
dated August 19, 1992 and recorded in Volume 902 at Page 265 of the Windsor Land
Records.

 

5.              Terms and provisions of an Easement and Right of Way Agreement
by and between River Bend Associates, Inc. and Tennessee Gas Pipeline Company
dated September 18, 2000 and recorded in Volume 1247 at Page 519 of the Windsor
Land Records.

 

6.              State of Connecticut Department of Transportation Traffic
Investigation Report to the State Traffic Commission issued to River Bend
Assoc., Inc. and Griffin Land & Nurseries, Inc. dated December 16, 2008 and
recorded in Volume 1650 at Page 599 of the Windsor Land Records.

 

7.              Fifty (50) foot front yard setback line, 35-foot rear year
setback line and 25-foot side yard setback lines, as shown on a certain survey
entitled, “ALTA/ASCM LAND TITLE SURVEY PREPARED FOR TRADEPORT DEVELOPMENT III,
LLC 100 INTERNATIONAL DRIVE WINDSOR< CONNECTICUT SCALE: 1IN = 100 FT FEBRUARY 3,
2009” prepared by ed lally and associates, inc.

 

8.              Open-End Construction Mortgage made by Tradeport Development
III, LLC in favor of Berkshire Bank dated as of February 6, 2009 and recorded in
the Windsor Land Records of near date therewith.

 

9.              Collateral Assignment of Rents and Leases between Tradeport
Development III, LLC and Berkshire Bank dated as of February 6, 2009 and
recorded in the Windsor Land Records of near date therewith.

 

10.       Unrecorded written Indenture of Lease between Tradeport Development
III, LLC and The Tire Rack, Inc. dated January 9, 2009, which lease has been
subordinated to the lien of the Mortgage by Subordination, Non-Disturbance and
Attornment Agreement dated as of February 6, 2009.

 

64

--------------------------------------------------------------------------------


 

Exhibit E

 

Plans and Specifications

 

65

--------------------------------------------------------------------------------


[g186881kg15i001.gif]

GRIFFN LAND - TIRE RACK DISTRIBUTION CENTER

 

66

--------------------------------------------------------------------------------


[g186881kg15i002.gif]

GRIFFN LAND - TIRE RACK DISTRIBUTION CENTER

 

67

--------------------------------------------------------------------------------


[g186881kg15i003.gif]

GRIFFN LAND - TIRE RACK DISTRIBUTION CENTER

 

68

--------------------------------------------------------------------------------


[g186881kg15i004.gif]

GRIFFN LAND - TIRE RACK DISTRIBUTION CENTER

 

69

--------------------------------------------------------------------------------


[g186881kg15i005.gif]

GRIFFN LAND - TIRE RACK DISTRIBUTION CENTER

 

70

--------------------------------------------------------------------------------


[g186881kg15i006.gif]

GRIFFN LAND - TIRE RACK DISTRIBUTION CENTER

 

71

--------------------------------------------------------------------------------


 

Exhibit F

 

Project Budget

 

Development Budget

Tire Rack

100 International Drive

Windsor, CT

304,200 Square Feet

 

 

 

Projected Costs

 

 

 

 

 

 

(as of 2/5/09)

 

 

 

 

 

 

Subtotal cost

 

Cost/SF

 

Notes

BASE BUILDING COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

General Contract

 

9,183,100

 

30.19

 

Guaranteed price bid.

Site Construction

 

3,596,400

 

11.82

 

Includes off site utilities and FP. Excludes remediation (see Land Allocation)

Concrete

 

0

 

0.00

 

 

Masonry

 

0

 

0.00

 

 

Metals

 

0

 

0.00

 

 

Wood and Plastics

 

0

 

0.00

 

 

Thermal and Moisture Protection

 

0

 

0.00

 

 

Doors and Windows

 

0

 

0.00

 

 

Finishes

 

0

 

0.00

 

 

Specialties

 

0

 

0.00

 

 

Equipment

 

0

 

0.00

 

 

Furnishings

 

0

 

0.00

 

 

Special Construction

 

0

 

0.00

 

 

Conveying Systems

 

0

 

0.00

 

 

Mechanical

 

0

 

0.00

 

 

Electrical

 

0

 

0.00

 

 

Fees and Permits

 

660,000

 

2.17

 

 

Sub-total Base Building Costs

 

13,439,500

 

44.18

 

 

 

 

 

 

 

 

 

General Conditions

 

150,000

 

0.49

 

Cap @ 1.5% of Sub-total Base Building Costs less Fees & Permits.

Contingency

 

136,400

 

0.45

 

Cap @ 1% of Sub-total Base Building Costs.

Total Base Building Costs

 

13,725,900

 

45.12

 

 

 

 

 

 

 

 

 

LAND COSTS

 

 

 

 

 

 

Land Allocation

 

5,000,000

 

16.44

 

58 acre parcel. Includes land for Expansion Premises.

Site Remediation

 

1,143,000

 

3.76

 

Substantially incurred. Includes excavation & remediation monitoring.

Total Land Costs

 

6,143,000

 

20.19

 

 

 

72

--------------------------------------------------------------------------------


 

Tire Rack

Development Budget

100 International Drive

 

Windsor, CT

 

 

 

304,200 Square Feet

 

 

 

 

Projected Costs

 

 

 

 

 

 

(as of 2/5/09)

 

 

 

 

 

 

Subtotal cost

 

Cost/SF

 

Notes

LEASING COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Commission

 

541,100

 

1.78

 

As per commission agreement. Initial rent of $4.70/SF + 3% Annually.

Legal

 

60,000

 

0.20

 

 

Total Leasing Costs

 

601,100

 

1.98

 

 

 

 

 

 

 

 

 

FINANCING COSTS

 

 

 

 

 

 

Points

 

180,000

 

0.59

 

1.5 pts on $12,000,000.

Construction Interest Carry

 

200,000

 

0.66

 

As per CBRE draw Schedule.

Legal

 

50,000

 

0.16

 

 

Environmental

 

2,000

 

0.01

 

Phase 1 only. All other is provided for under Site Remediation

Bank Appraisal

 

6,000

 

0.02

 

As per Berkshire Bank.

Other Fees

 

7,000

 

0.02

 

As per Berkshire. Presumes 7 Inspections.

Total Financing Costs

 

445,000

 

1.46

 

 

 

 

 

 

 

 

 

TOTAL PROJECT COSTS

 

20,915,000

 

68.75

 

 

 

73

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BORROWER’S REQUISITION

 

 

 

BORROWER:

 

 

 

LENDER:

 

 

 

PROJECT:

 

 

 

LOAN AMOUNT:

$

 

 

REQUISITION NO.:

 

 

 

PERIOD COVERED:

 

 

Pursuant to the Construction Loan Agreement for the subject Construction Loan,
the Borrower hereby authorizes and requests an Advance against the proceeds of
the Construction Loan for the following purposes and the following amounts:

 

1.

Direct Costs incurred to the end of period covered (from Schedule I):

 

 

 

 

2.

Total Direct Costs incurred:

 

 

 

 

3.

Less amount previously advanced:

 

 

 

 

4.

Account requisitioned for period covered:

 

 

 

 

5.

Balance to complete:

 

 

 

 

6.

Total of lines 2 & 5:

 

 

 

 

7.

Indirect Costs incurred to end of period covered (from Schedule II):

 

 

Details of Direct Costs requisitioned are listed on Schedule I attached and,
with respect to Direct Costs incurred under the Construction Contract, on the
standard AIA form attached.

 

Details of Indirect Costs are listed on Schedule II attached.

 

In connection with and in order to induce the Lender to advance the amount
requested above, and knowing that the Lender will rely thereon in doing so, the
Borrower hereby represents, warrants and stipulates as follows:

 

1. There is existing no Event of Default and no condition or event which with
the lapse of time or the giving of notice, or both, would constitute an Event of
Default under, or a violation of, the Construction Loan and Security Agreement,
Note, Mortgage, or any of the other Loan Documents. The Borrower has duly
complied with and observed all of the terms, covenants, and conditions of each
of the Loan Documents required to be performed by the Borrower to the date of
this requisition, and unless the Lender is notified to the contrary prior to the
disbursement of the advance requested above, will be so on the date thereof.

 

2. The representations and warranties of the Borrower and the Guarantor
contained in the Loan Documents are true and correct on the date of this
requisition, and unless the Lender is notified to the contrary prior to the
disbursement of the amount requested above, will also be true and correct on the
date thereof.

 

74

--------------------------------------------------------------------------------


 

3. The amounts and percentages set forth on Schedules I and II attached hereto
are true and correct to the best of the Borrower’s knowledge and

 

A. The total amount advanced under the Construction Loan after the honoring of
this requisition, plus retainage held, plus the Borrower’s Required Equity Funds
provided for in the Loan and Security Agreement, shall not exceed the Direct
Costs incurred, plus Indirect Costs incurred; and

 

B. After the honoring of this requisition, the Construction Loan amount not yet
advanced, less the retainage held, shall be sufficient to pay for all Direct
Costs and Indirect Costs not yet paid and which will be required to complete
construction of the Project and to carry the Project through the maturity date
of the Construction  Loan as required or contemplated by the Loan and Security
Agreement.

 

4. All sums previously requisitioned have been applied to the payment of the
Direct and Indirect Costs heretofore incurred and the proceeds of any advance
made in accordance with this request will be applied to, and solely to, payment
of the Direct Costs and Indirect Costs itemized in this requisition.

 

5. Construction of the Project to date has in every respect been performed fully
in accordance with the Plans and Specifications and the Loan and Security
Agreement.

 

 

BORROWER:

 

TRADEPORT DEVELOPMENT III, LLC BY

 

 

GRIFFIN LAND & NURSERIES, INC.,

 

 

ITS SOLE MEMBER

 

 

 

 

 

 

By:

 

Witness

 

Its duly authorized

 

 

 

 

 

 

Witness

 

 

 

 

 

GUARANTOR:

 

GRIFFIN LAND & NURSERIES, INC.

 

 

 

 

 

 

By:

 

Witness

 

Its duly authorized

 

 

 

 

 

 

Witness

 

 

 

75

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SCHEDULE I

 

Direct Costs

 

76

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SCHEDULE I I

 

Indirect Costs

 

77

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CONTRACTOR’S REQUISITION CERTIFICATE

 

Application for Payment No.

 

TO:

____________________________________ (“Lender”)

 

 

FROM:

_______________________________

 

_______________________________ (“Contractor”)

 

 

RE:

(Construction of _______________________________________(the “Owner”)

 

We are the general contractor for the Project, and to induce Lender to advance
loan proceeds to assist in funding construction of the Project and knowing that
Lender will rely on this certificate in doing so, we hereby certify as follows:

 

1. In reference to our contract dated __________________ with Owner for
construction of the Project, and the Plans and Specifications therefore, no
amendments, modifications or changes have been made with respect to our contract
or the Plans and Specifications except such as have had your prior written
approval. There are no pending change orders except as follows:

 

2. Our Application for Payment No. , dated ______________,  20____ which we
understand is to be included as an item in the Owner’s requisition to you, is in
full compliance with the terms of our contract with Owner, and, upon the payment
of same, we will have no other or additional claim (including claims for
so-called “extras”) against Owner on account of our contract or otherwise for
and through the period of time ending upon the date of our Application for
Payment, for all labor and materials furnished by us through and including the
date of our Application for Payment except as follows:

 

(a) retainage not exceeding five percent (5%) of the value of labor and
materials incorporated into the Project and covered by applications submitted by
us on account of the Project for which payment is to be made to us after
substantial completion of our contract, as provided therein (the amount of said
retainage, as of the end of the period covered by our Application for Payment
dated ______________, 20____ is $_________ ); and

 

(b) [specify other claims, if any].

 

The Contractor’s right to the payment of any retainage is subordinate to the
Lender’s right to repayment of its Loan, together with interest, by the Owner.

 

3. The Owner is not in default of any of the Owner’s obligations to us as of the
date hereof except as follows:

 

4. We have paid in full all our obligations to subcontractors, workmen,
suppliers and materialmen for and with respect to all labor and materials
supplied through and including the date of our last Application for Payment,
except for an amount equal to five  percent (5%) thereof, which we are holding
in accordance with the terms of such obligations and our contract, and our
subcontractors have paid their subcontractors, workmen and materialmen in full
for and with respect to all labor and materials supplied through and including
the date of our last Application for Payment.

 

5. We waive and release any and all rights to claim any lien for labor done or
materials furnished up to an amount equal to the amount of our Application for
Payment dated ______________, 20___,  plus the amount of all our previously
funded applications.

 

78

--------------------------------------------------------------------------------


 

Executed as an instrument under seal this ___ day of_________________.

 

CONTRACTOR:

 

 

 

 

 

 

By:

 

 

 

Its duly authorized

 

79

--------------------------------------------------------------------------------


 

EXHIBIT  I

 

ARCHITECT’S REQUISITION CERTIFICATE

 

Application for Payment No.

 

TO:

______________________________________ (“Lender”)

 

 

FROM:

________________________________ (“Architect”)

 

________________________________

RE:

(Construction of _____________________________________ (“Owner”)

 

We are the Architect for the Project, and to induce Lender to advance loan
proceeds to assist in funding construction of the Project and knowing that
Lender will rely on this certificate in doing so, we hereby certify as follows:

 

1. We inspected the Project on ___________, 20____ and found the status of the
Project on that date and the progress made on the Project since our last
certificate to you dated _________, 20___ to be as follows:

 

2.  All work to date has been done in accordance with the Plans and
Specifications and in a good and workmanlike manner. All materials and fixtures
usually furnished and installed or stored on site at the current stage of
construction have been furnished, installed or stored on site. All of the work
to date is hereby approved except as follows:

 

3. We have examined the requisition being submitted herewith to you by Owner,
which requisition includes an Application for Payment
from __________________________(“Contractor”) respecting construction of the
Project. The payment so applied for by Contractor does not exceed (when added to
the payments heretofore applied for by and paid to
Contractor) ___________percent (___%)  of the value of  materials on site, labor
and materials incorporated into the Project.

 

4. We have been advised that as of this date there remains unexpended from the
proceeds of your Construction Loan $_________ which are available to fund
construction costs, from which funds to pay the aforementioned Application for
Payment will be deducted. In our opinion, such unexpended portion of your loan
proceeds, after deduction of funds sufficient to cover both the current
Application for Payment and the standard 10 percent retainage heretofore
withheld and to become due on account of previous applications, will be
sufficient to pay for all construction costs reasonably required to complete the
Project, provided that the amount advanced under the current application is, in
fact, applied against obligations incurred for labor and materials heretofore
furnished on account of construction of the Project.

 

5. All permits, licenses, approvals and the like required to complete
construction of the Project have been validly issued by the appropriate
authorities and are in full force and effect, and there is no violation of any
of the provisions thereof or of any legal requirements applicable to the Project
of which we have notice or knowledge as of the date hereof except as follows:

 

Access to and egress from the Project and all improvements to be constructed
thereon are in accordance with all applicable legal requirements. Water,
drainage and sanitary sewerage facilities and telephone, gas and electric
services of public utilities are or are due to be installed in the locations
indicated on the Plans and Specifications and are adequate to serve the Project.
All necessary approvals for installation of or connection to said facilities or
services have been obtained.

 

6. To the best of our knowledge, there are no petitions, actions or proceedings
pending or threatened to revoke, rescind, alter or declare invalid any laws,
ordinances, regulations, permits, licenses or approvals for or relating to the
Project.

 

80

--------------------------------------------------------------------------------


 

7. No amendments, modifications or changes have been made to our contract
dated _____________, with Owner except such as have had your prior written
approval.

 

8. Owner is not in default of any of Owner’s obligations to us as of the date
hereof except as follows:

 

This certificate is rendered based on our examination of this Project, the Plans
and Specifications, the data comprising the Application for Payment and all
other matters which we deem relevant. We are to incur no liability under this
certificate except for failure to exercise due professional skill and diligence.

 

Executed as a sealed instrument this ______ day of______________.

 

ARCHITECT:

 

 

 

 

 

 

By:

 

 

 

Its duly authorized

 

81

--------------------------------------------------------------------------------

 


 

Exhibit J

 

Photocopy of Construction Note

 

82

--------------------------------------------------------------------------------


 

CONSTRUCTION

LINE-OF-CREDIT

MAXIMUM $12,000,000.00

 

CONSTRUCTION NOTE

 

AFTER DATE, FOR VALUE RECEIVED, the Undersigned, Tradeport Development III, LLC,
a Connecticut limited liability company, having a usual place of business at 204
West Newberry Road, Bloomfield, Connecticut  (the “Borrower”), promises to pay
to Berkshire Bank, a Massachusetts banking corporation, (“Lender”), or order, at
the Lender’s main office presently located at 31 Court Street, Westfield,
Massachusetts, or at such other place as Lender may designate in writing, the
maximum principal sum of Twelve Million and 00/100 Dollars ($12,000,000) or so
much thereof as may be Advanced (each Advance shall be referred to as an
“Advance” and all such Advances shall collectively be referred to as the
“Advances”) pursuant to a Construction Loan and Security Agreement of even date
herewith (“Loan Agreement”)  and incorporated by reference herein made between
Borrower and Lender.  Capitalized terms not defined herein shall have the
meaning given in the Loan Agreement.  The principal outstanding shall be repaid,
together with interest thereon as provided in this Note as follows:

 

INTEREST

 

For the entire term of the Loan, the Loan shall bear interest at an adjustable
annual rate equal to thirty (30) day LIBOR, plus Two Hundred Seventy Five (275)
basis points (collectively the “Applicable Rate”).  Such adjustments shall
become effective on the  1st day of each month (the “Reset Date”).  Lender shall
not be required to notify Borrower of adjustments in said interest rate.  
Notwithstanding the foregoing, at no time shall the Applicable Rate be less than
four percent (4.00%) during the “Interest Only Period” (defined hereinafter).

 

Subject to, and in accordance with the provisions of this Note and the Loan
Agreement, accrued and unpaid interest shall be due and payable monthly, in
arrears on the first day of each month.

 

REPAYMENT

 

Principal and interest due Lender hereunder shall be payable as follows:

 

A.  Commencing on March 1, 2009  and thereafter on the same day of

 

83

--------------------------------------------------------------------------------


 

each succeeding month for a period of twelve (12) months (the “Interest Only
Period”), monthly payments of interest only in arrears, calculated at the above
rate of interest upon the unpaid principal hereunder.

 

B.  Commencing on  March 1, 2010 and thereafter on the same day of each
succeeding month for a period of one hundred eight (108) months (and based upon
an amortization period of twenty-five (25) years, equal monthly payments of
principal in accordance with the attached amortization schedule, plus accrued
interest at the above Applicable Rate.

 

C.  All remaining unpaid principal and all accrued interest thereon shall be due
and payable in full ten (10) years from the date hereof.

 

Subject to the terms and conditions contained in the Loan Agreement, the amount
of the Borrower’s available construction line of credit hereunder shall be
subject to the terms set forth in the Loan Agreement.  This Note is the Note
referred to in, and is subject to, and entitled to, the benefits of the Loan
Agreement between the Borrower and the Lender.  The terms used herein which are
defined in the Loan Agreement shall have their defined meanings when used
herein.  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events.

 

Principal sums advanced under this Note shall reduce the amount of principal
available under this Note and may not be re-borrowed or re-advanced.  This Note
may be prepaid only in accordance with the provisions set forth in the Loan
Agreement which does contain a provision for a Prepayment Premium in accordance
with Section 4.10 of the Loan Agreement.  All prepayments (with prepayment
defined herein as any payment of principal in advance of its due date) shall be
applied against the principal payments due hereunder in the inverse order of
their maturity.

 

The Lender may, in its sole discretion, and notwithstanding execution of this
Note by the Borrower in its stated maximum Principal Sum, act to advance lesser
sums thereon to the Borrower in amounts, and at times in accordance with the
Loan Agreement.

 

However, nothing herein shall be construed to restrict the Lender, in its sole
and exclusive discretion, from making Advances in excess of the stated maximum
dollar amount, without requirement of execution of additional promissory
note(s), or otherwise modifying this Note, and its so doing at any time, or
times, shall not waive its rights to insist upon strict compliance with the
terms of this Note, the Loan Agreement, or any other instruments executed in
connection with this financial transaction, at any other time, and to further
rely upon all collateral secured to it for satisfaction of all obligations of
the Borrower to the Lender, without exception.

 

Borrower agrees that the Lender may, at its sole and exclusive discretion, make
loan advances to the Borrower upon verbal, or written, authority of any two of
the following four individuals: 

 

84

--------------------------------------------------------------------------------


 

Anthony J. Galici, Thomas M. Lescalleet, Frederick M. Danziger and Kelly
Poudrette ; may deliver loan proceeds by direct deposit to any demand deposit
account of the Borrower with the Lender, or otherwise, as so directed; and that
all such loans and advances as evidenced solely by the Lender’s books, ledgers
and records shall conclusively represent binding obligations of the Borrower
hereunder.

 

The Lender shall also record as a debit to the Borrower’s Loan Account, in
accordance with its customary accounting practice, all other obligations, debts,
charges, expenses, and other items properly chargeable to the Borrower; and
shall credit all payments made by the Borrower on account of indebtedness
evidenced by the Borrower’s Loan Account; as well as all proceeds of collateral
which are finally paid to the Lender at its own office in cash or solvent
credits; and other appropriate debits and credits.  The principal balance of the
Borrower’s Loan Account shall reflect the amount of the Borrower’s indebtedness
to the Lender from time-to-time by reason of loans and other appropriate charges
hereunder.  At least once each month the Lender shall render a statement of
account for the Borrower’s Loan Account which statement shall be considered
correct and accepted by the Borrower and conclusively binding upon the Borrower,
unless the subject of written objection received by Lender, certified mail,
return receipt requested, within ten  (10) days after mailing of its statement
to Borrower.

 

Borrower does hereby irrevocably grant to the Lender, full power and authority,
at its discretion, to debit any deposit account of the Borrower with the Lender
for the amount of any monthly interest owing on Borrower’s Loan Account referred
to herein; for the amount of any principal reduction, or for any repayment of
obligations due upon Borrower’s Loan Account which the Lender may require, all
without prior notice, or demand upon the Borrower.

 

Any payments received by Lender with respect to this Note shall be applied first
to any costs, charges, or expenses (including attorney’s fees) due Lender from
the Borrower, second to any unpaid interest hereunder, and third to the unpaid
Principal Sum.

 

If any payment required hereunder is more than ten  (10) days overdue, (in
addition to the interest accruing hereunder) a late charge of five percent (5%)
of the overdue payment shall be charged to the Borrower and be immediately due
and payable to Lender.  Any payment having a due date falling upon a Saturday,
Sunday, or legal holiday shall be due and payable on the next business day for
which Lender is open for business, and interest shall continue to accrue during
any such period.

 

If any payment received by Lender with respect to this Note shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under federal or state law, or otherwise due any party other than
Lender, then the obligation for which the payment was made shall not be
discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding the Lender’s return to the Borrower or any other party of the
original of this Note or other instrument evidencing the obligation for which
payment was made.

 

Interest hereunder shall be computed in accordance with the Loan Agreement. 
Upon the occurrence of an Event of Default hereunder, interest upon the total
unpaid principal hereunder shall

 

85

--------------------------------------------------------------------------------


 

thereafter, at Lender’s option, without notice to Borrower and until payment in
full of all obligations hereunder, accrue at a rate (“Default Rate”) equal to
five percent (5%) above the interest rate then in effect hereunder at the time
of default.

 

It is not intended under this Note to charge interest at a rate exceeding the
maximum rate of interest permitted to be charged under applicable law, but if
interest exceeding said maximum rate should be paid hereunder, the excess shall,
at Lender’s option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
the Borrower.

 

The following described property, in addition to all other collateral now or
hereafter provided by the Borrower to Lender, shall secure this Note and all
other present or future obligations of the Borrower to Lender: The Loan shall be
secured by First Mortgage and Security Interest on the Premises known as 100
International Drive, Windsor, Connecticut (“Mortgaged Premises”), together with
a collateral assignment of rents and leases.   The Lender shall also be granted
a collateral assignment of all deposits, rights, licenses, permits, construction
contracts, architect contracts and other governmental approvals necessary for
the construction, development, use and occupancy of the Mortgaged Premises for
its intended purpose.

 

As additional collateral for the payment and performance of this Note and all
other obligations, whether now existing or hereafter arising, of the Borrower to
Lender, Lender shall at all times have and is hereby granted a security interest
in and right of offset against all cash, deposit balances and/or accounts,
instruments, securities, or other property of the Borrower, now or hereafter in
the possession of Lender, whether for safekeeping or otherwise.  This right of
offset shall permit Lender at any time, after default, and without notice to the
Borrower to transfer such funds or property as may be deemed by Lender to be
appropriate so as to reduce or satisfy any obligation of the Borrower to the
Lender.

 

This Note shall be in default, and all unpaid principal, interest, and other
amounts due hereunder, shall, at Lender’s option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
one or more of the events of default (the “Events of Default”), in accordance
with the terms and conditions of the Loan Agreement.  Default upon this Note
shall also operate as a default upon all other Obligations of Borrower to
Lender.

 

The Borrower (a) waives presentment, demand, notice, protest, and delay in
connection with the delivery, acceptance, performance, collection, and
enforcement of this Note, and (b) assents to any extension, renewal,
modification, or other indulgence permitted by Lender with respect to this Note,
including, without limitation, any release, substitution, or addition of
co-makers, of this Note and any release, substitution, or addition of collateral
securing this Note or any other obligations of the Borrower to Lender, and
(c) authorizes Lender, in its sole and exclusive discretion and without notice
to the Borrower, to complete this Note if delivered incomplete in any respect.

 

No indulgence, delay, or omission by Lender in exercising or enforcing any of
its rights or remedies hereunder shall operate as a waiver of any such rights or
remedies or of the right to exercise them at any later time.  No waiver of any
default hereunder shall operate as a waiver of any other

 

86

--------------------------------------------------------------------------------


 

default hereunder or as a continuing waiver.  The Lender’s acceptance of any
payment hereunder, following any default, shall not constitute a waiver of such
default or of any of the Lender’s rights or remedies hereunder (including
charging interest at the Default Rate), unless waived in writing by Lender.

 

All of the Lender’s rights and remedies hereunder and under any other loan
documents, or instruments, shall be cumulative and may be exercised singularly
or concurrently, at the Lender’s sole and exclusive discretion.

 

The Borrower agrees to pay on demand all costs and expenses, including, but not
limited to, reasonable attorney’s fees, incurred by Lender in connection with
the protection and/or enforcement of any of Lender’s rights or remedies
hereunder, whether or not any suit has been instituted by Lender.

 

The word “Lender” where used herein shall mean the named payee, its successors,
assigns, affiliates, and endorsees (and/or the holder of this Note if, at any
time, it is made payable to bearer), all of whom this Note shall inure to their
benefit as holders in due course.

 

The word “Borrower” where used herein includes its successors and assigns of
this Note, and their respective heirs, successors, assigns, and representatives,
shall be jointly and severally liable hereunder.  Any reference herein to the
Borrower, is a reference to such party or parties individually as well as
collectively.

 

The use of masculine or neuter genders hereunder shall be deemed to include the
feminine, and the use of the singular or the plural herein shall be deemed to
include the other, as the context may require.

 

The Borrower represents that the proceeds of this Note will not be used for
personal, family, or household purposes and that this loan is strictly a
commercial transaction.

 

Except as provided in clauses A, B, C, D and E, below, notwithstanding anything
else to the contrary contained in this Construction Note or in any other
document or instrument, the indebtedness evidenced by this Construction Note or
evidenced or secured thereunder shall be non-recourse to the Borrower following
the receipt of a final certificate of occupancy for the Mortgaged Premises after
which  Borrower shall be liable upon the indebtedness evidence hereby or
evidenced or secured thereby to the full extent (but only to the extent) of the
security therefore, the same being the Mortgaged Premises and all rights,
estates and interests therein or related thereto securing the payment of this
Construction Note.  If an Event of Default occurs hereunder or under any of the
Obligations, or in the timely and proper performance of any Obligations of
Borrower thereunder, any judicial proceedings brought by Lender, or the holder
hereof, against Borrower shall be limited to the preservation, enforcement and
foreclosure, or any thereof, of the liens, security, title, estates, rights and
security interests now or at anytime hereafter securing the payment of this 
Construction Note or the other Obligations of Borrower to Lender, and no
attachment, execution or other writ of process shall be sought, issued, or
levied upon any assets, properties or funds of Borrower other than the Mortgaged
Premises (except as provided hereafter) and in the event of foreclosure of such
liens,

 

87

--------------------------------------------------------------------------------


 

security, title, estates, rights or security interests, securing the payment of
the Construction Note, and/or other Obligations of Borrower, no judgment for any
deficiency upon the indebtedness evidenced hereby or evidenced or secured
thereby shall be sought or obtained by Lender, or the holder hereof, against
Borrower, unless there has occurred an Event of Default.  Borrower shall be 
unconditionally liable to Lender for all of its Obligations due to Lender by
reason of, or in connection with the occurrence of any of the following events:

 

A.  The misapplication of any insurance proceeds or condemnation awards,
including, but not limited to, the failure to deliver same to Lender, any
receiver or any purchaser at foreclosure, if appropriate;

 

B.  Following an Event of Default, the misapplication of any tenant rents or
security deposits or any other refundable deposits, including, but not limited
to, the failure to deliver same to Lender, any receiver or any purchaser at
foreclosure, if appropriate;

 

C.  The misapplication of any Gross Revenues generated at or by the Mortgaged
Premises after the occurrence of an Event of Default under the Loan Documents;

 

D.  Waste committed on the Mortgaged Premises or damage to the Mortgaged
Premises as a result of the intentional misconduct or gross negligence of
Borrower or the wrongful removal or destruction of any portion of the Mortgaged
Premises; or

 

E.  Loss incurred by lender and caused by the material breach of any material
representation or warranty made in connection with the Loan known by Borrower
or  its Member to have been false when made or deemed made, including any
material misrepresentation or inaccuracy contained in any financial statement or
other document provided to the Lender pursuant to this Agreement known by
Borrower or  its Member to have been false or inaccurate when provided.

 

THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
AND THE BORROWER SUBMITS TO THE JURISDICTION OF ITS COURTS WITH RESPECT TO ALL
CLAIMS CONCERNING THIS NOTE OR ANY COLLATERAL SECURING IT.

 

ALL PARTIES TO THIS NOTE, INCLUDING LENDER, AND AS A NEGOTIATED PART OF THIS
TRANSACTION, HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY, AS TO ALL
ISSUES, INCLUDING ANY COUNTERCLAIMS, WITHOUT EXCEPTION, IN ANY ACTION OR
PROCEEDING RELATING, DIRECTLY OR INDIRECTLY, TO THIS NOTE AND/OR OTHER
INSTRUMENTS OR LOAN DOCUMENTS (IF ANY) EXECUTED IN CONNECTION HEREWITH.

 

88

--------------------------------------------------------------------------------


 

This Note constitutes a final written expression of all of its terms and is a
complete and exclusive statement of those terms.  Any modification or waiver of
any of these terms must be in writing signed by the party against whom the
modification or waiver is to be enforced.

 

The Borrower agrees to be bound by the terms of this Note and acknowledge
receipt of a signed copy hereof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY ENDS HERE]

 

89

--------------------------------------------------------------------------------


 

Signed as a sealed instrument this 6th day of February, 2009.

 

 

 

 

 

TRADEPORT DEVELOPMENT III, LLC

 

 

 

Griffin Land & Nurseries, Inc.

 

 

 

 

/s/Thomas M. Daniels

 

By:

/s/Frederick M. Danziger

Witness

 

 

Its duly authorized

 

 

 

 

/s/Thomas M. Lescalleet

 

 

Frederick M. Danziger

Witness

 

 

Its President

 

90

--------------------------------------------------------------------------------


 

Exhibit K

 

Intellectual Property

 

None

 

91

--------------------------------------------------------------------------------


 

Exhibit L

 

Affiliate Transactions

 

None

 

92

--------------------------------------------------------------------------------


 

Exhibit M

 

Environmental Disclosure

 

GEOQUEST, Inc.

 

 

 

 

February 5, 2009

 

Berkshire Bank

31 Court Street

Westfield, Massachusetts 01085

 

Re:

Soil Remediation Project

 

100 International Drive, Windsor, Connecticut

 

GeoQuest Project No. 1508

 

Ladies/Gentlemen:

 

As you are aware, GeoQuest, Inc. is currently conducting a soil remediation
project on the above referenced property.  The excavation and off-site disposal
of the contaminated soil is currently ongoing.  Upon the completion of the
fieldwork and receipt of the laboratory analyses for the confirmation soil
samples, GeoQuest will complete a final report for the project.  A copy of this
report will be forwarded to Berkshire Bank for its records.

 

In order to comply with wetlands regulations, soil contamination on one portion
of the site (a 12,000 square foot designated wetland located along the western
exterior wall of the proposed site building) will remain after the current
remediation project is completed.  Based on field observations, this area
contains approximately 1,000 yards of contaminated soil.  The final report will
include site plans depicting the location of the wetland area.  A site plan of
this wetlands area is attached.

 

The contaminated soil remaining in the wetland area does not pose a health risk
to site occupants and does not require removal in order to comply with current
State or Federal regulations.

 

If you have any questions or would like to discuss the project in further
detail, please call me at (860) 243-1757.

 

 

 

Very truly yours,

 

GEOQUEST, INC.

 

 

 

/s/Marc I. Casslar

 

 

 

Marc I. Casslar

 

President

 

Att.

 

3 Barnard Lane . P. O. Box 85. Bloomfield, Connecticut 06002 . (860) 243-1757 . 
Fax: (860) 243-9414

 

93

--------------------------------------------------------------------------------

 


 

[g186881kg23i001.jpg]

SITE LAYOUT MAP Proposed Building Area to Remain GeoQuest, inc. P.O. Box 85
Bloomfield, CT Tel: (860) 243-1757 Fax: (860) 243-9414 Site Location 100
International Drive Windsor, CT Date February 2009 Project Number 1508

 

94

--------------------------------------------------------------------------------

 


 

Exhibit N

 

Missing Project Approvals

 

Building Permit

 

95

--------------------------------------------------------------------------------


 

Exhibit O

 

Required Project Approvals

 

Building Permit

 

96

--------------------------------------------------------------------------------


 

Exhibit O

 

Permits and Approvals

 

1.     Wetland/Watercourse Permit # 793A, Approved by Town of Windsor Inland
Wetlands and Watercourses Commission on November 19, 2008.

 

2.     Determination of No Hazard to Air Navigation by Federal Aviation
Administration, Air Traffic Airspace Branch, Issue Date: 01/05/2009.

 

3.     Connecticut Department of Environmental Protection, Water Discharge —
Stormwater Permit #GSN001460.

 

4.     Special Use and Site Plan Revision Approvals by letter dated November 20,
2008 from the Town of Windsor Planning and Zoning Commission.

 

5.     State of Connecticut State Traffic Commission, STC No. 170-0812-01,
Certificate No. 813-B, approved December 16, 2008.

 

97

--------------------------------------------------------------------------------


 

Exhibit P

 

Existing Secured and Unsecured Indebtedness

 

None

 

98

--------------------------------------------------------------------------------


 

Exhibit Q

 

Authority, Due Execution and Enforceability Opinion Requirements

 

The opinion of counsel to the Borrower and the Guarantor as to the authority,
due execution and enforceability of the Loan Documents shall cover the following
matters:

 

(a)         The due organization, valid existence and good standing of each of
the Borrower and its Guarantor.

 

(b)         That each of the Borrower and Guarantor have all requisite power to
own their property and conduct its business as now or proposed to be conducted,
and to enter and perform its obligations under the Loan Documents to which it is
a party.

 

(c)          That the Borrower and Guarantor are duly qualified to do business
in the Commonwealth of Massachusetts.

 

(d)         That each Loan Document to which the Borrower and/or Guarantor are a
party, have been duly executed and delivered to the Lender and is the valid and
legally binding obligation of the Borrower and/or Guarantor enforceable in
accordance with its terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights of creditors or by the discretionary nature of the remedy
of specific performance.

 

(e)          That the Guaranty has been duly executed and delivered to the
Lender and is the legal, valid, binding and enforceable obligations of the
Guarantor, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, reorganization, moratorium or similar laws of
general application affecting the rights of creditors or by the discretionary
nature of the remedy of specific performance.

 

(f)           That the execution, delivery and performance of each Loan Document
to which the Borrower or the Guarantor is a party and the transactions
contemplated thereby (i) has been duly authorized by all necessary proceedings
on the part of such Person; (ii) does not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Person is subject or any decree or judgment binding on such Person;
(iii) does not conflict with any provision of the applicable organization
documents or by-laws of such Person, or any indenture agreement or other
instrument to which such Person is a party, or which is binding upon such Person
or on any of its properties, nor will the same create any lien or security
interest under or pursuant to any such indenture agreement or other instrument
(other than the Security Documents); and (iv) does not require the approval or
consent of, or filing with, any governmental agency or authority.

 

99

--------------------------------------------------------------------------------


 

EXHIBIT R

 

AUTHORITY DUE EXECUTION AND ENFORCEABILITY OPINION REQUIREMENTS

 

The opinion of counsel to the Borrower and the Guarantor as to the authority,
due execution and enforceability of the Loan Documents shall cover the following
matters:

 

(a) The due organization, valid existence and good standing of each of the
Borrower and its Guarantor.

 

(b) That each of the Borrower and Guarantor have all requisite power to own
their  property and conduct is business as now or proposed to be conducted, and
to enter and perform its obligations under the Loan Documents to which it is a
party.

 

(c) That the Borrower and Guarantor are duly qualified to do business in the
State of Connecticut.

 

100

--------------------------------------------------------------------------------

 

 